EXHIBIT 10.4

 

AIRLINE OPERATING AGREEMENT AND TERMINAL BUILDING LEASE

MINNEAPOLIS-ST. PAUL INTERNATIONAL AIRPORT

 

BETWEEN

 

METROPOLITAN AIRPORTS COMMISSION

 

AND

 

NORTHWEST AIRLINES, INC.

 

EFFECTIVE JANUARY 1, 1999

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

I.

DEFINITIONS

1

 

A.

DEFINITIONS

1

 

B.

HEADINGS AND CROSS REFERENCES

11

II.

TERM

12

III.

USE OF THE AIRPORT

13

 

A.

AIRLINE RIGHTS

13

 

B.

EXCLUSIONS, RESERVATIONS, AND CONDITIONS

16

 

C.

USE OF THE INTERNATIONAL ARRIVALS FACILITY

19

IV.

PREMISES

20

 

A.

LEASED PREMISES

21

 

B.

EXCLUSIVE/PREFERENTIAL LEASED AREAS

21

 

C.

COMMON BAG CLAIM AREAS

25

 

D.

MEASUREMENT OF SPACE

26

 

E.

ACCOMMODATION OF OTHER AIRLINES

26

 

F.

WIDE BODY AND BOEING 757 ACCESS

29

 

G.

ACCESS

29

 

H.

SHORT TERM GATES

30

 

I.

REGIONAL RAMP

31

 

J.

RELINQUISHMENT OF PREMISES

32

 

K.

MID-TERM RELINQUISHMENT OF PREMISES

32

 

L.

SURRENDER OF PREMISES

33

V.

RENTS, FEES, AND CHARGES

35

 

A.

GENERAL

35

 

B.

RENTS, FEES, AND CHARGES

35

 

i

--------------------------------------------------------------------------------


 

 

C.

MONTHLY ACTIVITY REPORT

37

 

D.

SECURITY DEPOSITS

38

 

E.

PAYMENT PROVISIONS

39

 

F.

NET AGREEMENT

40

 

G.

NO OTHER FEES AND CHARGES

40

 

H.

PASSENGER FACILITY CHARGES

40

 

I.

NON-WAIVER

41

 

J.

NONSIGNATORY LANDING FEES

41

 

K.

AFFILIATED AIRLINE

41

VI.

CALCULATION OF RENTS, FEES, AND CHARGES

42

 

A.

GENERAL

42

 

B.

CALCULATION/COORDINATION PROCEDURES

42

 

C.

LANDING FEES

43

 

D.

ENVIRONMENTAL SURCHARGE

46

 

E.

TERMINAL APRON FEES

46

 

F.

REGIONAL RAMP FEES

47

 

G.

TERMINAL BUILDING RENTS

48

 

H.

CARROUSEL AND CONVEYOR CHARGE

49

 

I.

IAF USE FEES

50

 

J.

YEAR-END ADJUSTMENTS OF RENTS, FEES, AND CHARGES

51

VII.

CAPITAL EXPENDITURES

52

 

A.

GENERAL

52

 

B.

CAPITAL PROJECTS SUBJECT TO MII REVIEW

53

 

C.

CAPITAL PROJECTS NOT SUBJECT TO MII REVIEW

54

 

ii

--------------------------------------------------------------------------------


 

 

D.

2010 PLAN AIRFIELD PROGRAMS

55

VIII.

INSTALLATION, MAINTENANCE AND UTILITIES

57

 

A.

OBLIGATIONS OF MAC

57

 

B.

OBLIGATIONS OF AIRLINE

59

IX.

DAMAGE OR DESTRUCTION OF PREMISES

61

 

A.

DAMAGE OR DESTRUCTION

61

 

B.

FORCE MAJEURE

62

X.

INDEMNITY AND LIABILITY INSURANCE

63

 

A.

INDEMNIFICATION

63

 

B.

LIABILITY INSURANCE

64

 

C.

OTHER INSURANCE

66

 

D.

ENVIRONMENTAL LIABILITY

66

XI.

ASSIGNMENT, SUBLETTING, AND GROUND HANDLING

69

 

A.

ADVANCE APPROVAL

69

 

B.

ASSIGNMENT

70

 

C.

SUBLEASE AGREEMENT

70

 

D.

GROUND HANDLING AGREEMENT

71

 

E.

BANKRUPTCY

71

XII.

ARBITRATION

73

XIII.

SUPPLEMENTAL AGREEMENTS

74

 

A.

GOLD CONCOURSE

74

 

B.

TEMPORARY REGIONAL TERMINAL

77

 

C.

FIS BAG BELT ENCLOSURE

80

 

D.

TERMINAL BUILDING

81

 

iii

--------------------------------------------------------------------------------


 

 

E.

MONTH TO MONTH PREMISES

81

XIV.

EVENTS OF DEFAULT; REMEDIES

82

 

A.

EVENTS OF DEFAULT

82

 

B.

REMEDIES

83

XV.

TERMINATION

85

 

A.

TERMINATION BY MAC

85

 

B.

TERMINATION BY AIRLINE

85

 

C.

TERMINATION BY GOVERNMENT TAKING

86

XVI.

GENERAL PROVISIONS

87

 

A.

INTERPRETATION

87

 

B.

COMPLIANCE WITH LAW

87

 

C.

CIVIL/HUMAN RIGHTS LAWS

90

 

D.

ECONOMIC NONDISCRIMNATION

91

 

E.

GRANTING OF MORE FAVORABLE TERMS

91

 

F.

CONSENTS, APPROVALS, AND NOTICES

92

 

G.

WAIVER

92

 

H.

APPLICABLE LAW AND FORUM SELECTION

93

 

I.

SUCCESSORS

93

 

J.

INSPECTION

93

 

K.

QUIET ENJOYMENT

94

 

L.

NON-LIABILITY OF AGENTS AND EMPLOYEES

94

 

M.

NO PARTNERSHIP OR AGENCY

94

 

N.

SECURITY

94

 

O.

SUBORDINATION TO AGREEMENTS WITH THE U.S. GOVERNMENT

96

 

iv

--------------------------------------------------------------------------------


 

 

P.

NO EXCLUSIVE RIGHT

96

 

Q.

CONCERNING DEPRECIATION AND INVESTMENT CREDIT

96

 

R.

ATTORNEY’S FEES

97

 

S.

SAVINGS

97

 

T.

MASTER TRUST INDENTURE

97

 

U.

TERMINATION OF PRIOR AGREEMENTS

98

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

A

-

 

Airport Layout Plan

 

 

 

 

B

-

 

Airfield

 

 

 

 

C

-

 

Terminal Building

 

 

 

 

D

-

 

Terminal Apron/Terminal Ramp

 

 

 

 

E

-

 

Gold Concourse

 

 

 

 

F

-

 

Landside Area

 

 

 

 

G

-

 

Other Areas

 

 

 

 

H

-

 

International Regularly Schedule Airline Service Criteria

 

 

 

 

I

-

 

2010 Plan

 

 

 

 

J

-

 

Premises

 

 

 

 

K

-

 

Guidelines for Administering Validated Airport Parking

 

 

 

 

L

-

 

Regional Aircraft Parking Plan

 

 

 

 

M

-

 

Indirect Cost Center Allocations

 

 

 

 

N

-

 

Illustration of Calculation of Rents, Fees, and Charges

 

 

 

 

O

-

 

Initial Rentable Square Footage

 

 

 

 

P

-

 

Maintenance Responsibility Matrix

 

 

 

 

Q

-

 

Regional Terminal Square Footage

 

 

 

 

R

-

 

FIS Bag Belt Enclosure

 

 

 

 

S

-

 

Terminal Building Self-Liquidating Projects

 

 

 

 

T

-

 

Month to Month Premises

 

 

 

 

 

vi

--------------------------------------------------------------------------------


 

AIRLINE OPERATING AGREEMENT AND TERMINAL BUILDING LEASE

 

MINNEAPOLIS-ST. PAUL INTERNATIONAL AIRPORT

 

THIS AGREEMENT (hereinafter referred to as “Agreement” or “Airline Operating
Agreement and Terminal Building Lease”), effective as of January 1, 1999, by and
between the Metropolitan Airports Commission, a public corporation under the
laws of the State of Minnesota (hereinafter referred to as “MAC” or
“Commission”), and Northwest Airlines, Inc. a corporation organized and existing
under the laws of the State of Minnesota and authorized to do business in the
State of Minnesota (hereinafter referred to as “AIRLINE”).

 

WHEREAS, MAC owns and operates the Airport (as hereinafter defined) and has the
power to grant rights and privileges thereto; and

 

WHEREAS, AIRLINE operates an Air Transportation Business (as hereinafter
defined) and desires to use or lease from MAC certain premises and facilities
and to acquire from MAC certain rights and privileges in connection

with its use of the Airport;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, MAC and AIRLINE agree as follows:

 

I.              DEFINITIONS

 

A.            DEFINITIONS

 

1.             “Affiliated Airline” means an Airline other than AIRLINE that (a)
operates aircraft of 72 passenger seats or less at the Airport and is party to a
code share agreement with AIRLINE applicable to such Airline’s flights to and
from the Airport, (b) has signed an Airline Operating Agreement and Terminal
Building Lease similar to the form of this Agreement, and (c) has been
designated in writing by AIRLINE as an “affiliate” of AIRLINE.

2.             “Air Operations Area” and “AOA” shall be interchangeable terms
and both terms shall mean any area of the Airport used or intended to be used
for landing, taking off, or surface maneuvering of aircraft, including the tug
drive and all other areas shown on Exhibit A or as amended by the Executive
Director, within that portion of the Airport which is enclosed by fencing,
walls, or other barriers and to which access is controlled through designated
entry points, but excluding all exclusive leasehold areas.

 

3.             “Air Transportation Business” means the carriage by aircraft of
persons or property as a common carrier for compensation or hire, or the
carriage of mail by aircraft in commerce, and activities directly related
thereto.

 

4.             “AIRLINE” means the entity that has executed this Agreement.

 

1

--------------------------------------------------------------------------------


 

5.             “Airline” means an entity (including AIRLINE) that operates an
Air Transportation Business at the Airport.

 

6.             “Airport” means Minneapolis-St. Paul International Airport
located in Hennepin County, Minnesota, including but not limited to those
contiguous and non-contiguous areas shown on Exhibit A attached hereto and
incorporated herein, together with any additions thereto, or improvements or
enlargements thereof, hereafter made, whether contiguous or not.

 

7.             “Airport Cost Centers” means areas of the Airport and the Airport
System to be used in accounting for airport revenues and expenses and for
calculating and adjusting certain rents, fees, and charges described herein, as
shown in Exhibits B, C, D, E, F and G as such areas now exist or may hereafter
be modified or extended, and as more particularly described below. Such Exhibits
B, C, D, E, F and G shall be updated periodically to reflect changes to Airport
Cost Centers.

 

a.             “Airfield” means the runways, taxiways, approach and clear zones,
safety areas, infield areas, landing and navigational aids, and other facilities
and land areas which are not leased to any entity and are required by or related
to aircraft operations (landings, takeoffs, and taxiing) at the Airport and
other facilities as generally shown on Exhibit B including, but not limited to,
the control tower, roads, tunnels, and collection and processing facilities for
deicing agents and shall include on-Airport noise costs and Off-Airport Aircraft
Noise Costs, but excluding any areas under lease at any time.

 

b.             “Terminal Building” means the passenger terminal buildings known
as the Lindbergh Terminal, the Regional Terminal, the Southwest Addition, Red
Concourse, Blue Concourse, and Green Concourse as shown on Exhibit C, including
the Temporary Regional Terminal and related facilities at the Airport including,
but not limited to, underground parking beneath the Lindbergh Terminal, a
portion of the auto rental/parking/terminal people mover, the Ground
Transportation Center (the “GTC”), skyways, and the Energy Management Center,
together with additions and/or changes thereto (but excluding the Gold
Concourse, but including the IAF).

 

c.             “Terminal Apron” and “Terminal Ramp” shall be interchangeable
terms and both terms shall mean the aircraft parking apron serving both the
Terminal Complex and the commuter airlines, which latter area is known as the
Regional Ramp, as shown on Exhibit D, together with any additions and/or changes
thereto.

 

2

--------------------------------------------------------------------------------


 

d.             “Gold Concourse” means the original Loading Pier A which consists
of gates 1-9, the Loading Pier A Extension which consists of the balance of the
gates (gates 10 through the end of the concourse), and the Gold World Club, all
as more specifically depicted on Exhibit E.

 

e.             “Humphrey Terminal” means the Hubert H. Humphrey Terminal
building located on 34th Avenue South at the Airport or any replacement
facility.

 

f.              “International Arrivals Facility” or “IAF” shall be
interchangeable terms and both terms shall mean the space in the Terminal
Complex utilized for the arrival and departure of international flights, all as
more specifically depicted on Exhibit C.

 

g.             “Reliever Airports” means the general aviation airports owned and
operated by Commission, including but not limited to St. Paul Downtown Airport,
Flying Cloud Airport, Crystal Airport, Anoka County-Blaine Airport, Lake Elmo
Airport, and Airlake Airport.

 

h.             “Landside Area” means the upper and lower level terminal
roadways, the inbound and outbound terminal roads, the commercial lane, rental
car service and storage areas, a portion of the auto rental/parking/terminal
people mover, rental car ready/return areas, skyways, and the automobile parking
areas (except the underground parking beneath the Lindbergh Terminal) at the
Airport as shown on Exhibit F.

 

i.              “Equipment Buildings” means the building and ground areas at the
Airport provided for the storage of equipment owned and/or rented/leased by MAC
including, but not limited to, shops, storage facilities, and vehicle parking
areas.

 

j.              “ARFF” means the building and ground areas at the Airport
provided for aircraft rescue and fire fighting functions.

 

k.             “Police” means the building and ground areas at the Airport
provided for police functions.

 

l.              “Administration” means the building and ground areas at the
Airport provided for MAC administration activities including, but not limited
to, the general office building and the Terminal Building.

 

m.            “Other Areas” means all other direct cost building and ground
areas at the Airport provided for general aviation, cargo, aircraft maintenance,
and other aviation- and nonaviation-related activities as shown on Exhibit G.

 

3

--------------------------------------------------------------------------------


 

8.             “Airport Bonds” means general airport revenue bonds, general
obligation bonds, commercial paper, and other forms of indebtedness incurred or
assumed by the Commission in connection with the ownership or operation of the
Airport System and payable from MAC revenues.

 

9.             “Airport Grants” means those moneys contributed to the Commission
by the United States or any agency thereof, or by the State of Minnesota, or any
political subdivision or agency thereof, to pay for all or a portion of the cost
of a Capital Project.

 

10.           “Airport System” means the Airport and the Reliever Airports.

 

11.           “Capital Cost” (or a phrase of similar import) means the sum of
(a) project costs, which includes any expenditures to acquire, construct, or
equip a Capital Project, together with related costs such as planning fees,
architectural and engineering fees, program management fees, construction
management fees, fees for environmental studies, testing fees, inspection fees,
impact fees, other direct and allocable fees, and interest during construction,
and (b) financing costs, if any, such as capitalized interest, costs of
issuance, and funding of mandatory reserves with bond proceeds. In the case of
estimates, Capital Costs also include an allowance for contingencies.

 

12.           “Capital Project” means (a) the acquisition of land or easements;
(b) the purchase of machinery, equipment, or rolling stock; (c) the planning,
engineering, design, and construction of new facilities; (d) the remediation of
environmental contamination, including noise mitigation, or expenditures to
prevent or protect against such contamination; or (e) the performance of any
extraordinary, non-recurring major maintenance of existing facilities that may
be acquired, purchased, or constructed by Commission to improve, maintain, or
develop the Airport; provided, however, that any single item of the foregoing
has a Capital Cost of $100,000 or more and a useful life in excess of three
years.

 

13.           “Capital Outlay” means any item that fails to meet the cost
threshold and useful life criterion necessary to qualify as a Capital Project.

 

14.           “Commission” and “MAC” shall be interchangeable terms and both
terms shall mean the Metropolitan Airports Commission, a public corporation
organized and operating pursuant to Chapter 500, Laws of Minnesota 1943 and
amendments thereto.

 

15.           “Common Use Formula” means a formula that prorates the cost of a
service or space, excluding the Regional Ramp, among those Airlines actually
using the service or space as follows: 20 percent of the cost equally among each
such Airline and 80 percent of the cost on the basis of that proportion which
the number of each such Airline’s Enplaned Passengers at the Airport bears to
the total number of Enplaned Passengers of all such Airlines at the Airport;
provided, however, that Airlines that only operated aircraft with 40 seats or
less during the relevant period will be excluded from the proration of the 20
percent of costs, but included in the proration of 80% of costs.

 

4

--------------------------------------------------------------------------------


 

16.           “Current Cost Estimate” means as of the date of the estimate, the
total project costs in then current dollars, for one or more or all of the 2010
Plan Airfield Programs, as the context shall determine, as estimated by MAC. The
Current Cost Estimate shall reflect actual costs for completed projects, bid
amounts when available, and change orders accepted by MAC (including
contingencies).

 

17.           “Coverage Account” means the Coverage Account established and
maintained pursuant to the terms of the Trust Indenture.

 

18.           “Date of Beneficial Occupancy” or “DBO” means the earlier of (a)
the date on which the Commission certifies that Premises or Capital Project are
available for beneficial use or (b) the date on which beneficial use is first
made of Premises or Capital Project; provided, however, that with respect to
land and other non-depreciable assets, the date on which beneficial occupancy
occurs is the date of closing.

 

19.           “Deplaned Passenger” means all terminating passengers and online
or interline transfer passengers deplaned at the Airport, but excluding Through
Passengers and Non-Revenue Passengers.

 

20.           “Executive Director” means Commission’s Executive Director or such
other person designated by the Executive Director to exercise functions with
respect to the rights and obligations of Commission under this Agreement.

 

21.           “Enplaned Passengers” means all Originating Passengers and
connecting passengers boarded at the Airport, including passengers traveling on
frequent flyer coupons, but excluding Through Passengers and Non-Revenue
Passengers.

 

22.           “Environmentally Regulated Substances” means any elements,
compounds, pollutants, contaminants, or toxic or Hazardous Substances, material
or wastes, or any mixture thereof, regulated pursuant to any Environmental Law,
including but not limited to products that might otherwise be considered of
commercial value, such as asbestos, polychlorinated biphenyls, petroleum
products and byproducts, glycol and other materials used in de-icing operations.

 

23.           “Environmental Law (or Laws)” means any case law, statute, rule,
regulation, law, ordinance or code, whether local, state or federal, that
regulates, creates standards for or imposes liability or standards of conduct
concerning any element, compound, pollutant, contaminant, or toxic or Hazardous
Substance, material or waste, or any mixture thereof, including but not limited
to products that might otherwise be considered of commercial value, such as
asbestos, polychlorinated biphenyls and petroleum products and byproducts. Such
laws shall include, but not be limited to, the National Environmental Policy Act
(“NEPA”) 42 U.S.C.

 

5

--------------------------------------------------------------------------------


 

Section 4321 et seq., the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), 42 U.S.C. Section 9601 et seq., the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. Section 6901 et seq., the
Federal Water Pollution Control Act (“FWPCA”), 33 U.S.C. Section 1251 et seq.
the Federal Clean Air Act (“FCAA”), 42 U.S.C. Section 7401 et seq., the Toxic
Substances Control Act (“TSCA”), 15 U.S.C. Section 2601 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. Section 136 et
seq., and any amendments thereto, as are now or at any time hereafter may be in
effect, as well as their state and local counterparts, including but not limited
to the Minnesota Environmental Response and Liability Act (“MERLA”), Minn. Stat.
Section 115B, the Minnesota Petroleum Tank Release Clean Up Act (“MPTRCA”),
Minn. Stat. Section 115C, and the Minnesota Environmental Rights Act (“MERA”),
Minn. Stat. Section 116B.

 

24.           “FAA” means the Federal Aviation Administration of the U.S.
Government or any federal agencies succeeding to its jurisdiction.

 

25.           “Fiscal Year” refers to Commission’s fiscal year and means the
twelve-month period commencing on January 1 and ending December 31.

 

26.           “Facilities Construction Credit” and “Facilities Construction
Credits” shall mean the amounts resulting from an arrangement embodied in a
written agreement of the MAC and an Airline pursuant to which the MAC permits
such Airline to make a payment or payments to the MAC which is reduced by the
amount owed by the MAC to such Airline as a result of such Airline upfronting
and paying for the cost of construction of MAC improvements under such
agreement, resulting in a net payment to the MAC by such Airline. The
“Facilities Construction Credit” shall be deemed to be the amount owed by the
MAC under such agreement which is “netted” against the payment of such Airline
to the MAC.

 

27.           “Ground Handling” means providing airside services to an aircraft,
including, but not limited to, wing walkers, marshalling, lavatory services,
aircraft cleaning and maintenance, luggage transfer and providing catering
supplies, but not including fueling or any services provided directly to
passengers in the Terminal Complex other than baggage handling.

 

28.           “Hazardous Substances” shall be interpreted in the broadest sense
to include any and all substances, materials, wastes, pollutants, oils or
governmental regulated substances or contaminants as defined or designated as
hazardous, toxic, radioactive, dangerous, or any other similar term in or under
any of the Environmental Laws, including but not limited to asbestos and
asbestos containing materials, petroleum products including crude oil or any
fraction thereof, gasoline, aviation fuel, jet fuel, diesel fuel, lubricating
oils and solvents, urea formaldehyde,

 

6

--------------------------------------------------------------------------------


 

flammable explosives, PCBs, radioactive materials or waste, or any other
substance that, because of its quantity, concentration, physical, chemical, or
infectious characteristics may cause or threaten a present or potential hazard
to human health or the environment when improperly generated, used, stored,
handled, treated, discharged, distributed, disposed, or released. Hazardous
Substances shall also mean any hazardous materials, hazardous wastes, toxic
substances, or regulated substances under any Environmental Laws.

 

29.           “International Regularly Scheduled Airline Service” means a status
of international service as determined by MAC according to Exhibit H.

 

30.           “Maximum Certificated Gross Landing Weight” means the maximum
gross landing weight in thousand-pound units based on the current FAA Type
Certificate Data Sheet applicable to the particular type, design, and model of
aircraft.

 

31.           “Majority-In-Interest” (“MII”) means the Signatory Airlines who
(a) represent no less than 50 percent in number of the Signatory Airlines
operating at the time of the voting action and (b) paid no less than 40 percent
of landing fees incurred by Signatory Airlines during the preceding Fiscal Year.
No Airline shall be deemed a Signatory Airline for the purpose of determining a
Majority-In-Interest so long as the Commission has given written notice of an
event of default to such Airline and the event of default is continuing at the
time of the voting action.

 

32.           “Non-Revenue Passengers” means passengers from whom the AIRLINE
receives no remuneration or only token remuneration, including employees of an
airline and others, but excluding passengers traveling on frequent flyer
coupons.

 

33.           “Off-Airport Aircraft Noise Costs” means the capital and operating
costs (including legal and administrative costs), net of any amounts for
off-airport aircraft noise costs received from nonsignatory airlines and/or
federal and state grants, connected to the acquiring of land or interests in
land within the 2005 DNL 60 contours of the Airport, soundproofing of existing
public and private schools and day care facilities, public hospitals, nursing
homes, private single- and multi-family residences, and other categories of land
use, and implementing other programs to prevent, reduce or mitigate
non-compatible land uses within the 2005 DNL 60 contours of the Airport
resulting from aircraft noise emissions from turbojet aircraft. Such costs shall
also include but not be limited to liabilities or responsibilities imposed upon
MAC for noise in connection with the operation or use of the Airport, or from
flights to or from the Airport, or from aircraft thereon, or from takings or any
other causes of action related to aircraft noise or for settlement of claims
based on such causes of action.

 

7

--------------------------------------------------------------------------------


 

 34.          “Operation and Maintenance Expenses” (or a phrase of similar
import) means, for any Fiscal Year, the costs incurred by the Commission to
operate, maintain, and administer the Airport System, including but not limited
to items a through j listed below, but excluding operation and maintenance
reserves and an optional Coverage Account associated with the planned bond
issues after January 1, 1999 in connection with the financing of the 2010 Plan
as shown on Exhibit I.

 

a.             Personnel costs, including salaries and wages of Commission
employees and temporary workers (including overtime pay), together with payments
or costs incurred for associated payroll expenses such as life, health,
accident, and unemployment insurance premiums; contributions to pension funds,
retirement funds, union funds, and unemployment compensation funds; vacation and
holiday pay; post-retirement benefits; and other fringe benefits;

 

b.             Costs of materials, supplies, machinery and equipment, and other
similar expenses, which are not capitalized under generally accepted accounting
principles as evidenced by a written opinion of MAC’s independent auditors;

 

c.             Costs of maintenance, landscaping, decorating, repairs, renewals,
and alterations, which are not reimbursed by insurance and which are not
capitalized under generally accepted accounting principles as evidenced by a
written opinion of MAC’s independent auditors;

 

d.             Costs of water, electricity, natural gas, fuel oil, telephone
service, and all other utilities and services whether furnished by the
Commission or furnished by independent contractors and purchased by the
Commission;

 

e.             Cost of operating services, including services for stormwater,
airport shuttle bus, service agreements, and other cost of operating services;

 

f.              Costs of premiums for insurance covering the Airport System and
its operations maintained by MAC pursuant to this Agreement;

 

g.             Costs incurred in collecting and attempting to collect any sums
for the Commission in connection with the operation of the Airport System and
the write-off of bad debts;

 

h.             Except to the extent capitalized the compensation paid or
credited to persons or firms engaged by the Commission to render advice and
perform architectural, engineering, program management, construction management,
financial, legal,

 

8

--------------------------------------------------------------------------------


 

accounting, testing, or other professional services in connection with the
operation of the Airport System;

 

i.              Except to the extent capitalized, the fees of trustees and
paying agents, and all other fees and expenses incurred in order to comply with
the provisions of a master or supplemental trust indenture; and

 

j.              All other expenses, which arise out of the operation of the
Airport System and which are properly regarded as operating expenses under
generally accepted accounting principles, provided, however, that Operation and
Maintenance Expenses shall not include any allowance for depreciation, payments
in lieu of taxes, the costs of improvements, extensions, enlargements or
betterments, or any charges for the accumulation of reserves for capital
replacements.

 

35.           “Original Cost Estimate” means for one or more or all of the 2010
Plan Airfield Programs, as the context shall determine, that were approved by a
Majority-In-Interest of the Signatory Airlines, the amount of estimated project
costs as specified in Exhibit I. The Original Cost Estimate includes
contingencies, but excludes financing costs, interest on bonds or on any interim
financing obtained by MAC to finance the 2010 Plan, and other deposits and
reserves.

 

36.           “Originating Passengers” means Airline passengers for whom the
Airport is the point of origin in their air travel itinerary.

 

37.           “Passenger Facility Charges” or “PFCs” means those charges on
AIRLINE’s passengers using the Airport authorized under Section 111 3(e) of the
Federal Aviation Act of 1958, as amended by Section 9110 of the Omnibus Budget
Reconciliation Act of 1990 (Pub. L. 101-508, 49 U.S.C. App. Section 1513), or
any successor program authorized by federal law, and the rules and regulations
promulgated thereunder (14 C.F.R. Part 158, hereafter the “PFC Regulations”).

 

38.           “Premises” means the areas at the Airport leased by AIRLINE
pursuant to this Agreement, as set forth in Exhibit J.

 

39.           “Rentable Space” means the space in the Terminal Building
available for lease to Airlines, concessionaires, and other rent-paying tenants
and for public automobile parking. Rentable Airline space is separated into the
following categories:

 

a.             “Exclusive Use Space” means space leased by an Airline for its
exclusive use and occupancy.

 

9

--------------------------------------------------------------------------------


 

b.             “Preferential Use Space” means space leased by an Airline on a
preferential basis.

 

c.             “Common Use Space” means space used by an Airline in common with
all other Airlines using the space.

 

40.           “Rules and Regulations and Ordinances” means rules, regulations,
and ordinances adopted by the Commission pursuant to Minn. Stat. 473.608 et seq.
and rules pursuant to such rules, regulations, and ordinances.

 

41.           “Security Area” means the Security Identification Display Area,
the Air Operations Area, and any other area defined by the FAA or MAC as an area
of restricted access requiring display of appropriate MAC-issued or MAC-approved
security identification for unescorted access rights.

 

42.           “Security Identification Display Area” or “SIDA” (or a phrase of
similar import) means that area defined as such in the Master Security Program
adopted by MAC, approved by the FAA, and amended from time to time.

 

43.           “Signatory Airlines” means Airlines that have executed agreements
with the Commission substantially the same as this Agreement.

 

44.           “Stage 2 Operation” means a landing-and-takeoff cycle conducted
using a Stage 2 aircraft. A Stage 2 aircraft is determined in accordance with
Section 36.1(f), Title 14, Code of Federal Regulations, and Federal Aviation
Administration Advisory Circular 36-3G, ESTIMATED AIRPLANE NOISE LEVELS IN
A-WEIGHTED DECIBELS, or successor documents.

 

45.           “Stage 3 Operation” means a landing-and-takeoff cycle conducted
using a Stage 3 aircraft. A Stage 3 aircraft is determined in accordance with
Section 36.1(f), Title 14, Code of Federal Regulations, and Federal Aviation
Administration Advisory Circular 36-3G, ESTIMATED AIRPLANE NOISE LEVELS IN
A-WEIGHTED DECIBELS, or successor documents.

 

46.           “Terminal Complex” means the passenger terminal facilities
consisting of the Terminal Building, the Gold Concourse, and the International
Arrivals Facility.

 

47.           “Through Passengers” means Airline passengers for whom the Airport
is an intermediate stop in their itinerary between their point of origin and
their point of destination, which intermediate stop does not involve a change of
plane.

 

48.           “Total Landed Weight” means the sum of the Maximum Certificated
Gross Landing Weight for all aircraft arrivals over a stated period of time.
Said sum shall be rounded to the nearest thousand pounds for all landing fees.

 

10

--------------------------------------------------------------------------------


 

49.           “Trust Indenture” means the Master Trust Indenture between the
Commission and Norwest Bank, Minnesota, N.A., as Trustee, dated as of June 1,
1998 (for purposes of this Agreement, without giving effect to any amendments
thereto).

 

50.           “2010 Plan” means the construction, acquisitions, and improvements
to the Airport System, as described in Exhibit I, as such may be revised from
time to time.

 

51.           “2010 Plan Airfield Programs” means the programs in the 2010 Plan
that are subject to and have been approved by a Majority-In-Interest of the
Signatory Airlines, as described in Exhibit I.

 

52.           “VIP Club” means an area or areas designated by the Commission
which AIRLINE has made available primarily for seating of a select group of
members and their guests, as well as members (and their guests) of VIP Clubs of
other Airlines under reciprocal agreements with such other Airlines, for which
there is a daily or annual membership fee paid by the users in an amount
consistent with industry standards.

 

B.            HEADINGS AND CROSS REFERENCES

 

References in the text of this Agreement to articles, sections, or exhibits of
this Agreement, unless otherwise specified, are for convenience in reference and
are not intended to define or limit the scope of any provisions of this
Agreement.

 

11

--------------------------------------------------------------------------------


 

II. TERM

 

The term of this Agreement shall begin as of the effective date of this
Agreement and end December 31, 2010, except as expressly provided herein
(hereinafter referred to as the “Term”), and the rents, fees, and charges
established in this Agreement shall apply to said Term.

 

III. USE OF THE AIRPORT

 

A.            AIRLINE RIGHTS

 

AIRLINE shall have the following rights to use the Airfield and the Premises for
the conduct of AIRLINE’s Air Transportation Business at the Airport. These
rights are subject to the terms of this Agreement and to MAC Rules and
Regulations and Ordinances. These rights are as follows:

 

1.             To land upon, takeoff from, and fly over the Airport using
aircraft operated by AIRLINE in areas designated for such purposes by MAC;
provided, however, that effective January 1, 2000, AIRLINE agrees not to conduct
any Stage 2 Operation at the Airport.

 

2.             To taxi, tow, and park aircraft operated by AIRLINE in areas
designated for such purposes by MAC. Subject to reasonable Rules and Regulations
and Ordinances, AIRLINE may operate regional jets on the Terminal Apron, but
pursuant to Commission policy AIRLINE may not operate turbo prop aircraft on any
portion of the Terminal Apron other than the Regional Ramp.

 

3.             To provide the following services for itself and any Affiliated
Airlines and, either directly or through an Airline consortium or an approved
handling agreement, for other Airlines, either by itself or in conjunction with
other Signatory Airlines:

 

a.             Passenger handling services, including enplaning and deplaning
passengers, handling reservations, ticketing, billing, manifesting, baggage
check-in, interline and lost baggage services, and other services necessary to
process passengers and baggage for air travel.

 

b.             Ground Handling.

 

c.             Aircraft and equipment services, including services to repair,
maintain, test, park, and store aircraft and ground support equipment.

 

d.             Operational services, including de-icing aircraft and ramp
services, dispatching and communication services, and meteorological and
navigational services.

 

e.             Porter services.

 

f.              Security screening services; provided that the level and quality
of such services shall meet or exceed the level and quality of such services at
comparable airports.

 

g.             Mail, freight, and express package services.

 

12

--------------------------------------------------------------------------------


 

4.             To train personnel in the employ, or working under the direction,
of AIRLINE or of any other Airline; but only to the extent that such training is
incidental to the conduct of AIRLINE’s Air Transportation Business at the
Airport.

 

5.             To sell, lease, transfer, dispose, or exchange AIRLINE’s
aircraft, aircraft engines, aircraft accessories, other equipment, and supplies
to any other party, but only to the extent that such activities are incidental
to the conduct of AIRLINE’s Air Transportation Business at the Airport.

 

6.             To acquire by purchase or otherwise any goods or services
required by AIRLINE in the conduct of its Air Transportation Business at the
Airport from any supplier, contractor, or Signatory Airline subject to the
conditions of this Agreement.

 

7.             To install and maintain in AIRLINE’s Exclusive and Preferential
Use Premises at AIRLINE’s sole cost and expense, signs, posters, displays,
banners, pamphlets, and other materials that identify and promote AIRLINE’s Air
Transportation Business or that identify and promote AIRLINE’s Air
Transportation Business and one or more of AIRLINE’s partners in a joint
marketing program. Such signs shall be constructed, installed and maintained
consistent with professional, first class standards. AIRLINE shall not place
such signs, posters, displays, banners, pamphlets and other materials outside of
AIRLINE’s Exclusive and Preferential Use Premises without MAC’s prior written
consent. Any signs in violation of this Section may be removed by MAC.

 

8.             To install, maintain and operate at no cost to MAC, alone or in
conjunction with any other Signatory Airline, radio communication, computer,
meteorological and aerial navigation equipment and facilities on AIRLINE’s
Premises; provided, however, that any such future installations shall be subject
to the prior written approval of MAC (not to be unreasonably withheld).

 

9.             To maintain and operate directly or through a subcontractor a
kitchen or other plant without cost to MAC within areas leased to it at the
Airport outside of the Terminal Complex for the purpose of preparing and
dispensing in-flight food and beverages (for consumption by passengers and crews
on board aircraft of AIRLINE or any Affiliated Airline), including alcoholic
beverages subject to procuring licenses and insurance therefor.

 

a.             To maintain combination lunch and locker rooms in AIRLINE’s
Exclusive Use Premises for use by AIRLINE’s employees.

 

10.           To install, maintain, and operate customer relations, security and
holdroom facilities and equipment, administrative offices, crew facilities,
ready rooms, operations offices, training facilities, and related facilities,
and to install personal property, including furniture, furnishings, supplies,
machinery and equipment, in AIRLINE’s Exclusive Use Premises.

 

13

--------------------------------------------------------------------------------


 

11.           To have ingress to and egress from the Airport and AIRLINE’s
Premises for AIRLINE’s officers, employees, agents, contractors, passengers, and
invitees, including furnishers of goods and services.

 

12.           To use, for the benefit of AIRLINE’s employees who perform
substantially all of their work at the Airport, vehicular parking areas not
leased by AIRLINE designated by MAC, subject to the right of MAC to relocate the
same from time to time and to levy reasonable charges for the use thereof.

 

13.           To obtain Garage Parking Cards pursuant to MAC’s Guidelines for
Administering Validated Airport Parking, which are incorporated herein as
Exhibit K.

 

14.           To install soft drink vending machines and snack vending machines
in that section of AIRLINE’s Premises which are not intended to be open to the
general public for the sole use of AIRLINE’s officers, employees and agents.
Vending machines shall not be within the view of the general public and
locations of all vending machines installed after the date of this Agreement are
subject to the prior written approval of MAC.

 

15.           To operate a VIP Club or Clubs in areas authorized by this
Agreement subject to the following restrictions: (a) AIRLINE may provide food,
beverage, newspapers and magazines to Club users provided that it is without
charge; provided that alcoholic beverages may be sold if provided by MAC or
MAC’s concessionaires or, subject to any restrictions contained in the existing
agreement between MAC and Host International, Inc. (which rights will not be
extended past December 31, 2003 or granted to another party) if a concessions
fee is paid to MAC in an amount equal to twelve percent (12%) of gross sales;
(b) AIRLINE may provide Club users access to telephones, facsimile machines,
copy machines and including computer access and access to the internet via data
ports; (c) AIRLINE may rent conference rooms, which are no larger than 300
square feet each and a maximum of 1,000 square feet per Club, to VIP Club users
only. AIRLINE may not install cash machines or vending machines, sell
merchandise or conduct any other retail business within a VIP Club. No other
services may be provided unless prior written approval is obtained from the
Executive Director.

 

16.           To install telephones, facsimile machines, and other
telecommunications devices and conduit in AIRLINE’s Premises that are not
accessible to the public.

 

17.           To install one or more of the following: flight information
display systems (“FIDS”), baggage information display systems (“BIDS”), or ramp
information display systems (“RIDS”) in the Premises and other areas approved by
the Executive Director at no cost to MAC, provided, however, that MAC may, in
connection with its installation of a multiple

 

14

--------------------------------------------------------------------------------


 

user flight information display system (“MUFIDS”) in the Terminal Complex,
purchase the FIDS system currently being developed by Northwest Airlines at a
mutually agreed upon price. Northwest agrees that: (a) this system will
interface with other Airlines serving the Airport, (b) this system will utilize
a technical approach which provides flight data across a local area network
(“LAN”) that meets MAC and Northwest requirements, (c) architectural details of
the installation of this system must be approved by MAC, and (d) MAC may
participate in the supplier selection process for this system.

 

18.           To install self-service ticketing devices (“SSDs”) in areas
approved by the Executive Director and added to the Premises.

 

19.           To maintain and operate without cost to MAC a reasonable amount of
air conditioning equipment, including without limiting the generality thereof
the operation of air conditioning truck equipment for the air conditioning of
aircraft, either alone or in conjunction with other Signatory Airlines.

 

B.            EXCLUSIONS, RESERVATIONS, AND CONDITIONS

 

Except as authorized by this Agreement, AIRLINE may conduct no business on the
Airport without the prior written consent of MAC.

 

1.             Wherever under this Article III, AIRLINE or AIRLINE in
conjunction with other Airlines carries on permitted operations through the
agency of third persons or corporations not employees or subsidiaries of AIRLINE
or of such other Airlines such third persons or corporations shall first be
approved by the Executive Director in writing, which approval will not be
unreasonably withheld.

 

2.             MAC reserves the right to contract for the sale to the public of
food, beverages (including alcoholic beverages), tobacco, merchandise, personal
services, and business services within the Terminal Complex, and to charge for
the privilege so to do.

 

3.             MAC reserves the right to assess the following fees and charges
to suppliers of goods and services:

 

a.             MAC may charge suppliers, including Airlines, of in-flight food
and beverages and vending that are supplied to any third party other than an
Affiliated Airline but not to any such third party to whom such food and
beverage was supplied without charge by MAC as of April, 1998.

 

b.             MAC shall have the right to charge suppliers to AIRLINE of goods
and services, fees and rentals for exclusive use of MAC property or improvements
thereon or, as to suppliers not under contract with

 

15

--------------------------------------------------------------------------------


 

AIRLINE, when their use is such as to constitute the performance of a commercial
business at the Airport.

 

c.             MAC shall have the right to charge ground transportation
companies, including AIRLINE, or ground transportation companies under agreement
with AIRLINE, if regularly engaged in ground transportation business, for ground
transportation of passengers or others to or from the Airport.

 

4.             AIRLINE shall take all reasonable steps within its control so as
not to interfere with the effectiveness or accessibility of the drainage and
sewage system, electrical system, air conditioning system, fire protection
system, sprinkler system, alarm system, fire hydrants and hoses, if any,
installed or located on or within the Premises or the Airport.

 

5.             AIRLINE shall not do or permit to be done any act upon the
Airport that will invalidate or conflict with any fire or other casualty
insurance policies of MAC covering the Airport or any part thereof.

 

6.             AIRLINE shall not dispose of or permit any other person to
dispose of any waste material taken from or products used (whether liquid or
solid) with respect to its aircraft into the sanitary or storm sewers at the
Airport unless such waste material or products first be properly treated by
equipment installed for that purpose or otherwise disposed of pursuant to law.
All such disposal shall comply with regulations of the United States Department
of Agriculture and shall be in compliance with this Agreement.

 

7.             AIRLINE shall not keep or store, during any 24-hour period,
flammable liquids within the enclosed portion of the Premises in excess of
AIRLINE’s working requirements during said 24-hour period, except in storage
facilities and containers especially constructed for such purposes in accordance
with standards established by the National Board of Fire Underwriters and
approved by a governmental agency with authority to inspect such facilities for
safety compliance. Any such liquids having a flash point of less than 100° shall
be kept and stored in safety containers of a type approved by the Underwriters
Laboratories.

 

8.             AIRLINE shall promptly remove and dispose of any disabled
aircraft that obstruct any part of the Airport, including any parts thereof,
subject, however, to any requirements or direction by the National
Transportation Safety Board, the FAA, or the Executive Director that such
removal or disposal be delayed pending an investigation of an accident. AIRLINE
consents that the Executive Director may take any and all necessary actions to
effect the prompt removal or disposal of any disabled aircraft that obstructs
any part of the Airport; that any costs incurred by or on behalf of the Airport
for any such removal or disposal of any aircraft shall be paid by AIRLINE to
MAC; that any claim for compensation against MAC, and any of its officers,
agents, or employees, for any and all loss

 

16

--------------------------------------------------------------------------------


 

or damage sustained to any such disabled aircraft, or any part thereof, by
reason of any such removal or disposal is waived; and that AIRLINE shall
indemnify, hold harmless, and defend MAC, and all of its officers, agents, and
employees against any and all liability for injury to or the death of any
person, or for any injury to any property arising out of such removal or
disposal of said aircraft.

 

9.             Unless otherwise authorized by this Agreement, AIRLINE shall not
maintain or operate on the Airport a cafeteria, restaurant, bar, or cocktail
lounge, stand, or any other facility for the purpose of providing (and AIRLINE
shall not otherwise provide) food, beverages, tobacco, or merchandise for sale
to the public.

 

10.           MAC has provided for underground aircraft fueling facilities under
agreements with Airlines and other users which agreements control as to
installation, maintenance, and operation of the fueling facilities on the
Terminal Apron and the Airport.

 

11.           MAC may prohibit the use of the Airfield or Terminal Apron by any
aircraft operated or controlled by AIRLINE which exceeds the design strength of
the paving of the Airfield or Terminal Apron facilities, so long as such
prohibition also extends to similar aircraft operated by other Airlines.

 

12.           Except as otherwise authorized by this Agreement, AIRLINE shall
not install, maintain or operate in the Terminal Complex, or permit the
installation, maintenance, or operation in the Terminal Complex, of any vending
machine or device designed to dispense or sell food, beverages, tobacco, or
merchandise of any kind.

 

13.           Access to or egress from the Airport and the AIRLINE’s Premises
shall not be used, enjoyed, or extended to any person engaging in any activity
or performing any act or furnishing any service for or on behalf of AIRLINE that
is not authorized under the provisions of this Agreement unless expressly
authorized by MAC.

 

14.           Subject to AIRLINE’s consent, MAC retains the right to install all
public telephones, facsimile machines, and other telecommunications devices and
conduit in the Premises leased to AIRLINE, and to collect the proceeds
therefrom.

 

15.           MAC may designate points at which all-cargo flights may load and
unload.

 

16.           Except as otherwise authorized by this Agreement, AIRLINE shall
not sell, take orders for, or deliver duty free merchandise and international
travel merchandise on any outbound flight from the Airport under a program in
which AIRLINE solicits or accepts order for purchase by passengers of duty

 

17

--------------------------------------------------------------------------------


 

free merchandise at any time prior to the departure of AIRLINE’s aircraft on the
outbound flight from the Airport.

 

17.           AIRLINE shall not contract to provide Ground Handling services and
shall not permit the use of its Premises through a Ground Handling agreement
without the advance written approval of MAC.

 

18

--------------------------------------------------------------------------------


 

C.            USE OF THE INTERNATIONAL ARRIVALS FACILITY

 

MAC will control prioritization and utilization of the IAF and associated gates
for international arrivals by Airlines providing International Regularly
Scheduled Airline Service and may develop prioritization procedures not
inconsistent with the terms of this Agreement. The provisions in this Section C.
shall continue through December 31, 2015.

 

1.             In order to use the International Arrivals Facility, AIRLINE must
maintain its status as International Regularly Scheduled Airline Service.
AIRLINE shall provide MAC a detailed written certification for each numbered
element on Exhibit H, upon MAC’s request. MAC retains the right to verify the
status of AIRLINE and determine whether AIRLINE qualifies as International
Regularly Scheduled Airline Service.

 

2.             Gates 1 through 9 and associated passenger loading bridges, ramp
access and lobby and baggage facilities on the Gold Concourse currently leased
by Northwest Airlines, Inc. (hereinafter referred to as “Northwest” or
“Northwest Airlines”) shall be made available for access to the International
Arrivals Facility based on the following priority of use:

 

a.             International Regularly Scheduled Airline Service as defined in
Exhibit H.

 

b.             Northwest or a Northwest Affiliated Airline domestic arrivals and
departures.

 

c.             Non-scheduled irregular or delayed international charter arrivals
when theexpected delay for the flight to use the Humphrey Terminal facility will
exceed 90 minutes and the use of an IAF gate will not interfere with the
scheduled use of that gate. Such interference shall be defined as the overlap of
the non-scheduled use with the scheduled use such that the scheduled flight will
have to be relocated to another concourse for its operation or will have to wait
for a gate due to the unavailability of any gate. Use of an IAF gate by a
non-scheduled flight is subject to Northwest’s approval; such approval is not to
be unreasonably withheld or delayed.   Northwest shall designate an individual
on site to give necessary approvals.

 

3.             Northwest shall provide all Ground Handling at the IAF gates
subject to air carrier self-handling rights contained in AIP grant assurances,
at rates that do not exceed those specified in the Mutual Assistance Ground
Service Agreement, and Northwest shall also provide reasonable access for air
carriers to data and communications systems at gates 1-9. Northwest shall be
responsible for the operation and maintenance of security checkpoints, provided
that invoices for third party maintenance of security equipment shall be
submitted directly to MAC for payment.

 

19

--------------------------------------------------------------------------------


 

4.             No Airline aircraft will remain on gates 1-9 over two hours if a
narrow-body or three hours if a wide-body. Northwest will coordinate any moving
of aircraft with MAC’s operations department, FAA and appropriate federal
inspections agencies. No Airline aircraft will remain on gates 1-9 beyond the
times specified above if a gate is needed by another air carrier pursuant to the
priority schedule set forth above.

 

5.             AIRLINE, if it self-handles, or Northwest, if it provides Ground
Handling to AIRLINE, on gates 1-9, shall handle and dispose of all international
waste on AIRLINE’s aircraft in accordance with the requirements of the United
States Department of Agriculture.

 

6.             Northwest shall be responsible for all maintenance, repair, and
operation of MAC jet bridges provided by MAC as part of the IAF. Northwest shall
make the MAC jet bridges available for use by all users of the IAF without
additional charge.

 

20

--------------------------------------------------------------------------------


 

IV.                           PREMISES

 

A.            LEASED PREMISES

 

For the Term of this Agreement, MAC, in consideration of the compensation,
covenants, and agreements set forth herein to be kept and performed by AIRLINE,
hereby leases to AIRLINE, upon the conditions set forth in this Agreement, the
areas in the Terminal Complex as described and identified in Exhibit J and the
initial assignment of aircraft parking positions as described and identified in
Exhibit D. AIRLINE shall lease these areas on an Exclusive, Preferential, or
Common Use basis as follows:

 

Ground Transportation Center Offices

 

Exclusive

Ticket counter and office

 

Exclusive

Baggage make-up area and claim office

 

Exclusive

VIP Clubs

 

Exclusive

Operations areas

 

Exclusive

Enclosed storage areas

 

Exclusive

Holdroom

 

Preferential

Aircraft parking positions on Terminal Apron

 

Preferential

Regional Ramp - MAC

 

Common

Regional Ramp - Northwest Airlines

 

Preferential

Tug drive

 

Common

Inbound baggage area

 

Common

Baggage claim area

 

Common

IAF sterile circulation corridor

 

Common

IAF Inspections Area

 

Common

IAF baggage claim

 

Common

IAF ticketing and baggage recheck

 

Common

 

In addition, MAC leases space to Northwest Airlines, Inc. in the Gold Concourse
and the Temporary Regional Terminal as set forth herein.

 

MAC and AIRLINE may, from time to time, add, subject to availability, additional
space to the various Premises of AIRLINE by jointly executing revised Exhibits J
or D as appropriate. Space added to AIRLINE’s Premises shall be subject to all
of the terms, conditions, requirements, and limitations of this Agreement and
AIRLINE shall pay to MAC all rents, fees, and charges applicable to such
additional space in accordance with the provisions of this Agreement.

 

B.            EXCLUSIVE/PREFERENTIAL LEASED AREAS

 

1.             MAC will provide existing space to AIRLINE in “as is” condition.
MAC will provide the following for any newly constructed space:

 

a.             TERMINAL BUILDING - MAIN FLOOR TICKETING COUNTER AND OFFICES
BEHIND TICKETING AREAS.

 

21

--------------------------------------------------------------------------------


 

1)             Finished flooring, finished acoustical tile ceiling, entrance
doors and walls enclosing gross rental area. The floor immediately behind ticket
counter shall be surfaced with terrazzo flooring or an equivalent alternative
upon which AIRLINE may install resilient matting.

 

2)             Conditioned air for comfortable occupancy (meeting normal
standards for offices).

 

3)             Standard lighting fixtures installed complete for illumination
not less than an average of 30 foot candles measured 30 inches from the floor,
and maintenance thereof exclusive of relamping and/or relocation.

 

4)             Finished ticket counter shell or sectional unit (front, top, ends
and turrets) of plastic laminate, designed to receive AIRLINE inserts.

 

5)             Uniform lighting fixture and airline identification signage
suspended over ticket counter; letters to be supplied by AIRLINE and subject to
MAC approval; maintenance of fixtures including relamping.

 

6)             Display framing system and mounting panels on wall directly
behind the ticket counter (maintenance by AIRLINE). Material displayed shall be
subject to the approval of MAC.

 

7)             Electrical service (120V - 208 AC, 3 phase, 4 wire) to panel
within lease space; electrical service (120V) through duplex receptacles spaced
about 6 feet apart along walls enclosing lease space; single level 3-duct floor
system or conduit in offices; conduit an/or ducts from power panel and telephone
cabinets to the floor duct system and ticket counter base. All other wiring,
conduits, ducts and outlets in this space to be installed by AIRLINE.

 

b.             TERMINAL BUILDING - MEZZANINE FLOOR.

 

1)             Finished flooring, finished acoustical tile ceilings, entrance
doors and walls enclosing gross rental area.

 

2)             Conditioned air for comfortable occupancy(meeting normal
standards for offices).

 

22

--------------------------------------------------------------------------------


 

3)             Standard lighting fixtures installed complete for illumination
not less than an average of 30 foot candles measured 30 inches above floor and
maintenance thereof exclusive of relamping and/or relocation.

 

4)             Electrical service (120V-AC) through duplex receptacles about ten
feet apart along walls enclosing gross rental area. All other wiring, conduits
and fittings to be installed by AIRLINE.

 

c.             TERMINAL BUILDING - GROUND FLOOR (OPERATIONS AND BAGGAGE MAKE-UP
AREAS).

 

1)             Finished concrete floors, exposed concrete structure above,
standard pedestrian and manual overhead doors in unpainted concrete block walls
enclosing gross rental area.

 

2)             Standard lighting fixtures installed complete for illumination
not less than an average of 30 foot candles measured 30 inches from the floor
and maintenance thereof exclusive of relamping and/or relocation.

 

3)             Electrical service (120V - 208 AC, 3 phase, 4 wire) to panel
within or adjoining leased space; 120V electrical service through duplex
receptacles about 15 feet apart (48 inches above floor) along walls enclosing
gross rental area. All other wiring, conduits and fittings to be installed by
AIRLINE.

 

4)             Heating and ventilation meeting requirements of the Minnesota
Occupational Safety and Health Administration (“OSHA”) and Uniform Building Code
(“UBC”).

 

d.             CONCOURSES - OPERATIONS AREA.

 

1)             Finished concrete floors, exposed structure above, exterior
walls, standard pedestrian and manual overhead doors, and unpainted concrete
block enclosing leased area.

 

2)             Standard lighting fixtures installed complete for illumination
not less than an average 30 foot candles measured 30 inches from the floor,
lighting fixtures

 

23

--------------------------------------------------------------------------------


 

and maintenance thereof exclusive of relamping and/or relocation.

 

3)             Electrical service (120V - 208 AC, 3 phase, 4 wire) to panel
within or adjoining enclosed leased space; 120V electrical service through
duplex receptacles about 15 feet apart (48 inches above floor) along walls
enclosing leased space. All other wiring, conduit, duct, fittings and outlets in
this space to be installed by AIRLINE.

 

4)             Cold and hot water and sanitary sewer service to designated point
within gross rental area, to which AIRLINE may connect and install fixtures at
AIRLINE’s expense.

 

5)             Standard fin-tube radiation, unit heaters, VAV boxes and steam
and/or hot water for heating gross rental area. Packaged air conditioning units
and distribution duct work for previously designated areas.

 

e.             CONCOURSES - GATE LOBBIES.

 

1)             Finished carpeted floor, finished acoustical tile ceilings, and
painted block walls enclosing lobby.

 

2)             Conditioned air for comfortable lobby occupancy.

 

3)             Standard lighting fixtures installed complete for illumination
not less than an average of 30 foot candles measured 30 inches from the floor,
and maintenance thereof including relamping.

 

4)             Electrical service (120V-AC) through duplex receptacles about 10
feet apart along walls enclosing gross rental area. All other wiring, conduit
and fittings to be installed by AIRLINE.

 

2.             AIRLINE will provide the following in both the main terminal
building and the concourses, in addition to installation and maintenance left to
the AIRLINE under Subparagraph 1 above.

 

a.             All partitions subject to MAC approval as to materials, methods
of attachment and workmanship, such construction to comply with all applicable
building standards and codes for type 1 construction (fire resistive).

 

24

--------------------------------------------------------------------------------


 

b.             All utilities, including cost of all roughing-in, and all
electrical, mechanical and plumbing fixtures for exclusive use of AIRLINE,
except as provided above.

 

c.             All furniture, equipment and fixtures necessary for the conduct
of AIRLINE’s business, including ticket counter inserts, jet bridges, scales and
baggage handling equipment, including housings and doors as required, signs and
flight schedules, which shall be subject to approval of MAC.

 

d.             All electrical energy consumed by AIRLINE, excluding lighting in
baggage make-up area, gate lobbies, and mezzanine, to be metered separately and
paid for by AIRLINE to the utilities company or MAC at rates not exceeding those
published for equivalent power consumption at this location.

 

Electricity for lighting in baggage make-up area, gate lobbies, and mezzanine
will be provided by MAC.

 

e.             All other services and supplies not provided in Paragraph 1 of
this Article IV.B. All installations by AIRLINE shall conform with the
requirements of applicable local, state and federal building standards,
submitted for MAC approval prior to construction, and shall be performed by
competent contractors acceptable to MAC.

 

f.              Subject to MAC approval as required herein AIRLINE may make
alterations or additions in and to its leased areas and fixtures and equipment
to be installed by it within the terminal building.

 

C.            COMMON BAG CLAIM AREAS

 

1.             MAC will provide in the common bag claim area, all on the ground
floor, the following:

 

a.             Finished carpeted floors, acoustic ceiling, finished walls, for
all space excepting porter’s toilet.

 

b.             Standard lighting fixtures providing illumination of not less
than average of 30 foot candles measured 30 inches from the floor, and
maintenance thereof including relamping.

 

c.             Heating and mechanical ventilation of space.

 

d.             Baggage claim carousels.

 

2.             AIRLINE and other Airlines will provide the following in the
common bag claim area, and shall pay the pro rata share of the cost thereof:

 

a.             All furniture, equipment and fixtures necessary from time to
time.

 

25

--------------------------------------------------------------------------------


 

b.             All other services and supplies not provided by MAC under
Paragraph 1 above.

 

D.            MEASUREMENT OF SPACE

 

In calculating the area of space to be added to or deleted from this Agreement,
all measurements to determine the area of space leased or used in the Terminal
Complex shall be made from the primary interior surface of the exterior walls
and from the centerline to centerline of each interior wall, or, in the absence
of such interior wall, the point where such said centerline would be located if
such interior wall existed.

 

E.             ACCOMMODATION OF OTHER AIRLINES

 

1.             It is recognized by AIRLINE and MAC that from time to time during
the term of this Agreement it may become necessary for the AIRLINE to
accommodate another Airline (“Requesting Airline”) within its Premises or for
MAC unilaterally to require AIRLINE to accommodate another Airline(s) within
AIRLINE’s Premises in furtherance of the public interest of having the Airport’s
capacity fully and more effectively utilized, as follows:

 

a.             To comply with any applicable rule, regulation, order or statute
of any governmental entity that has jurisdiction over MAC, and to comply with
federal grant assurances applicable to MAC.

 

b.             To implement a Capital Project at the Airport.

 

c.             To facilitate the providing of new or additional air services at
the Airport by a Requesting Airline when no Airline serving the Airport is
willing to accommodate the Requesting Airline’s operational needs or
requirements for facilities at reasonable costs or on other reasonable terms.

 

2.             When responding to Subsection E.1.a. of this Article, MAC will
request accommodation through an expedited procedure that will allow compliance
with the rule, regulation or order. The request for accommodation will be made
based on an evaluation of the most cost effective and least disruptive
alternative.

 

Within ten (10) days of a written notice of its intent to require accommodation,
AIRLINE must accept the request or notify MAC that it wishes to meet and show
cause why the accommodation should not be made.

 

If MAC elects to proceed with the accommodation after meeting with AIRLINE, MAC
shall give AIRLINE not less than thirty (30) days notice to accomplish the
accommodation.

 

3.             In responding to a request for facilities from a Requesting
Airline under Subsection E.1.b. or Subsection E.1.c. of this Article, MAC shall:

 

26

--------------------------------------------------------------------------------


 

a.             First work with the Requesting Airline to attempt to obtain
access to existing Airport capacity through one or more of the following
alternatives:

 

1)             To lease vacant space, if any is available, from MAC; or

 

2)             To use existing Common Use Space, if any is available; or

 

3)             To enter into a sublease or Ground Handling agreement with an
existing Airline other than AIRLINE at the Airport, subject to the approval of
MAC.

 

b.             When requested so to do by MAC and only if the alternatives set
forth in E.3.a. of this Article are not available, AIRLINE agrees to use
reasonable efforts to accommodate the Requesting Airline’s requirements through
joint use of its facilities or through a sublease or passenger handling or
Ground Handling agreements. AIRLINE, in offering joint use of its facilities or
offering a sublease or Ground Handling agreement to the Requesting Airline, is
not required to provide facilities to the Requesting Airline that would be
incompatible with AIRLINE’s (including an Affiliated Airline’s) own reasonable
schedule of operations or the operations of any other Airline(s) being
accommodated by AIRLINE at the time of the Requesting Airline’s request. AIRLINE
may, in connection with such accommodation, require the Requesting Airline to
remove any of its aircraft or passengers from the relevant gate or holdroom if
the aircraft’s or passenger’s continued presence would be incompatible with
AIRLINE’s (or an Affiliated Airline’s) reasonable requirements for use of the
gate or holdroom.

 

c.             MAC shall have the right to authorize other Airlines to use: (1)
AIRLINE’s gates, holdroom areas, and loading bridges when such facilities are
not required for AIRLINE’s scheduled flight activities (or those of a code share
AIRLINE partner not in default of its obligations to MAC) using aircraft with 50
or more seats; and (2) AIRLINE’s preferential regional parking positions or
regional terminal space when such positions or space are not required for
AIRLINE’s scheduled flight activities (or those of a code share AIRLINE partner
not in default of its obligations to MAC). Subject to a mutually acceptable
agreement between MAC and AIRLINE covering such use, AIRLINE shall have the
right to charge reasonable fees and to require reasonable advance payment for
such use of AIRLINE’s gates, holdroom areas, and loading bridges (and any such
fees not in excess of 115% of the rates and charges payable by AIRLINE hereunder
for such premises shall be deemed reasonable). Also, AIRLINE shall have the
right to require the Requesting Airline(s) to indemnify AIRLINE against
liability arising out of such use and to provide

 

27

--------------------------------------------------------------------------------


 

evidence of insurance at least equivalent to that required of AIRLINE hereunder
and naming AIRLINE as an additional insured.

 

d.             Before MAC is authorized under this Agreement unilaterally to
require AIRLINE to accommodate a Requesting Airline, MAC shall first request
that all parties holding or requesting access to affected space discuss
accommodation with each other and MAC. Only if the parties are unable to or do
not reach agreement within thirty (30) days from the time MAC requests such
discussions is MAC authorized to make such a decision unilaterally regarding
accommodations.

 

e.             If the Requesting Airline fails to reach agreement with AIRLINE
or any other Airline, MAC shall make a determination as to whether any Airline
or Airlines have underutilized facilities or capacity available to accommodate
the Requesting Airline after taking into consideration the nature and extent of
those Airlines’ operations at the Airport, including any requirements for spare
gates and facilities and whether there are any limitations on the nature,
extent, cost, duration and extension of such accommodations.

 

f.              In making accommodation decisions MAC shall not be arbitrary and
capricious. Such determinations by MAC shall take into consideration (1) the
then existing utilization of the premises (including all existing accommodation
arrangements) and any bona fide plan of AIRLINE or any other Airline for the
increased utilization of the premises to be implemented within twelve (12)
months thereafter; (2) the need for compatibility among the current schedules,
flight times, operations, operating procedures and equipment of AIRLINE or any
other Airline (and its Affiliated Airlines) and those of the Requesting Airline,
as well as the need for labor harmony; and (3) the effect on scheduled service
carriers of accommodating charter carriers at the Terminal Complex. Any
non-public information provided by AIRLINE regarding planned or proposed routes,
schedules or operations shall be treated as confidential by MAC to the maximum
extent permitted by law.

 

g.             Before MAC accommodates a Requesting Airline within AIRLINE’s
Premises, MAC must give AIRLINE due notice of its intent. Within ten (10) days,
AIRLINE must accept accommodation of Requesting Airline or must notify MAC that
it wishes to meet with MAC to show cause why the accommodation should not be
made.

 

h.             If MAC elects to proceed with the accommodation after meeting
with AIRLINE, MAC shall give AIRLINE not less than thirty (30) days to
accomplish the accommodation.

 

28

--------------------------------------------------------------------------------


 

i.              Whether AIRLINE agrees to accept the accommodation of Requesting
Airline, or MAC elects to proceed with accommodation over AIRLINE’s protests,
the Requesting Airline has the right and the responsibility at its expense to
make improvements and alterations necessitated by the accommodation of the
Requesting Airline, the scope of which shall be approved by AIRLINE and MAC. If
MAC issues a decision requiring accommodation within AIRLINE’s Premises, that
decision shall be a final order of MAC; AIRLINE’s continued objections may be
further pursued by any means available under the law.

 

j.              The foregoing shall not be deemed to abrogate, change, or affect
any restrictions, limitations or prohibitions on assignment, subletting or use
of the premises by others under this Agreement and shall not in any manner
affect, waive or change any of the provisions thereof.

 

4.             In the event of a labor stoppage or other event which results in
the cessation or substantial reduction in AIRLINE’s flights operations at the
Airport, AIRLINE will immediately take all reasonable efforts,including but not
limited to, moving of aircraft or equipment, providing access to AIRLINE’s
holdrooms and jet bridges or anything else in AIRLINE’s control, in order to
accommodate the operations of other Airlines providing air service to the
Airport; provided that: (a) AIRLINE at all times will have access to its
premises and equipment for operational reasons and (b) AIRLINE shall not be
required to take any action which would interfere with its ability to
re-institute service upon cessation of labor stoppage or other event. ). Subject
to a mutually acceptable agreement between MAC and AIRLINE covering such use,
AIRLINE shall have the right to charge reasonable fees and to require reasonable
advance payment for such use of AIRLINE’s gates, holdroom areas, and loading
bridges (and any such fees not in excess of 115% of the rates and charges
payable by AIRLINE hereunder for such premises shall be deemed reasonable).

 

5.             Each Airline shall provide MAC with each published schedule
change with a gate plot showing all times when aircraft are scheduled to be
utilizing each gate leased to such Airline, including aircraft type, projected
arrival and departure times, and point of origin or destination, including
activities by subtenants or airlines being accommodated.

 

F.             WIDE BODY AND BOEING 757 ACCESS

 

Notwithstanding any other provisions in this Agreement, Northwest Airlines will
accommodate the requirements of any Requesting Airline for scheduled wide body
or Boeing 757 (or similarly sized aircraft) service at one of its gates within
the Terminal Complex, provided that: (1) Requesting Airline must not be able

 

29

--------------------------------------------------------------------------------


 

physically to accommodate such wide body or Boeing 757 (or similarly sized
aircraft) service on any of its own leased premises; and (2) MAC will take all
reasonable efforts to provide access for any narrow body aircraft operated by
Northwest which are displaced.

 

G.            ACCESS

 

MAC shall have the right at any time or times to close, relocate, reconstruct,
change, alter, or modify any means of access to or egress from the Airport or
AIRLINE’s Premises, either temporarily or permanently; provided that MAC
provides reasonable notice to AIRLINE and that a reasonably convenient and
adequate means of access, ingress, and egress shall exist or be provided in lieu
thereof. This right is subject to the following conditions:

 

1.             There shall not be a net increase in AIRLINE’s Leased Area
without AIRLINE’s consent.

 

2.             MAC must consult with AIRLINE to take area away from AIRLINE.

 

3.             Reasonable replacement facility space shall be provided.

 

4.             Cost of work including Capital Costs associated with
reestablishing AIRLINE’s facilities, to the extent they are “in kind”
replacements, shall be borne by MAC and allocated to the appropriate cost
center.

 

5.             MAC shall compensate AIRLINE for the unamortized cost of any
leasehold improvements to the extent that such improvements can not be reused.

 

6.             If loss of space is 30 days or less there shall be no rent
adjustment. If loss of space is temporary but greater than 30 days, AIRLINE’s
rent will be proportionately abated and the amount of the rentabatement shall be
allocated to the appropriate cost center. If the loss of space is permanent, the
Leased Premises and corresponding rent shall be adjusted by lease amendment.

 

H.            SHORT TERM GATES

 

The holdrooms, aircraft parking positions and operations space associated with
Gates 41, 43, 44, 44A, 46, 76 and 77, as shown on Exhibit J (hereinafter
referred to as “Short Term Gates”) shall be made available to Airlines on the
following basis in order to promote Airport access on fair and reasonable terms:

 

1.             AIRLINE shall lease Short Term Gate space under its control on
the same basis as provided in this Agreement, except as provided in this
Paragraph.

 

2.             MAC may, in its discretion, cancel the lease of a Short Term Gate
leased by AIRLINE if an Airline presently not leasing a gate directly from MAC
or not

 

30

--------------------------------------------------------------------------------


 

currently providing air service to the Airport is proposing to add additional
air service and desires to lease a gate directly from MAC. The following
procedures shall be followed before a Short Term Gate lease may be cancelled:

 

a.             If an Airline presently not leasing a gate directly from MAC or
not currently providing air service to the Airport is proposing to add
additional air service and desires to lease a gate directly from MAC, MAC may in
its discretion issue a Notice of Cancellation. The Notice of Cancellation may
become effective after 90 days.

 

b.             In the event of a decision to cancel a Short Term Gate, MAC will
work with AIRLINE to attempt to accommodate AIRLINE’s schedule pursuant to the
procedures of Article IV.E.3.

 

c.             MAC may extend the time periods set forth in this provision for
good cause, e.g. the unavailability of replacement jet bridges or other ground
equipment.

 

3.             In the event MAC cancels the lease of a Short Term Gate pursuant
to this Paragraph, it shall compensate AIRLINE for the unamortized cost of
improvements made to the leased premises of a Short Term Gate. AIRLINE shall
retain and remove AIRLINE property (e.g. jet bridge or other ground equipment,
computers, inserts) or may negotiate their sale.

 

4.             The appearance of a Short Term Gate shall be “generic” i.e.
generic carpet, neutral wall finishes and no distinguishing colors on the podium
or backwall except as to improvements existing as of the date of this Agreement.
AIRLINE may hang corporate banners or posters and name identification signs so
long as they can be detached without significantly damaging the premises or
AIRLINE commits to restoring the premises without cost to MAC.

 

5.             If AIRLINE is leasing only one holdroom from MAC, it may request
that MAC remove the Short Term Gate designation from a holdroom by demonstrating
that it has met the following conditions:

 

a.             AIRLINE has not been in default on any rental, security deposit,
PFC or other financial obligations to MAC for any of the previous twelve
consecutive months; and

 

b.             AIRLINE has maintained an Average Daily Utilization at least
equal to seven departures for each of the previous twelve consecutive months.
For purposes of this provision “Average Daily Utilization” shall mean the number
of AIRLINE’s and an Affiliated Airline’s scheduled aircraft departures using the
gate with aircraft of fifty or more seats in a calendar month, divided by the
number of days in that calendar month; provided, however,

 

31

--------------------------------------------------------------------------------


 

that if AIRLINE’s or the Affiliated Airline’s actual flight activity differs by
more than five percent (5%) from its published schedule in any calendar month,
MAC shall use AIRLINE’s or the Affiliated Airline’s actual total departures for
purpose of calculating Average Daily Utilization.

 

I.              REGIONAL RAMP

 

MAC shall:

 

1.             Designate parking positions on the Regional Ramp for Preferential
Use by AIRLINE in accordance with Exhibit L and shall update this Exhibit to
reflect construction changes; provided, however, that during any time in which a
parking position is not required for use by AIRLINE or an Affiliated Airline,
MAC may require AIRLINE to accommodate another Airline during any time in which
a parking position is not required for use by AIRLINE or an Affiliated Airline,
subject to the standards and procedures in Article IV.E.3. (and credit AIRLINE
for any rents received from such Airline);

 

2.             Allocate all unassigned parking positions on the Regional Ramp
for Common Use and shall assign their use to AIRLINE or an Affiliated Airline
upon request or to another Airline on a Preferential Use basis; and

 

3.             Designate support areas on the Regional Ramp for use by ground
service equipment.

 

J.             RELINQUISHMENT OF PREMISES

 

1.             NOTICE OF INTENT TO RELINQUISH PREMISES

 

In the event AIRLINE desires to relinquish any of its Premises, AIRLINE shall
provide written notice to MAC thirty (30) days in advance of such relinquishment
and shall identify in such notice all areas it wishes to relinquish. MAC shall
make its best efforts to lease such areas to another Airline, to the extent the
proposed relinquished Premises is suitable for another Airline.

 

2.             NON-WAIVER OF RESPONSIBILITY

 

AIRLINE shall continue to be solely responsible pursuant to this Agreement for
the payment of all rents, charges and fees related to the Premises until another
Airline commences payment for Premises as provided below.

 

3.             REDUCTION OF RENTS, FEES, AND CHARGES

 

AIRLINE’s rents, fees and charges related to that portion of the Premises taken
by another Airline, pursuant to such Airline’s agreement with MAC,

 

32

--------------------------------------------------------------------------------


 

shall be reduced in the amount of the rent, fees and charges paid by such other
Airline. This reduction shall begin only when the Airline that contracted with
MAC for its use of the Premises begins payment for the Premises and shall end if
such Airline becomes delinquent in payment for the Premises.

 

K.            MID-TERM RELINQUISHMENT OF PREMISES

 

As provided below, in the event the actual airline cost per Enplaned Passenger
exceeds $5.16 per Enplaned Passenger (in 1998 dollars) as calculated below, in
Fiscal Year 2002, AIRLINE shall be permitted on a one-time basis to relinquish a
portion of its Premises pursuant to this Subsection, such relinquishment to be
effective January 1, 2004.

 

1.             NOTICE OF INTENT TO RELINQUISH PREMISES

 

On or before June 30, 2003, MAC shall provide AIRLINE with the actual airline
cost per Enplaned Passenger calculation for Fiscal Year 2002. Provided that the
airline cost per Enplaned Passenger amount exceeds the amount set forth in this
Subsection, AIRLINE shall be permitted to relinquish a portion of its Premises
effective January 1, 2004. AIRLINE shall provide written notice to MAC by no
later thanSeptember 30, 2003 of its intent to relinquish a portion of its
Premises pursuant to this Subsection and shall identify in such notice the areas
it wishes to relinquish.

 

2.             LIMITATIONS ON RELINQUISHMENT OF PREMISES

 

The portion of Premises that AIRLINE shall be permitted to relinquish pursuant
to this Subsection shall be limited to one-half of its Premises, up to a maximum
of two aircraft parking positions withassociated holdrooms, and an allocable
portion of other AIRLINE Exclusive Use Space. MAC may require that AIRLINE
relinquish other Exclusive Use Space proportional to AIRLINE’s share of
holdrooms that is relinquished.

 

3.             TREATMENT OF RELINQUISHED PREMISES

 

The square footage of Premises that is relinquished pursuant to this Subsection
and is designated as Rentable Space shall not be regarded as Rentable Space
until such time as such relinquished space is leased to another Airline.

 

4.             CALCULATION OF AIRLINE COST PER ENPLANED PASSENGER

 

MAC shall calculate the airline cost per Enplaned Passenger based on actual
revenues from rents, fees, and charges paid by all Airlines during Fiscal Year
2002; provided, however, that the number of Enplaned

 

33

--------------------------------------------------------------------------------


 

Passengers used to calculate the airline cost per Enplaned Passenger shall be
the larger of (a) the actual number of Enplaned Passengers at the Airport for
Fiscal Year 2002, or (b) 14,456,000 (the number of Enplaned Passengers at the
Airport in Fiscal Year 1997). For the purpose of expressing the cost per
Enplaned Passenger in 1998 dollars, MAC will use the Implicit Price Deflator for
Gross Domestic Product, or a similar price index, published by the U.S.
Department of Commerce, Bureau of Economic Analysis.

 

L.             SURRENDER OF PREMISES

 

1.             Upon termination of this Agreement in its entirety, whether by
its terms or by earlier cancellation, AIRLINE’s rights to use the Premises,
facilities, rights, licenses, services and privileges hereby given shall cease,
and AIRLINE shall forthwith surrender possession to MAC.

 

2.             All structures, fixtures, improvements, equipment and other
property bought, installed, erected or placed by AIRLINE on the Premises or
elsewhere on the Airport, including without limiting the generality thereof
storage tanks, pipes, pumps, wires, poles, machinery and air conditioning
equipment, shall be deemed to be personal property and remain the property of
the AIRLINE, and AIRLINE shall have the right to remove the same if AIRLINE is
not then in default; provided that AIRLINE shall remove its property within a
period of ninety (90) days after termination, and shall restore the Premises to
its condition as of the commencement of the Term hereof, ordinary wear and tear
or damage by the elements, fire, explosion and other casualty excepted, but
including any environmental restoration.

 

3.             If AIRLINE’s property is not so removed and the Premises restored
prior to the expiration of the aforesaid period of ninety (90) days, MAC shall
thereafter have the right, by giving AIRLINE written notice thereof, to take
title to AIRLINE’s property located on the Premises, or alternatively, to cause
such property to be removed and sold or otherwise disposed of as MAC may elect,
and AIRLINE hereby constitutes MAC its agent for the purpose of such removal and
sale, and authorizes MAC in its sole discretion to determine the method of
disposition. AIRLINE shall be responsible for any and all reasonable costs
incurred by MAC in the removal of AIRLINE’s property from the Premises and the
disposition thereof and for restoration of the Premises. MAC shall pay over to
AIRLINE any amount received from disposition of AIRLINE’s property in excess of
the cost of removal, disposition, and restoration.

 

4.             MAC reserves the right to make a reasonable rental charge
covering the period following termination of the Agreement to the date of
removal of AIRLINE’s property or until MAC gives AIRLINE notice of taking title
thereto provided that no charge shall be made for the first thirty (30) days
following termination of the Agreement.

 

34

--------------------------------------------------------------------------------


 

V.            RENTS, FEES, AND CHARGES

 

A.            GENERAL

 

For use of the Premises, facilities, rights, licenses, services and privileges
granted hereunder, AIRLINE agrees to pay MAC during the Term of this Agreement
the rents, fees and charges as hereinafter described. In addition, AIRLINE
agrees to pay MAC applicable fees set forth in Article XIII, Supplemental
Agreements.

 

B.            RENTS, FEES, AND CHARGES

 

1.             LANDING FEES. AIRLINE shall pay to MAC monthly landing fees to be
determined by multiplying the number of 1,000-pound units of AIRLINE’s Total
Landed Weight during the month by the then-current landing fee rate. The landing
fee rate shall be calculated according to procedures set forth in Article VI.

 

2.             ENVIRONMENTAL SURCHARGES. AIRLINE shall pay to MAC monthly
environmental surcharges to be determined by multiplying the number of AIRLINE’s
Stage 2 and Stage 3 aircraft operations during the month by the then-current
environmental surcharge rate. The environmental surcharge rate shall be
calculated according to procedures set forth in Article VI. The environmental
surcharge will be terminated effective January 1, 2000.

 

a.             EXCESS STAGE 2 FEES. AIRLINE shall pay to MAC excess Stage 2 fees
to be determined by multiplying the number of Stage 2 Operations conducted by
AIRLINE during the year by the then-current excess Stage 2 fee rate. The excess
Stage 2 fee rate shall be calculated according to procedures set forth in
Article VI. The excess Stage 2 fee will be terminated effective January 1, 2000.

 

b.             STAGE 3 CREDIT. AIRLINE shall receive a Stage 3 credit from MAC
against the environmental surcharge and the excess Stage 2 fees, to be
determined by multiplying the Stage 3 credit by the proportion that AIRLINE’s
Stage 3 Operations represents of total Stage 3 Operations of Signatory Airlines
at the Airport. The Stage 3 credit shall be calculated according to procedures
set forth in Article VI. The Stage 3 credit will be terminated effective January
1, 2000.

 

3.             TERMINAL APRON FEES. AIRLINE shall pay to MAC monthly Terminal
Apron fees to be determined by multiplying the number of lineal feet of Terminal
Apron under lease to AIRLINE during the month by the then-current Terminal Apron
rate. The Terminal Apron rate shall be calculated according to procedures set
forth in Article VI.

 

35

--------------------------------------------------------------------------------


 

4.             REGIONAL RAMP FEES. AIRLINE shall pay to MAC monthly regional
ramp fees based upon the regional ramp fee rate then in effect. The regional
rate shall be calculated according to procedures set forth in Article VI.

 

5.             TERMINAL BUILDING RENTS. AIRLINE shall pay to MAC monthly
Terminal Building rentals for its Exclusive (janitored and unjanitored),
Preferential and Common Use Space in the Terminal Building. The Terminal
Building rental rates shall be calculated according to procedures set forth in
Article VI.

 

Terminal Building rentals for Common Use Space (except the IAF) shall be
prorated among Signatory Airlines using the Common Use Formula.

 

6.             CARROUSEL AND CONVEYOR CHARGES. AIRLINE shall pay to MAC monthly
carrousel and conveyor charges based upon maintenance and operating costs and
direct depreciation and interest costs. The carrousel and conveyor charges shall
be calculated according to the procedures set forth in Article VI and shall be
prorated among Signatory Airlines using the Common Use Formula.

 

7.             IAF GATE FEES. AIRLINE shall pay to MAC monthly IAF gate fees
determined by multiplying the number of arrivals at the IAF by AIRLINE’s
propeller aircraft, narrow-body jet aircraft, and wide-body jet aircraft by
$400, $800, and $1,200, respectively.

 

8.             IAF USE FEES. AIRLINE shall pay to MAC monthly IAF use fees
determined by multiplying the number of AIRLINE’s international passengers
arriving at the IAF during the month by the IAF use fee rate. The IAF use fee
rate shall be calculated according to procedures set forth in Article VI.

 

9.             OTHER FEES AND CHARGES. AIRLINE shall pay to MAC reasonable fees
for the various other services provided by MAC to AIRLINE. These services
include, but may not be limited to, the following:

 

a.             Use of the Humphrey Terminal and Humphrey ramp at rates
established from time to time by MAC.

 

b.             Use of Garage Parking Cards by AIRLINE’s employees at rates set
forth in the Guidelines for Administering Validated Airport Parking.

 

c.             Use of designated employee parking facilities by AIRLINE’s
employees at rates established from time to time by MAC.

 

d.             Nonroutine Terminal Apron cleaning and other special services
requested by AIRLINE at rates that reflect the costs incurred by MAC.

 

36

--------------------------------------------------------------------------------


 

e.             Security and personnel identification badges for AIRLINE’s
personnel at rates established from time to time by MAC.

 

f.              Office services, such as facsimile, photocopying, or telephone
provided by MAC. Charges for these services shall be at the rates that MAC
customarily charges for such services.

 

g.             Charges for the cost of separately metered water and sewer and
other such utilities not otherwise included in the calculation of rents, fees,
and charges.

 

C.            MONTHLY ACTIVITY REPORT

 

1.             CONTENTS AND DUE DATE

 

Without any demand therefor AIRLINE shall furnish MAC on or before the 10th day
of each and every month, the IAF reports and an accurate written report of
AIRLINE’s operations during the preceding month, setting forth all data
necessary to calculate the AIRLINE’s fees and charges due under this Agreement.
Said report shall be in a format prescribed by MAC and shall include the
following: (a) AIRLINE’s actual aircraft revenue flight arrivals at the Airport
by type of aircraft, Maximum Certificated Gross Landing Weight of each type of
aircraft, and Total Landed Weight; (b) the total number of Enplaned, Deplaned,
Non-Revenue and Through Passengers of AIRLINE at the Airport, breaking Enplaned
Passengers into originating and connecting passengers; (c) the amount of
domestic and international cargo, mail, and express packages (in pounds)
enplaned and deplaned by AIRLINE at the Airport; (d) the total number of Stage 2
and Stage 3 landings and other landings not otherwise classified as a Stage 2 or
a Stage 3 landing; (e) the total number of scheduled and nonscheduled aircraft
operations; and (f) a summary reflecting all of AIRLINE’s actual flight activity
by aircraft type for gates, the regional ramp, and the IAF.

 

AIRLINE shall also provide to MAC a separate report for each Affiliated Airline
unless separately reported to MAC by such Affiliated Airline.

 

2.             FAILURE TO REPORT

 

If AIRLINE fails to furnish MAC with the monthly activity report by the due
date, AIRLINE’s landing fees, environmental surcharge, IAF gate fees, and IAF
use fees, as provided for hereinafter, shall be determined by assuming that
AIRLINE’s activity factor, as appropriate for each fee, for such month was one
hundred percent (100 percent) of its activity factor, as appropriate for each
fee, during the most recent month for which such data are available for AIRLINE.
Any necessary adjustment in such fees shall be calculated after an accurate
report is delivered to MAC by AIRLINE for the month in question. Resulting
surpluses or deficits shall be applied as

 

37

--------------------------------------------------------------------------------


 

credits or charges to the appropriate invoices in the next succeeding month.

 

3.             INSPECTION AND MAINTENANCE OF RECORDS

 

AIRLINE shall maintain records, accounts, books and data with respect to its
operations at the Airport sufficient to permit MAC to calculate and verify the
rents, fees and charges due under this Agreement, which shall cover a period of
not less than three (3) years beyond the end of AIRLINE’s fiscal year in which
such record was created. Such records shall be subject to inspection and audit
by MAC at all reasonable times.

 

D.            SECURITY DEPOSITS

 

1.             Unless AIRLINE has provided regularly scheduled passenger, all
cargo or combination flights to and from the Airport for the twelve (12) months
immediately prior to AIRLINE’s execution of this Agreement (or immediately prior
to the assignment of this Agreement to AIRLINE) without an act or omission
having occurred that would have been an event of default under Article XIV of
this Agreement if this Agreement had been in effect during this period, AIRLINE
shall provide MAC upon the execution of this Agreement (or upon the assignment
of this Agreement to AIRLINE) with a contract bond, irrevocable letter of credit
or other security acceptable to MAC (“Contract Security”) in an amount equal to
the total of three (3) months’ estimated rents, fees and charges payable by
AIRLINE under Article V of this Agreement plus three (3) months’ estimated PFC
collections under this Article V, to guarantee the faithful performance by
AIRLINE of all of its obligations under this Agreement and the payment of all
rents, fees, and charges due hereunder and of all PFCs due to MAC. Such Contract
Security shall be in such form and with such company licensed to do business in
the State of Minnesota as shall be acceptable to MAC within its reasonable
discretion.

 

2.             AIRLINE shall be obligated to maintain Contract Security in an
amount equal to MAC’s estimate of three months’ rents, fees, and charges plus
three (3) months’ estimated PFC collections payable hereunder and to maintain
this Contract Security in effect until the expiration of twelve (12) consecutive
months (including any period prior to AIRLINE’s execution of this Agreement
during which AIRLINE provided regularly scheduled flights to and from the
Airport) during which no event of default under Article XIV of this Agreement
(and for any such prior period, no act or omission that would have been such an
event of default hereunder) has occurred. If such Contract Security should be
canceled, AIRLINE shall provide a renewal or replacement Contract Security for
the period required pursuant to this Section. AIRLINE shall provide at least
sixty (60) days prior written notice of the date on which any Contract Security
expires or is subject to cancellation.

 

38

--------------------------------------------------------------------------------


 

3.             If an event of default under Article XIV, A. 1, 2, or 5 of this
Agreement shall occur, MAC shall have the right, by written notice to AIRLINE
given at any time within ninety (90) days of such event of default, to impose or
reimpose the requirements of this Section on AIRLINE. In such event, AIRLINE
shall within ten (10) days from its receipt of such written notice provide MAC
with the required Contract Security and shall thereafter maintain such Contract
Security in effect until the expiration of the required period during which no
event of default under Article XIV of this Agreement occurs. MAC shall have the
right to reimpose the requirements of this Section on AIRLINE each time an event
of default occurs during the Term of this Agreement. MAC’s rights under this
Section shall be in addition to all other rights and remedies provided it under
this Agreement.

 

4.             To the extent that AIRLINE holds any property interest in PFC
funds collected for the benefit of MAC, AIRLINE hereby pledges to MAC and grants
MAC a first priority security interest in such funds, and in any and all
accounts into which such funds are deposited.

 

E.             PAYMENT PROVISIONS

 

1.             Terminal rentals for Exclusive and Preferential Use Premises,
fees per the Common Use Formula, and Terminal Apron Fees shall be due and
payable the first day of each month in advance without invoice from MAC.

 

2.             Within ten (10) days following the last day of each month,
AIRLINE shall transmit to MAC payment for the amount of landing fees,
environmental surcharges, IAF gate fees, and IAF use fees incurred by AIRLINE
during said month, as computed by AIRLINE without invoice from MAC.

 

3.             All other rents, fees, or charges set forth herein, including
supplemental billings for year-end adjustments, if any, shall be due within
thirty (30) days of the date of the invoice therefor.

 

4.             The acceptance by MAC of any payment made by AIRLINE shall not
preclude MAC from verifying the accuracy of AIRLINE’s report and computations or
from recovering any additional payment actually due from AIRLINE.

 

5.             Any payment not received within thirty (30) days of the due date
shall accrue interest at the rate of 1.5 percent per month measured from the due
date until paid in full.

 

6.             Payments shall be made to the order of the “Metropolitan Airports
Commission.” Airline agrees to cooperate with MAC in the development of
electronic transfer of funds as the method of payment.

 

39

--------------------------------------------------------------------------------


 

7.             Payments shall be sent to the following address or such other
place as may be designated by MAC from time to time:

 

Metropolitan Airports Commission

 

NW-9227

 

Minneapolis, MN 55485

 

F.             NET AGREEMENT

 

This is a net agreement with reference to rents, fees, and charges paid to MAC.
AIRLINE shall pay all taxes, fees, or assessments of whatever character that may
be lawfully levied, assessed, or charged by any governmental entity upon the
property, real and personal, occupied, used, or owned by AIRLINE, or upon the
rights of AIRLINE to occupy and use the Premises, or upon AIRLINE’s
improvements, fixtures, equipment, or other property thereon, or upon AIRLINE’s
rights or operations hereunder. AIRLINE shall have the right at its sole cost
and expense to contest the amount or validity of any tax or license as may have
been or may be levied, assessed, or charged.

 

G.            NO OTHER FEES AND CHARGES

 

Except as expressly provided for herein, including but not limited to Article
III.B.3., no further rents, fees, or charges shall be charged against or
collected from AIRLINE, its passengers, shippers, and receivers of freight and
express packages and its suppliers of goods and services, by MAC for the
Premises, facilities, rights and licenses granted to AIRLINE in this Agreement.

 

H.            PASSENGER FACILITY CHARGES

 

MAC expressly reserves the right to assess and collect PFCs in accordance with
the PFC Regulations. The following shall apply to the collection of PFCs:

 

1.             AIRLINE shall hold the net principal amount of all PFCs that are
collected by AIRLINE or its agents on behalf of MAC pursuant to 49 U.S.C. App.
Section 1513 and the rules and regulations thereunder (14 C.F.R. Part 158,
herein the “PFC Regulations”) in trust for MAC. For purposes of this Section,
net principal amount shall mean the total principal amount of all PFCs that are
collected by AIRLINE or its agents on behalf of MAC, reduced by all amounts that
AIRLINE is permitted to retain pursuant to Section 158.53(a) of the PFC
Regulations.

 

2.             In the absence of additional regulations governing the treatment
of refunds, any refunds of PFCs due to passengers as a result of changes of
itinerary shall be paid proportionately out of the net principal amount
attributable to such PFCs and the amount that AIRLINE was permitted to

 

40

--------------------------------------------------------------------------------


 

retain under Section 158.53(a) of the PFC Regulations attributable to such PFCs.
AIRLINE hereby acknowledges that the net principal amount of all PFCs collected
on behalf of MAC shall remain at all times the property of MAC, except to the
extent of amounts refunded to passengers pursuant to the preceding sentence
(which shall remain the property of MAC until refunded and become the property
of the passenger upon and after refund). Other than the amounts that AIRLINE is
entitled to retain pursuant to Section 158.53 of the PFC Regulations, AIRLINE
shall be entitled to no compensation.

 

3.             In the event AIRLINE fails to remit PFC revenues to MAC within
the time limits established in the PFC Regulations, such event shall be an event
of default subject to Article XIV of this Agreement.

 

I.              NON-WAIVER

 

The acceptance of fees by MAC for any period or periods after a default of any
of the terms, covenants and conditions herein contained to be performed, kept
and observed by AIRLINE, shall not be deemed a waiver of any right on the part
of MAC to terminate this Agreement for failure by AIRLINE to perform, keep or
observe any of the terms, covenants or conditions of this Agreement.

 

J.             NONSIGNATORY LANDING FEES

 

The landing fee rate charged to any Airline that is not a Signatory Airline
shall be in accordance with the rates established by ordinance from time to time
by MAC.

 

K.            AFFILIATED AIRLINE

 

If AIRLINE is an Affiliated Airline, then AIRLINE is not obligated to pay MAC
the fixed (i.e. 20%) portion of the Common Use Bag Claim and Carrousel Charges
and the Security Deposit requirement in Article V.D. If AIRLINE has designated
an Airline as an Affiliated Airline, AIRLINE hereby unconditionally guarantees
all rents, fees and charges including passenger facility charges of any
Affiliated Airline so designated by AIRLINE, and upon receipt of notice of
default by such Affiliated Airline (with a copy to AIRLINE), AIRLINE will pay
such amounts to MAC on demand pursuant to the payment provisions of this
Agreement. AIRLINE must give MAC thirty (30) days advance written notice in
order to designate an Airline as an Affiliated Airline or to revoke such status.

 

41

--------------------------------------------------------------------------------


 

VI.           CALCULATION OF RENTS, FEES, AND CHARGES

 

A.            GENERAL

 

Effective January 1, 1999 and for each Fiscal Year thereafter, rents, fees, and
charges will be reviewed and recalculated based on the principles and procedures
set forth in this Article. The annual costs associated with each of the indirect
cost centers shall be allocated to each of the Airport Cost Centers based on the
allocations as set forth in Exhibit M, Indirect Cost Center Allocation, which
allocations may be amended from time to time by mutual consent of MAC and a
Majority-In-Interest of Signatory Airlines. Such consent may not be unreasonably
withheld.

 

B.            CALCULATION/COORDINATION PROCEDURES

 

1.             AIRLINE shall provide to MAC: (a) on or before August 1 of each
year a preliminary estimate of Total Landed Weight for the succeeding calendar
year of AIRLINE and each Affiliated Airline, unless separately reported to MAC
by such Affiliated Airline; and (b) on or before October 1 of each year a final
estimate of such weight. If the final estimate is not so received, MAC may
continue to rely on the preliminary estimate for the MAC budgeting process. MAC
will utilize the forecast in developing its preliminary calculation of Total
Landed Weight for use in the calculation of rents, fees, and charges for the
ensuing Fiscal Year.

 

2.             On or before October 15 of each Fiscal Year, MAC shall submit to
AIRLINE a preliminary calculation of rents, fees, and charges for the ensuing
Fiscal Year. The preliminary calculation of rents, fees, and charges will
include, among others, MAC’s estimate of all revenue items, Operation and
Maintenance Expenses, depreciation and imputed interest, Capital Outlays,
required deposits, including amounts necessary to be deposited in the Coverage
Account in order to meet MAC’s rate covenant under the Trust Indenture, and
Rentable Space. The calculation of depreciation and imputed interest will be
based on MAC’s determination of the useful life of each asset and the weighted
average cost of capital, respectively, under generally accepted accounting
principles, except that unless specifically prohibited by generally accepted
accounting principles applicable to a particular project, (a) Terminal Building
projects involving building or structural changes added to the rate calculation
after January 1, 1999 and which would otherwise have been depreciated over 20-25
years shall be depreciated over 30 years, and (b) ramp and runway projects
involving replacement concrete or ramp work added to the rate calculation after
January 1, 1999 and which would otherwise have been depreciated over 20-25 years
shall be depreciated over 30 years.

 

3.             Within fifteen (15) days after receipt of the preliminary
calculation of rents, fees, and charges, if requested by the Signatory Airlines,
a

 

42

--------------------------------------------------------------------------------


 

meeting shall be scheduled between MAC and the Signatory Airlines to review and
discuss the proposed rents, fees, and charges.

 

4.             MAC shall then complete a calculation of rents, fees, and charges
at such time as the budget is approved, taking into consideration the comments
or suggestions of AIRLINE and the other Signatory Airlines.

 

5.             If, for any reason, MAC’s annual budget has not been adopted by
the first day of any Fiscal Year, the rents, fees, and charges for the Fiscal
Year will initially be established based on the preliminary calculation of
rents, fees, and charges until such time as the annual budget has been adopted
by MAC. At such time as the annual budget has been adopted by MAC, the rents,
fees, and charges will be recalculated, if necessary, to reflect the adopted
annual budget and made retroactive to the first day of the Fiscal Year.

 

6.             If, during the course of the year, MAC believes significant
variances exist in budgeted or estimated amounts that were used to calculate
rents, fees, and charges for the then current Fiscal Year, MAC may after notice
to Airlines adjust the rents, fees, and charges for future reports to reflect
current estimated amounts.

 

C.            LANDING FEES

 

MAC shall calculate the landing fee rate in the following manner and as
illustrated in Exhibit N.

 

1.             The total estimated Airfield Cost shall be calculated by totaling
the following annual amounts:

 

a.             The total estimated direct and allocated indirect Operation and
Maintenance Expenses allocable to the Airfield cost center.

 

b.             The estimated direct and allocated indirect depreciation and
imputed interest on the net Capital Cost (after grants and PFCs) allocable to
the Airfield cost center. MAC agrees to defer the start of recovery through
landing fees of depreciation and imputed interest on $49.683 million of project
costs included in the Runway 17/35 Program from their original date of
beneficial occupancy to 2006. Carrying costs for such projects during this
deferral period shall be calculated with the amount added to the original
project cost (which, if debt funded, includes the allocated portion of
capitalized interest, debt service reserve funds, issuance costs, and other such
cost elements related to such debt) for recovery through the project’s
depreciation and imputed interest calculations starting in 2006. Depreciation
and imputed interest on these projects shall be recovered over the depreciation
periods set forth in Article VI.B.2.

 

43

--------------------------------------------------------------------------------


 

c.             The estimated imputed interest (net of grants and PFCs) on the
historical cost of MAC’s investment in land.

 

d.             The total estimated direct and allocated indirect cost (net of
grants and PFCs) of Capital Outlays allocable to the Airfield cost center.

 

e.             The amount of any fine, assessment, judgment, settlement, or
extraordinary charge (net of insurance proceeds) paid by MAC in connection with
the operations on the Airfield, to the extent not otherwise covered by
Article X.

 

f.              The amounts required to be deposited to funds and accounts
pursuant to the terms of the Trust Indenture, including, but not limited to, its
debt service reserve funds allocable to the Airfield cost center. MAC agrees to
exclude from the calculation of landing fees the amounts which it may deposit
from time to time to the maintenance and operation reserve account and the
Coverage Account established and maintained pursuant to the Trust Indenture
except for such amounts which are necessary to be deposited to the Coverage
Account in order for MAC to meet its rate covenant under the Trust Indenture.

 

g.             Any amounts required to be collected from landing fees pursuant
to 1999 Minn. Laws Chapt. 243-Omnibus Tax Bill (Richfield Bonds) unless such
payment is prohibited by applicable federal law.

 

2.             The total estimated Airfield Cost shall be adjusted by the total
estimated annual amounts of the following items to determine the Net Airfield
Cost:

 

a.             Service fees received from the military, to the extent such fees
relate to the use of the Airfield;

 

b.             General aviation and nonsignatory landing fees;

 

c.             Off-Airport Aircraft Noise Costs until January 1, 2000; and

 

d.             Depreciation and imputed interest on the Capital Cost, if any,
disapproved by a Majority-In-Interest of Signatory Airlines.

 

e.             Landing Fee Deferral/Addition.

 

i.              Unless such amounts are required for MAC to comply with its rate
covenant under the Trust Indenture, MAC will defer the collection of $1.761
million for FY1999 and $3.753 million for FY2000.

 

44

--------------------------------------------------------------------------------


 

ii.             Unless such amounts are required for MAC to comply with its rate
covenant under the Trust Indenture, with respect to the period from FY2001
through FY2006, MAC will prepare an estimated landing fee rate as follows: Using
the amount of landing fees that would result from the estimated landing fee
rate, along with the other Airline fees and charges normally used to determine
Airline payments per enplanement (hereinafter “APPE”), MAC will calculate a
projected APPE amount for the upcoming fiscal year using such Airline payments
divided by the greater of (a) MAC’s projection of enplanements for such fiscal
year or (b) the actual enplanement amounts for the prior fiscal year increased
for 2 years by 3 percent per year.

 

If the projected APPE amount for an upcoming fiscal year exceeds the APPE amount
for 1998, escalated by 6.85 percent per year (hereinafter “APPE Comparison
Amount”), then MAC shall reduce the amount to be recovered from Airlines through
landing fees in the upcoming fiscal year to equate to the APPE Comparison
Amount; provided, however, that the total amount of any such reduction in any
fiscal year shall not exceed the amount shown in the following table:

 

FISCAL YEAR

 

AMOUNT

 

 

 

 

 

2001

 

$

5.031 million

 

2002

 

$

6.790 million

 

2003

 

$

0.875 million

 

2004

 

$

7.606 million

 

2005

 

$

1.917 million

 

2006

 

$

5.672 million

 

 

iii.            Any amounts deferred pursuant to this provision shall be
recorded in a deferred revenue account. Balances in such account shall accrue
interest at 6.1 percent per annum.

 

iv.            With respect to FY 1999 through FY2006, the deferred revenue
account may be added to landing fees to the extent that the projected APPE
amount for that fiscal year is less than the APPE Comparison Amount for that
fiscal year. With respect to FY2007 through FY2010, the balance in the deferred
revenue account, along with any future interest accruals, shall be recovered in
total from the Airlines by adding a portion of the deferred amount,

 

45

--------------------------------------------------------------------------------


 

with interest, to landing fees, based upon the following percentage:

 

•              15 % of the deferred amount in FY2007, plus accrued interest

•              40% of the deferred amount in FY2008, plus accrued interest

•              40% of the deferred amount in FY2009, plus accrued interest

•              5% of the deferred amount in FY2010, plus accrued interest

 

3.             The Net Airfield Cost shall then be divided by the estimated
Total Landed Weight (expressed in thousands of pounds) of the Signatory Airlines
operating at the Airport to determine the landing fee rate per 1,000 pounds of
aircraft weight for a given Fiscal Year.

 

D.            ENVIRONMENTAL SURCHARGE

 

Signatory Airlines operating stage 2 and/or stage 3 aircraft at the Airport
shall pay an environmental surcharge and excess stage 2 fee, and shall receive a
stage 3 credit, as applicable, for operations of stage 2 and stage 3 aircraft at
the Airport until January 1, 2000 at which time the environmental surcharge,
excess stage 2 fee, and stage 3 credit will be terminated and the applicable
costs shall be included in the landing fees as provided elsewhere in this
Agreement. MAC shall calculate the environmental surcharge, excess stage 2 fee,
and stage 3 credit in the following manner and as illustrated in Exhibit N.

 

1.             MAC shall calculate the environmental surcharge prior to the
beginning of the Fiscal Year based on the estimated Off-Airport Aircraft Noise
Costs and shall recalculate the environmental surcharge following the end of the
Fiscal Year based on procedures in Section J of this Article. MAC shall
calculate the excess stage 2 fee and stage 3 credit following the end of the
Fiscal Year based on actual costs and operations.

 

2.             MAC shall calculate the environmental surcharge rate by dividing
the estimated annual Off-Airport Aircraft Noise Costs, net of environmental
surcharges paid by nonsignatory airlines, by the total number of Stage 2 and
Stage 3 Operations of Signatory Airlines at the Airport to produce a rate per
aircraft operation.

 

3.             MAC shall calculate the excess stage 2 fee rate by multiplying
the annual environmental surcharge rate by thirty (30) percent to produce an
excess stage 2 fee rate per Stage 2 Operation.

 

4.             The stage 3 credit shall be equal to the total excess stage 2
fees paid by the Signatory Airlines at the Airport in a given Fiscal Year.

 

46

--------------------------------------------------------------------------------


 

5.             Credits under this Section shall not exceed fees under this
Section for any Signatory Airline in a given Fiscal Year.

 

E.             TERMINAL APRON FEES

 

MAC shall calculate the terminal apron rate in the following manner and as
illustrated in Exhibit N.

 

1.             The total estimated Terminal Apron Cost shall be calculated by
totaling the following annual amounts:

 

a.             The total estimated direct and allocated indirect Operation and
Maintenance Expenses allocable to the Terminal Apron cost center.

 

b.             The estimated direct and allocated indirect depreciation and
imputed interest on the net Capital Cost (after grants and PFCs) allocable to
the Terminal Apron cost center (excluding hydrant fueling repairs and
modifications).

 

c.             The total estimated direct and allocated indirect cost (net of
grants and PFCs) of Capital Outlays allocable to the Terminal Apron cost center.

 

d.             The amounts required to be deposited to funds and accounts
pursuant to the terms of the Trust Indenture, including, but not limited to, its
debt service reserve funds allocable to the Airfield cost center. MAC agrees to
exclude from the calculation of landing fees the amounts which it may deposit
from time to time to the maintenance and operation reserve account and the
Coverage Account established and maintained pursuant to the Trust Indenture
except for such amounts which are necessary to be deposited to the Coverage
Account in order for MAC to meet its rate covenant under the Trust Indenture.

 

2.             The Terminal Apron Cost shall then be divided by the total
estimated lineal feet of Terminal Apron, to determine the terminal apron rate
per lineal foot for a given Fiscal Year. For the purposes of this calculation,
lineal feet of Terminal Apron shall be computed as the sum of the following:

 

a.             Lineal feet of Terminal Apron excluding the lineal feet of
Regional Ramp; and

 

b.             Weighted lineal feet of Regional Ramp, which MAC shall compute as
the lineal feet of Regional Ramp weighted by the ratio of the average depth of
the Regional Ramp to the average depth of other areas of the Terminal Apron.

 

47

--------------------------------------------------------------------------------


 

F.             REGIONAL RAMP FEES

 

MAC shall calculate the regional ramp fee for Preferential and Common Use
parking positions in the following manner and as illustrated in Exhibit N.

 

1.             The total estimated Regional Ramp Cost shall be calculated by
multiplying the terminal apron rate per lineal foot by the weighted lineal feet
of Regional Ramp.

 

2.             The Regional Ramp Cost shall be divided by the total number of
aircraft parking positions on the entire Regional Ramp to compute the fee per
Preferential Use parking position.

 

3.             The Common Use Regional Ramp Cost shall be calculated by
multiplying the fee per Preferential Use parking position by the number of
Common Use parking positions.

 

4.             The Common Use Regional Ramp Cost shall, to the extent feasible,
be fully recovered through a use fee established by MAC taking into
consideration Common Use Regional Ramp Cost and expected utilization of Common
Use parking positions on the Regional Ramp.

 

5.             MAC shall assess no additional charges for areas on the Regional
Ramp designated by MAC for Airline ground service equipment.

 

G.            TERMINAL BUILDING RENTS

 

MAC shall calculate the terminal building rental rate for unjanitored and
janitored space in the Terminal Building as set forth in Subsections 1 and 2 of
this Section.

 

1.             MAC shall calculate the terminal building rental rate for
unjanitored space in the Terminal Building in the following manner and as
illustrated in Exhibit N.

 

a.             The total estimated Terminal Building Cost shall be calculated by
totaling the following annual amounts:

 

1)             The total estimated direct and allocated indirect Operation and
Maintenance Expenses allocable to the Terminal Building cost center.

 

2)             The estimated direct and allocated indirect depreciation and
imputed interest on the net Capital Cost (after grants and PFCs) allocable to
the Terminal Building cost center. MAC agrees to defer the start of recovery
through terminal building rents of depreciation and imputed interest on $121.574
million of project costs included in the Green Concourse Extension Program from
their original date of

 

48

--------------------------------------------------------------------------------


 

beneficial occupancy to 2006. Carrying costs for such projects during this
deferral period shall be calculated with the amount added to the original
project cost (which, if debt funded, includes the allocated portion of
capitalized interest, issuance costs, and other such cost elements related to
such debt) for recovery through the project’s depreciation and imputed interest
calculations starting in 2006. Depreciation and imputed interest on these
projects shall be recovered over the depreciation periods set forth by in
Article VI. B. 2.

 

3)             The total estimated direct and allocated indirect cost (net of
grants and PFCs) of Capital Outlays allocable to the Terminal Building cost
center.

 

4)             The amounts required to be deposited to funds and accounts
pursuant to the terms of the Trust Indenture, including, but not limited to, its
debt service reserve funds allocable to the Airfield cost center. MAC agrees to
exclude from the calculation of landing fees the amounts which it may deposit
from time to time to the maintenance and operation reserve account and the
Coverage Account established and maintained pursuant to the Trust Indenture
except for such amounts which are necessary to be deposited to the Coverage
Account in order for MAC to meet its rate covenant under the Trust Indenture.

 

b.             The total estimated Terminal Building Cost shall be reduced by
the total estimated annual amounts of the following items to determine the Net
Terminal Building Cost:

 

1)             Reimbursed expense for steam and chilled water on the Gold
Concourse;

 

2)             Carrousel and conveyor Capital Cost and Operation and Maintenance
Expense; and

 

3)             Janitorial Operation and Maintenance Expenses, as determined by
MAC.

 

c.             The Net Terminal Building Cost shall then be divided by the total
estimated Rentable Space in the Terminal Building to determine the terminal
building rental rate per square foot for unjanitored space for a given Fiscal
Year. (See Initial Rentable Square Footage, Exhibit O).

 

2.             MAC shall calculate the terminal building rental rate for
janitored space by totaling the following rates and as illustrated in Exhibit N:

 

49

--------------------------------------------------------------------------------


 

a.             The terminal building rental rate per square foot for unjanitored
space for a given Fiscal Year, as calculated in this Section; and

 

b.             An additional rate per square foot, the janitored rate,
calculated by dividing the total estimated direct janitorial Operation and
Maintenance Expenses, as determined by MAC, by the total janitored space in the
Terminal Building (excluding MAC and mechanical space).

 

H.            CARROUSEL AND CONVEYOR CHARGE

 

1.             MAC shall calculate the carrousel and conveyor charge, as
illustrated in Exhibit N, by totaling the following annual amounts: equipment
charges associated with the carrousel and conveyor, including annual
depreciation and imputed interest, maintenance expense, and service charge.

 

2.             MAC shall prorate the carrousel and conveyor charge among the
Signatory Airlines using the Common Use Formula.

 

I.              IAF USE FEES

 

The IAF use fee for use of the IAF and any associated gates shall be effective
through December 31, 2015 and shall be based upon:

 

1.             The cost of the maintenance and operation of the International
Arrivals Facility which may include, but is not limited to:

 

a.             utilities;

 

b.             cleaning:

 

c.             maintenance (including the costs of maintaining the security
equipment that existed as of April 1998), repair and replacement cost
allocation;

 

d.             police, fire, and administrative cost allocation;

 

e.             costs of providing passenger baggage carts, if any;

 

f.              costs of providing staff parking for federal inspections agency
staff; and

 

g.             $4.17 per square foot recoupment for lost rental area in the Gold
Concourse.

 

2.             Costs associated with the operation of dual international
arrivals facility locations at the Airport, based on the appropriate allocation
of costs between the two facilities, not otherwise funded by the federal
inspections agencies

 

50

--------------------------------------------------------------------------------


 

including, but not limited to additional personnel and equipment used by those
agencies; and

 

3.             Excess construction and financing costs, if any; and

 

4.             Costs of improvements (defined as $0.32 (32 cents) per
international arriving passenger) at the Humphrey Terminal that would have been
paid by the Airlines who will now use the International Arrivals Facility until
such time as this fee is no longer collected at the Humphrey Terminal.

 

Items (1) through (3) above, for which AIRLINE will be billed monthly, shall be
set annually at an estimated charge through MAC’s budget process and then
adjusted at year end for actual costs pursuant to certified audit by MAC’s
external auditors and such difference shall be charged or credited to AIRLINE
and paid by AIRLINE or MAC within thirty (30) days thereafter.

 

J.             YEAR-END ADJUSTMENTS OF RENTS, FEES, AND CHARGES

 

1.                                       As soon as practical following the
close of each Fiscal Year, but in no event later than July 1, MAC shall furnish
AIRLINE with an accounting of the costs actually incurred and revenues and
credits actually realized during such Fiscal Year with respect to each of the
components of the calculation of the rents, fees, and charges calculated
pursuant to this Article broken down by rate making Cost Center.

 

2.                                       In the event AIRLINE’s rents, fees, and
charges billed during the Fiscal Year exceed the amount of AIRLINE’s rents,
fees, and charges required (as recalculated based on actual costs and revenues),
such excess shall be refunded or credited to AIRLINE.

 

3.                                       In the event AIRLINE’s rents, fees, and
charges billed during the Fiscal Year are less than the amount of AIRLINE’s
rents, fees, and charges required (as recalculated based on actual costs and
revenues), such deficiency shall be charged to AIRLINE in a supplemental
billing.

 

51

--------------------------------------------------------------------------------


 

VII.          CAPITAL EXPENDITURES

 

A.            GENERAL

 

1.             Subject to the provisions of Sections B and D of this Article,
MAC may incur costs to plan, design, and construct Capital Projects to preserve,
protect, enhance, expand, or otherwise improve the Airport System, or parts
thereof, at such time or times as it deems appropriate, and may recover through
airline rents, fees, and charges the costs of such Capital Projects.

 

2.             Subject to the provisions of this Article, MAC may pay the
Capital Cost associated with any Capital Project using funds lawfully available
for such purposes as it deems appropriate, and may issue Airport Bonds in
amounts sufficient to finance any Capital Project.

 

3.             MAC will use its best efforts to obtain and maximize: (a) federal
and state grants, including MNDOT and AIP grants; (b) one hundred eighty six
million dollars ($186,000,000) in federal letter of intent (“LOI”) and side
agreements; and (c) fifty million dollars ($50,000,000) in additional
entitlement/discretionary money for a total of two hundred thirty six million
dollars ($236,000,000). In the event MAC decides to issue debt to interim
finance project costs otherwise chargeable to cost centers affecting airline
rates and charges expected to be paid from the future receipt of LOI
discretionary grants it will include interest and issuance costs associated with
this debt in the calculation of airline rates and charges.

 

4.             This Agreement shall not be interpreted: (a) to impair the
authority of MAC to impose a Passenger Facility Fee or to use the Passenger
Facility revenue as required by the PFC legislation or PFC Regulations; (b) to
restrict MAC from financing, developing or assigning new capacity at the Airport
with Passenger Facility revenue if and to the extent such restriction would
violate the PFC legislation or PFC Regulations; (c) to preclude MAC from
funding, developing, or assigning new capacity at the Airport with PFC revenue
in any manner required by the PFC legislation or the PFC Regulations; or (d) to
prevent MAC from exercising any other right it is required to retain by the PFC
legislation or PFC Regulations if and to the extent it is so required to be
retained by the PFC legislation or PFC Regulations. Subject to these provisions,
however, MAC and AIRLINE agree as follows:

 

a.             AIRLINE and MAC agree that MAC may impose a PFC throughout the
Term of this Agreement.

 

b.             MAC will use all PFC revenue, including PFCs attributable to
increases in the PFC collection rate, collected during the Term of this
Agreement to pay the Capital Costs of the 2010 Plan, as the

 

52

--------------------------------------------------------------------------------


 

same may be amended pursuant to the terms of this Agreement, and any associated
debt service, except that to the extent that PFC’s are not legally authorized to
be used for such purpose under applicable law, they may be expended for the
purposes for which they are legally authorized.

 

c.             Actual PFC revenue from the lesser of ninety percent (90%) of
Originating Passengers or forty-five percent (45%) of Enplaned Passengers for
the period from 2011 to 2030 will be applied to fund Capital Costs associated
with the 2010 Plan before being applied in any other manner. A portion (as
defined below) of the PFC’s expected to be collected for the period from 2011 to
2030 will be used to structure a bond issue to fund Capital Costs associated
with the 2010 Plan. Such Capital Costs will not be charged to airline cost
centers, however debt service not actually paid with PFC’s may be recovered from
the Airlines through a special charge to the appropriate airline cost center.
This “portion” shall be determined by MAC, after consultation with its financial
advisors in conjunction with the issuance of debt associated with the 2010 Plan,
based upon its projections of the amount of PFC revenue which will be generated
from the LESSER of ninety percent (90%) of the projected Originating Passengers
or forty-five percent (45%) of the projected Enplaned Passengers for the period
from 2011 to 2030, based upon MAC’s forecasts of passenger growth and an assumed
$5.00 per passenger PFC collection rate.

 

5.             MAC agrees to structure debt so that MAC’s construction fund
balance will not exceed one hundred twenty-five million dollars ($125,000,000)
on December 31, 2010. Any excess beyond this amount will be applied to reduce
debt.

 

6.             Annually MAC shall submit to each Signatory Airline a report on
the Capital Projects that MAC plans to commence during a Fiscal Year. MAC
may from time to time amend or supplement such report for the then-current year
by providing supplementary notice to each Signatory Airline. The report (or
supplemental report) shall contain the following information:

 

a.             A description of each Capital Project, together with statement of
the need for and benefits to be derived from each Capital Project.

 

b.             A schedule of estimated project costs and proposed funding
sources for each Capital Project.

 

c.             A notice requesting MII approval of the Capital Projects, if any,
that are subject to MII review under Section B of this Article.

 

53

--------------------------------------------------------------------------------


 

B.            CAPITAL PROJECTS SUBJECT TO MII REVIEW

 

MAC may not recover through airline rents, fees, or charges the Capital Costs,
including the Off-Airport Aircraft Noise Costs, of any Capital Project in the
Airfield Cost Center whose gross project costs exceed one million dollars
($1,000,000) without the prior approval of a Majority-in-Interest of Signatory
Airlines.

 

1.             Each Capital Project, which is subject to this Section B, shall
be deemed to be “Approved by a Majority-In-Interest of Signatory Airlines”
unless MAC receives, within forty-five (45) days of mailing the report specified
in Section A of this Article, either: (a) written responses from a
Majority-In-Interest of Signatory Airlines and such responses signify that a
Majority-In-Interest of Signatory Airlines disapprove such Capital Project or
(b) a certificate from the chair of the MSP Airport Affairs Committee, with
supporting documentation establishing that a Majority-In-Interest of Signatory
Airlines disapprove such Capital Project.

 

2.             MAC may proceed with any Capital Project that was disapproved by
a Majority-In-Interest of Signatory Airlines; provided, however, that MAC
may not recover through airline rents, fees, or charges the Capital Costs,
including the Off-Airport Aircraft Noise Costs, of any disapproved Capital
Project.

 

3.             Notwithstanding the foregoing and subject to the limitations
described below, the 2010 Plan Airfield Programs shall be deemed to be Approved
by a Majority-in-Interest of Signatory Airlines.

 

C.            CAPITAL PROJECTS NOT SUBJECT TO MII REVIEW

 

Without the prior approval of a Majority-In-Interest of Signatory Airlines, MAC
may incur costs to plan, design, and construct at such time or times as it deems
appropriate, and may recover through airline rents, fees, and charges the costs
of the following Capital Projects:

 

1.             Any Capital Project that is not in the Airfield Cost Center
except as set forth in D. below.

 

MAC plans to undertake a program of improvements to the Airport System known as
the 2010 Plan. The 2010 Plan, which is described in Exhibit I, includes Capital
Projects that are not in the Airfield Cost Center as well as the 2010 Plan
Airfield Programs. Such Capital Projects are so identified in Exhibit I.

 

2.             Any Capital Project in the Airfield Cost Center that is necessary
to comply with a rule, regulation, or order of any governmental agency, other
than an ordinance of MAC, that has jurisdiction over the operation of the
Airport.

 

54

--------------------------------------------------------------------------------


 

3.             Any Capital Project in the Airfield Cost Center that is necessary
to satisfy a final judgment against MAC rendered by a court of competent
jurisdiction.

 

4.             Any Capital Project in the Airfield Cost Center that is necessary
to repair casualty damage, the cost of which exceeds the proceeds of applicable
insurance; provided that the MAC may recover the Capital Cost of such repair
only to the extent that the cost of reconstruction or replacement exceeds the
insurance proceeds available for such purposes.

 

D.            2010 PLAN AIRFIELD PROGRAMS

 

1.             Subject to the limitations described below, MAC has the right to
incur costs to plan, design, and construct at such time or times as it deems
appropriate and to recover through airline rents, fees, and charges the costs of
the 2010 Plan Airfield Programs, which are identified in Exhibit I.

 

2.             MAC may add, delete, or otherwise modify components of the 2010
Plan Airfield Programs; provided, however, that no such modifications
may materially change the scope of any of the 2010 Plan Airfield Programs
without the prior approval of a Majority-In-Interest of Signatory Airlines. MAC
shall provide Signatory Airlines with annual updates on the progress of the 2010
Airfield Programs including modifications to the 2010 Plan Airfield Program in
reasonable detail.

 

3.             MAC will use its best efforts to obtain a letter of intent for
AIP discretionary grants to fund eligible costs of the Runway 17/35 Program.

 

4.             The Original Cost Estimate (stated in 1998 dollars) of each 2010
Plan Airfield Program is presented in Exhibit I. MAC may not exceed the Original
Cost Estimate of any 2010 Plan Airfield Program except as set forth in this
Section.

 

5.             MAC may revise the Original Cost Estimate of a 2010 Plan Airfield
Program as follows:

 

a.             From time to time to reflect material scope changes approved by
MAC and by a Majority-In-Interest of the Signatory Airlines; and

 

b.             Annually in accordance with changes in inflation. Such revision
shall be calculated by adjusting the Original Cost Estimate (as revised to
reflect material scope changes) by changes in the ENGINEERING NEWS RECORD
Construction Cost Index for Minneapolis.

 

c.             To reflect increases in the cost of the Noise Mitigation Program
caused by increases in the size of the approved 65 DNL noise contour, as
documented in the FAR Part 150 Program.

 

55

--------------------------------------------------------------------------------


 

6.             MAC shall develop and maintain Current Cost Estimates for each of
the 2010 Plan Airfield Programs.

 

7.             In the event the Current Cost Estimate of any of the 2010 Plan
Airfield Programs exceeds the Original Cost Estimate, as revised, for such
Program, then the MAC at its sole discretion shall do one or more of the
following:

 

a.             After consultation with Airlines, modify or defer until after
2010 a sufficient number of projects contained in such Program so that the
Current Cost Estimate does not exceed the Original Cost Estimate, as revised in
accordance with Paragraph D.5. of this Section; or

 

b.             Fund the amount of the excess and exclude depreciation and
interest on such amount from the calculation of rents, fees, and charges; or

 

c.             Obtain approval for additional costs from a Majority-In-Interest
of Signatory Airlines. The Majority-In-Interest approval is required only on the
portion of the Current Cost Estimate that exceeds the Original Cost Estimate, as
revised in accordance with Paragraph D.5. of this Section.

 

56

--------------------------------------------------------------------------------


 

VIII.        INSTALLATION, MAINTENANCE AND UTILITIES

 

A.            OBLIGATIONS OF MAC

 

1.             MAC shall maintain and operate the Airport in conformance with
all rules and regulations of the FAA and any other governmental agency having
jurisdiction thereof, provided that nothing herein contained shall be deemed to
require MAC to enlarge the Airport, to make expansions or additions to the
landing areas, runways or taxiways, or other appurtenances of the Airport. In
limitation of the foregoing, it is expressly agreed that if funds for the
provision, maintenance and operation of the control tower, instrument landing
system, ground control approach and/or other air navigation aids or other
facilities required or permitted by the United States and needed by AIRLINE for
AIRLINE’s operation at the Airport, which are now, or may hereafter be furnished
by the United States, are discontinued MAC shall not be required to furnish such
facilities.

 

2.             Except as otherwise specifically provided herein, MAC during the
Term of this Agreement shall, in accordance with acceptable FAA standards, and
other applicable statutes or regulations, operate, maintain, and keep in good
repair the Airport, including the Terminal Complex, vehicular parking spaces,
and all appurtenances, facilities and services therein, including, without
limiting the generality hereof, all field lighting and other appurtenances,
facilities and services which MAC is to furnish hereunder, and Common Use
Premises. MAC shall make repairs thereto, though occasioned by negligence of
AIRLINE or its employees, agents, or invitees. MAC may recover from AIRLINE such
portion of the cost of such repairs as is not recoverable through MAC’s
insurance on such damaged or destroyed structures or facilities.

 

3.             It is further agreed that nothing in this Agreement shall prevent
MAC from making such commitments to the Federal Government or to the State of
Minnesota as may be required in order to qualify for the expenditure of Federal
or State funds on the Airport. Such commitments shall be without prejudice to
AIRLINE’s right to claim damages therefrom. In furtherance of the foregoing, MAC
shall:

 

a.             Keep the Airport reasonably free from obstructions, including the
removal and clearing of snow, grass, stone, or other foreign matter as necessary
and with reasonable promptness from the runways, taxiways and loading areas, and
areas immediately adjacent thereto in order to insure the safe, convenient, and
proper use of the Airport by AIRLINE and others.

 

b.             Keep public areas of the Terminal Complex adequately supplied,
equipped, furnished and decorated, and operate and maintain a public address
system and adequate directional signs in the Terminal Complex and throughout the
Airport, including but not

 

57

--------------------------------------------------------------------------------


 

limited to signs indicating the location of public restaurants, restrooms,
newsstands, telephones, telegraph, baggage counters, and all other facilities
for passenger or public use in the Terminal Complex or elsewhere on the Airport.

 

4.             MAC shall:

 

a.             Provide and supply adequate heat, conditioned air, water and
adequate lighting for the Terminal Complex and loading ramps, and adequate field
lighting on or for the Airport (See Article IV.B.).

 

b.             Provide reasonable access to existing sewer, water,
heating/cooling, electrical and other available utilities in the Terminal
Complex, with cost of connection to be borne by Airlines.

 

c.             Provide janitors and other cleaners necessary to keep the areas
outlined in Exhibit P, the unleased Rentable Space, and the field and runway
areas of the Airport at all times safe, clean, neat, orderly, sanitary, and
presentable. AIRLINE may janitor its Preferential Use holdroom areas if in the
judgment of MAC’s Executive Director the level of cleaning meets MAC’s
consistently applied standards.

 

d.             Provide space in the Terminal Building and arrange for the
professional operation of restaurants for the purpose of selling food,
beverages, and merchandise to the public.

 

5.             MAC shall perform maintenance in the Terminal Complex and
surrounding areas in compliance with Exhibit P and as further defined in this
Article. Any changes to that responsibility must be incorporated as an amendment
to this Agreement.

 

6.             MAC by its authorized officers, employees, agents, contractors,
subcontractors, or other representatives, shall have the right (at such times as
may be reasonable under the circumstances and with as little interruption of
AIRLINE’s operation as is reasonably practicable) to enter AIRLINE’s Exclusive,
Preferential, or Common Use Premises for the following purposes:

 

a.             To inspect such space to determine whether AIRLINE has complied
and is currently in compliance with the terms and conditions of this Agreement.

 

b.             Upon reasonable notice to perform such maintenance, cleaning, or
repair as MAC’s Executive Director deems necessary, if AIRLINE fails to
perform its obligations under this Article VIII, and to recover the reasonable
cost of such maintenance, cleaning, or repair from AIRLINE.

 

58

--------------------------------------------------------------------------------


 

7.             With regard to the IAF, MAC shall:

 

a.             Operate, maintain, and keep the IAF space in good repair and
shall keep it adequately supplied, equipped, furnished and decorated, and
operate and maintain adequate directional signs.

 

b.             Provide janitors and other cleaners reasonably necessary to keep
the IAF space, including Federal office space, safe, clean, neat, orderly,
sanitary, and presentable.

 

B.            OBLIGATIONS OF AIRLINE

 

1.             AIRLINE shall, in accordance with Exhibit P, attached hereto, be
responsible for and shall perform or cause to be performed janitorial,
maintenance, and repair of the Exclusive Premises in a neat and orderly
condition and shall repair or replace as needed all improvements, installations,
fixtures and equipment to be initially installed by it hereunder. Where damage
is caused by negligence of MAC, its officers, agents, or employees, AIRLINE
may recover from MAC the cost of repairs to the extent but only to the extent
that the cost of such repairs is not recoverable through insurance of AIRLINE on
such improvements, installations, fixtures and equipment. AIRLINE shall not
commit nor permit any waste of or to the Premises or to apron areas adjacent to
AIRLINE’s holdroom. Explicitly in furtherance of the foregoing the AIRLINE
shall:

 

a.             Whether alone or in conjunction with other Airlines at the
Airport provide sufficient porter service and common bag claim service in the
area designated for the convenience of AIRLINE’s passengers, and

 

b.             Not permit the accumulation in the Premises or on the apron area
adjacent to its holdroom of rubbish, debris, waste material, or anything
detrimental to health or unsightly or likely to create a fire hazard, but shall
make prompt disposition thereof.

 

2.             Subject to MAC’s Rules and Regulations and Ordinances, AIRLINE
may, from time to time, install additional facilities and improvements and
modify or expand existing facilities or improvements in its Exclusive and
Preferential Use Premises. Before entering into any contract for such work, or
commencing work with its own personnel, AIRLINE shall first submit to MAC for
its prior written approval a request (in a form prescribed by MAC) accompanied
by a set of complete construction plans and specifications for the proposed
work. The work shall not interfere with the operation of the Airport and flights
to and from the same on a 24 hours per day, 7 days per week basis. In completing
the work approved the AIRLINE shall:

 

59

--------------------------------------------------------------------------------


 

a.             If requested by MAC (but only to the extent required by law),
require the contractor and any subcontractor to furnish a performance bond and
payment bond, approved as to form and substance by MAC.

 

b.             Deliver to MAC “as built” drawings of the work actually performed
by it and shall keep such drawings current showing any changes or modification
made in or to its Exclusive and Preferential Use Premises.

 

3.             With regard to the IAF, AIRLINE is responsible for handling and
disposing of all international waste on AIRLINE’s aircraft in accordance with
the requirements of the United States Department of Agriculture.

 

60

--------------------------------------------------------------------------------


 

IX.           DAMAGE OR DESTRUCTION OF PREMISES

 

A.            DAMAGE OR DESTRUCTION

 

1.             If any building of MAC in which AIRLINE occupies Premises
hereunder shall be partially damaged by fire, explosion, the elements, the
public enemy, or other casualty, but shall not be rendered thereby untenantable,
the same shall be repaired with due diligence by MAC. If the damage shall be so
extensive as to render such building untenantable in whole or in part but
capable of being repaired in ninety (90) days, the same shall be repaired with
due diligence by MAC and the rent payable hereunder with respect to the portion
of AIRLINE’s Premises so rendered untenantable shall be proportionately paid up
to the time of such damage and shall thence forth cease and be abated until such
time as such untenantable portion of such building shall be fully restored to
tenantable condition.

 

2.             In case any such building is completely destroyed by fire,
explosion, the elements, the public enemy, or other casualty, or be so damaged
that the same cannot reasonably be repaired with due diligence by MAC within
ninety (90) days of such casualty, MAC shall, within sixty (60) days of such
casualty give AIRLINE written notice that it intends or does not intend to
repair or reconstruct such building, as follows:

 

a.             In the event MAC elects to repair and reconstruct the building,
then the same shall be repaired with due diligence by MAC and the rent payable
hereunder with respect to the portion of AIRLINE’s Premises rendered
untenantable as a result of such casualty shall be proportionately paid up to
the time of such casualty and shall thenceforth cease and be abated until such
time as such untenantable portion of such building shall be restored to
tenantable condition.

 

b.             In the event MAC determines not to repair or reconstruct such
building (whether by delivery of notice to said effect or by deemed notice as
hereinafter described), then this Agreement shall be deemed terminated as to the
portion of the AIRLINE’s Premises rendered untenantable as a result of such
casualty with respect to such portion, and rent payable hereunder with respect
to such portion shall be proportionately paid through the date of such casualty
and shall thenceforth cease.

 

If no written notice of intention to repair and restore is timely received by
AIRLINE within the above-referenced sixty (60) day period, then MAC shall be
deemed to have elected not to repair or reconstruct the building. Except as
expressly set forth in this Article IX, MAC shall have no obligation to repair
or rebuild any of the facilities at the Airport in the event of damage by the
elements, fire, explosions or other casualty or causes beyond the control of
MAC.

 

61

--------------------------------------------------------------------------------


 

c.             Proceeds of any insurance maintained by MAC payable with respect
to such casualty shall be applied to such repair or reconstruction or shall be
credited to the appropriate Airport Cost Centers.

 

B.            FORCE MAJEURE

 

Except as expressly provided in this Agreement, neither MAC nor AIRLINE shall be
deemed to be in default hereunder if either party is prevented from performing
any of the obligations, other than payment of rents, fees and charges hereunder,
by reason of strikes, boycotts, labor disputes, embargoes, shortages of energy
or materials, acts of the public enemy, prolonged unseasonable weather
conditions and the results of acts of nature, riots, rebellion, sabotage, or any
other similar circumstances for which it is not responsible or which are not
within its control.

 

62

--------------------------------------------------------------------------------


 

X.            INDEMNITY AND LIABILITY INSURANCE

 

A.           INDEMNIFICATION

 

1.             AIRLINE agrees to indemnify, defend, save and hold harmless MAC
and its Commissioners, officers, and employees (collectively, “Indemnitees”)
from and against any and all liabilities, losses, damages, suits, actions,
claims, judgments, settlements, fines or demands of any person other than an
Indemnitee arising by reason of injury or death of any person, or damage to any
property, including all reasonable costs for investigation and defense thereof
(including but not limited to attorneys’ fees, court costs, and expert fees), of
any nature whatsoever arising out of or incident to (a) the use or occupancy of,
or operations of AIRLINE at or about the Airport, or (b) the acts or omissions
of AIRLINE’s officers, agents, employees, contractors, subcontractors,
licensees, or invitees, regardless of where the injury, death or damage
may occur, unless such injury, death or damage is caused by (i) the negligent
act or omission of an Indemnitee whether separate or concurrent with negligence
of others, including AIRLINE or (ii) the breach by an Indemnitee of this
Agreement. MAC shall give AIRLINE reasonable notice of any such claims or
actions. In indemnifying or defending MAC, AIRLINE shall use legal counsel
reasonably acceptable to MAC and shall control the defense of such claim or
action.

 

2.             AIRLINE further agrees that if a prohibited incursion into the
Air Operations Area occurs, or the safety or security of the Air Operations
Area, the Airfield, or other sterile area safety or security is breached by or
due to the negligence or willful act or omission of any of AIRLINE’s employees,
agents, or contractors and such incursion or breach results in a civil penalty
action being brought against the MAC by the U.S. Government, AIRLINE agrees to
reimburse MAC for all expenses, including attorney fees, incurred by MAC in
defending against the civil penalty action and for any civil penalty or
settlement amount paid by MAC as a result of such incursion or breach of
airfield or sterile area security. MAC shall notify AIRLINE of any allegation,
investigation, or proposed or actual civil penalty sought by the U.S. Government
for such incursion or breach. Civil penalties and settlement and associated
expenses reimbursable under this Paragraph include but are not limited to those
paid or incurred as a result of violation of FAR Part 107, “Airport Security,”
FAR Part 108, “Airplane Operator Security,” or FAR Part 139, “Certification and
Operations: Land Airports Serving Certain Air Carriers.”

 

3.             The provisions of this Article shall survive the expiration of
this Agreement with respect to matters arising before such expiration or before
early termination or before relinquishment of Premises.

 

63

--------------------------------------------------------------------------------


 

B.            LIABILITY INSURANCE

 

1.             AIRLINE shall provide, without cost or expense to MAC, and
maintain in force throughout the full Term hereof the following insurance
coverages as appropriate, insuring AIRLINE and MAC against the liabilities set
forth in Subsection A next above:

 

a.             Aircraft liability insurance and comprehensive general public
liability insurance for claims of property damage, bodily injury, or death
allegedly resulting from AIRLINE’s activities into, on, and leaving any part of
the Airport, in an amount not less than three hundred million dollars
($300,000,000) per occurrence for Airlines operating aircraft over one hundred
(100) seats, and not less than two hundred million dollars ($200,000,000) for
Airlines operating aircraft with ninety-nine (99) or fewer seats, and not less
than one hundred million dollars ($100,000,000) for Airlines operating aircraft
with fifty-nine (59) or fewer seats. For purposes of this Section, the number of
seats is determined based upon the largest aircraft in AIRLINE’s fleet.

 

b.             Liquor liability insurance for any facility of AIRLINE serving
alcoholic beverages on the Airport in an amount not less than ten million
dollars ($10,000,000).

 

c.             Hangarkeepers liability insurance in an amount adequate to cover
any non-owned property in the care, custody and control of AIRLINE on the
Airport, but in any event in an amount not less than five million dollars
($5,000,000).

 

d.             Automobile liability insurance in an amount adequate to cover
vehicles operating on the Airport in an amount not less than five million
dollars ($5,000,000) combined single limit.

 

2.             Notwithstanding anything to the contrary in this Article, MAC
may allow the insurance coverage required herein to be provided through a
self-insurance plan established by AIRLINE. The self-insurance plan may consist
of a combination of primary, excess umbrella insurance and self-insurance
protection and must be no less than the limits stated in the Article. The
self-insurance plan must be approved in writing by MAC prior to becoming
effective at the Airport. If AIRLINE requests MAC’s approval of a self-insurance
plan, it must submit a copy of its self-insurance plan, current financial
statements annually showing the limits of its established self-insurance
retention and proof of the primary and excess umbrella insurance. If the
self-insurance plan is approved by the MAC and becomes effective, AIRLINE shall
not increase the self-insurance retention levels stated in the self-insurance
plan approved by MAC.

 

64

--------------------------------------------------------------------------------


 

3.             MAC, in operating the Airport, will carry and maintain
comprehensive general liability insurance in such amounts as would normally be
maintained by public bodies engaged in carrying on similar activities. MAC
presently carries three hundred million dollars ($300,000,000) of comprehensive
general liability insurance.

 

4.             MAC reserves the right to periodically review any and all
policies of insurance and to reasonably adjust the limits of coverage required
hereunder from time to time throughout the period of this Agreement. In such
event, MAC shall provide AIRLINE with written notice of such adjusted limits and
AIRLINE shall comply within sixty (60) days of receipt thereof to the extent
such coverage is available on commercially reasonable terms.

 

5.             All policies of insurance required herein shall be in a form and
with a company or companies reasonably satisfactory to MAC and shall name MAC as
an additional insured to the extent AIRLINE is required to indemnify MAC
pursuant to Subsection A above. Each such policy shall provide that such policy
may not be materially changed (e.g., coverage limits reduced below the minimum
specified in this Agreement) or otherwise materially altered, or cancelled by
the insurer during its term without first giving at least thirty (30) days
written notice to MAC. Policies or certificates of valid policies of insurance
with required coverages shall be delivered to MAC.

 

6.             Before the expiration of any then current policy of insurance,
AIRLINE shall deliver to MAC evidence that such insurance coverage has been
renewed.

 

7.             If at any time AIRLINE shall fail to obtain or to maintain in
force the insurance required herein, MAC may notify AIRLINE of its intention to
purchase such insurance for AIRLINE’s account. If AIRLINE has not delivered
evidence of insurance to MAC before the date on which the current insurance
expires, MAC may provide such insurance by taking out policies in companies
satisfactory to it. Such insurance shall be in amounts no greater than those
stipulated herein or as may be in effect from time to time. The amount of the
premiums paid for such insurance by MAC shall be paid by AIRLINE upon receipt of
MAC’s billing therefor, with interest at the prime interest rate announced by a
major money center bank.

 

8.             MAC shall cause the Terminal Complex including the loading piers,
but exclusive of improvements, facilities and fixtures constructed or installed
by AIRLINE and concessionaires as their separate leasehold improvements, to be
insured throughout the Term of the Agreement for not less than 90 percent of its
and their full insurable value against perils of fire, extended coverage,
vandalism, and malicious mischief. MAC shall also carry boiler and pressure
vessel explosion, sprinkler leakage and glass breakage insurance. AIRLINE shall
be relieved from liability under this Article X and Commission waives all right
of recovery from AIRLINE hereunder for damage or destruction of its property
insured hereunder to the extent but not beyond the extent that such cost of
repair is recoverable through such

 

65

--------------------------------------------------------------------------------


 

insurance provided, however, that AIRLINE shall reimburse the Commission for any
increase in premium resulting from inclusion therein of a waiver of subrogation
endorsement.

 

9.             AIRLINE shall cause all improvements, installations, fixtures and
equipment installed by it hereunder to be insured throughout the Term of the
Agreement for not less than 90 percent of their full insurable value against
perils of fire, extended coverage, vandalism and malicious mischief, and with
pressure vessel coverage.

 

C.              OTHER INSURANCE

 

MAC may carry additional insurance in such amounts and of such types as would
normally be maintained by public bodies engaged in carrying on similar
activities.

 

D.              ENVIRONMENTAL LIABILITY

 

1.             INDEMNIFICATION

 

AIRLINE hereby indemnifies and agrees to defend, protect, and hold harmless, MAC
and its Commissioners, officers, employees and agents, and their respective
successors, as well as successors in title to any interest in the Premises
(hereafter “Environmental Indemnitees”), from and against any and all losses,
liabilities, fines, damages, injuries, penalties, response costs, or claims of
any and every kind whatsoever paid, incurred or asserted against, or threatened
to be asserted against, any Environmental Indemnitee, (“Environmental Claims”),
including, without limitation: (a) all consequential damages; (b) the reasonable
costs of any investigation, study, removal, response or remedial action, as well
as the preparation and implementation of any monitoring, closure or other
required plan or response action; and (c) all reasonable costs and expenses
incurred by any Environmental Indemnitee in connection therewith, including but
not limited to, reasonable fees for attorney and consultant services; which
Environmental Claims arise out of or relate to (i) the presence on, in or under,
or the escape, seepage, leakage, spillage, discharge, deposit, disposal,
emission or release of Environmentally Regulated Substances on, in or from the
Premises or AIRLINE’s use of the Airport pursuant to this Agreement, not in full
accordance with Environmental Law arising out of AIRLINE’s past or present
operations during the Term of this Agreement or (ii) any inaccuracy,
incompleteness, breach or misrepresentation under Subsections D.2. of this
Article and Article XVI.B.4. of this Agreement. If any indemnified claim or
action shall be brought against any Environmental Indemnitee hereunder, then
after such Environmental Indemnitee notifies AIRLINE thereof, AIRLINE shall be
entitled to participate therein as a party, and shall assume the defense thereof
at the expense of the AIRLINE with counsel reasonably satisfactory to such
Indemnitee and AIRLINE shall be entitled to settle and compromise any

 

66

--------------------------------------------------------------------------------


 

such claim or action; provided, however, that such Environmental Indemnitee
may elect to be represented by separate counsel, at such Environmental
Indemnitee’s sole expense, and if such Environmental Indemnitee so elects, such
settlement or compromise shall be effected only with the consent of such
Environmental Indemnitee, which shall not be unreasonably withheld and shall be
granted if such settlement or compromise provides for a complete release of such
Environmental Indemnitees. This indemnification, and AIRLINE’s obligations
hereunder, shall survive the cancellation, termination or expiration of the Term
of this Agreement with respect to matters arising prior thereto.

 

2.             CLAIMS RELATING TO ENVIRONMENTALLY REGULATED SUBSTANCES

 

AIRLINE represents and warrants that subsequent to November 1, 1989, to the best
of AIRLINE’s actual knowledge, except as previously disclosed to the MAC or any
applicable regulatory body as required, (a) no enforcement, investigation,
cleanup, removal, remedial or response action or other governmental or
regulatory actions have been asserted against AIRLINE with respect to the
Premises, pursuant to any Environmental Laws or relating to Environmentally
Regulated Substances; (b) no violation or noncompliance with Environmental Laws
has occurred with respect to AIRLINE’s past or present operations conducted on
the Premises; (c) no claims have been made or been threatened by any third party
against the AIRLINE with respect to the Premises relating to Environmental Laws
or Environmentally Regulated Substances, including by any governmental entity,
agency or representative (collectively “Governmental Entity”).

 

3.             TESTING AND REPORTS

 

AIRLINE shall provide to MAC within ten (10) days of request, a copy of any
notice regarding violation of any Environmental Law arising out of AIRLINE’s
past or present operations on the Premises, a copy of any inquiry regarding
environmental matters by any Governmental Entity, a copy of any reports required
by the Environmental Laws regarding violation of any Environmental Law arising
out of AIRLINE’s past or present operation of the Premises, or a copy of any
notice of the emission or release of Environmentally Regulated Substances in
violation of any Environmental Law arising out of AIRLINE’s past or present
operations on the Premises. If MAC has a reasonable basis to believe that
AIRLINE is not meeting the obligations of Article XVI.B.4. of this Agreement,
MAC may by notice require AIRLINE to conduct a reasonable review of its records
for such documents as MAC reasonably believes have not been provided and submit
any such documents as required.

 

67

--------------------------------------------------------------------------------


 

4.             NOTIFICATION

 

AIRLINE shall notify MAC in writing within fifteen (15) business days of any
matter that AIRLINE obtains knowledge of that may give rise to an indemnified
claim under Subsection D.1. of this Article or that constitutes any emission or
release or any threatened emission or release of any Environmentally Regulated
Substance in, on, under or about the Premises arising out of AIRLINE’s past or
present operations which is or may be in violation of the Environmental Laws.

 

5.             RIGHT TO INVESTIGATE

 

Subject to Subsections D.3. and D.6. of this Article, upon reasonable notice to
AIRLINE, MAC shall have the right, but not the obligation or duty, at any time
from and after the date of this Agreement, to investigate, study and test the
Premises (at MAC’s own expense, unless otherwise provided herein) during normal
business hours, except under emergency circumstances, to determine whether
Environmentally Regulated Substances are located in, on or under the Premises,
or were emitted or released therefrom, which are not in compliance with
Environmental Laws, provided that such investigation, study and testing shall
not unreasonably interfere with AIRLINE’s operations on and use of the Premises.
AIRLINE shall be entitled to have a representative present during such
investigation.

 

6.             RIGHT TO TAKE ACTION

 

MAC shall have the right, but not the duty or obligation, to take whatever
reasonable action it deems appropriate to protect the Premises from any material
impairment to its value resulting from any escape, seepage, leakage, spillage,
discharge, deposit, disposal, emission or release of Environmentally Regulated
Substances from the Premises which is not in full accordance with any
Environmental Law and arises out of AIRLINE’s past or present operations during
the Term of this Agreement. The MAC shall notify the AIRLINE of its intention to
take such action in writing thirty (30) days before proceeding under this
Subsection D.6. Within that thirty (30) day period, AIRLINE shall have the
opportunity to take whatever reasonable action is deemed appropriate by MAC or
provide MAC a binding commitment to do so within a reasonable time. If AIRLINE
does not take such action or provide a binding commitment within the thirty (30)
day period, MAC may proceed under the terms of this Subsection D.6. All costs
associated with any action by the MAC in connection with this provision,
including but not limited to reasonable attorneys’ fees, shall be subject to
Subsection D.1. of this Article.

 

68

--------------------------------------------------------------------------------


 

XI.           ASSIGNMENT, SUBLETTING, AND GROUND HANDLING

 

A.            ADVANCE APPROVAL

 

Except as provided in this Article, and except with respect to arrangements in
effect on the date of execution of this Agreement for which the consent of MAC
has previously been obtained, AIRLINE shall have no right to assign or sublease
this Agreement, or enter into any Ground Handling agreement, without the prior
written consent of MAC, which rights of consent are granted to MAC by MAC
Ordinance No. 58 Section 11(a), and which rights are absolute and expressly
reserved to the MAC hereby.

 

1.                                       AIRLINE, when requesting an approval of
an assignment, sublease, or Ground Handling agreement under this Article, shall
include with its request a copy of the proposed agreement, if prepared, or a
detailed summary of the material terms and conditions to be contained in such
agreement. Any proposed agreement or detailed summary thereof shall provide the
following information:

 

a.                                       The Premises to be assigned, sublet or
used under a Ground Handling agreement;

 

b.                                      The terms;

 

c.                                       If a sublease, the rentals and fees to
be charged; and

 

d.                                      All material terms and conditions of the
assignment, sublease, or Ground Handling agreement that MAC may require.

 

If the agreement is subsequently executed, AIRLINE shall submit a fully executed
copy of such agreement to MAC promptly upon the execution thereof.

 

2.                                       MAC shall have the right to examine the
terms of any agreement or arrangement submitted to it for approval pursuant to
this Article and determine whether such agreement or arrangement is most
appropriately characterized as an assignment, sublease, or Ground Handling
agreement, regardless of AIRLINE’s characterization of such agreement or
arrangement.

 

3.                                       If AIRLINE fails to obtain written
approval from MAC prior to the effective date of any such assignment, sublease,
or Ground Handling agreement, MAC, in addition to the rights and remedies set
forth in Article XIV, shall have the right to refuse to recognize such
agreement, and the assignee, sublessee or “handled” Airline shall acquire no
interest in this Agreement or any rights to use the Premises.

 

69

--------------------------------------------------------------------------------


 

B.            ASSIGNMENT

 

1.                                       AIRLINE shall not assign this
Agreement, in whole or part, without the advance written approval of MAC.

 

2.                                       It shall not be unreasonable for MAC to
disapprove or condition an assignment of the Agreement under any or all of the
following circumstances, among others:

 

a.                                       MAC determines that the proposed
assignee is not substantially as creditworthy as the AIRLINE, unless AIRLINE
agrees to guarantee the obligations of the proposed assignee.

 

b.                                      The proposed assignment is either (1)
for less than the entire Premises or (2) for less than the remainder of the
Term, or both (1) and (2).

 

c.                                       The proposed assignment does not
require the assignee to accept and comply with all provisions of the Agreement,
including but not limited to accepting Signatory Airline status.

 

3.                                       Notwithstanding the foregoing, this
Section shall not be interpreted to preclude the assignment of this Agreement in
whole and AIRLINE’s rights and obligations hereunder to a parent, subsidiary, or
merged company; provided that, such parent, subsidiary, or merged company
conducts an Air Transportation Business at the Airport and that such parent,
subsidiary, or merged company assumes all rights and obligations hereunder.
Written notice of such assumption shall be provided by the parent, subsidiary,
or merged company prior to the effective date of such assignment.

 

C.            SUBLEASE AGREEMENT

 

1.                                       AIRLINE shall not sublet its Premises,
except to an Affiliated Airline, in whole or part, without the advance written
approval of MAC.

 

2.                                       It shall not be unreasonable for MAC to
disapprove or condition a sublease of AIRLINE’s Premises if the proposed
sublessee is not an Air Transportation Company and MAC reasonably concludes that
the space can be used by another Air Transportation Company.

 

3.                                       AIRLINE may, subject to a sublease
approved by MAC, charge a sublessee of its Premises:

 

a.                                       A reasonable charge for any services
provided by AIRLINE;

 

70

--------------------------------------------------------------------------------


 

b.                                      A reasonable charge for any
AIRLINE-owned property provided by AIRLINE or actual costs other than rentals
incurred by AIRLINE; and

 

c.                                       Reasonable rentals not to exceed one
hundred fifteen percent (115%) of AIRLINE’s rentals for such portion of the
Premises.

 

4.                                       AIRLINE shall remain fully and
primarily liable during the Term of this Agreement for the payment of all rents,
fees, and charges due and payable to MAC for the Premises that are subject to a
sublease agreement, and the AIRLINE shall remain fully responsible for the
performance of all the other obligations hereunder, unless otherwise agreed to
by MAC.

 

D.            GROUND HANDLING AGREEMENT

 

1.                                       AIRLINE shall be entitled to provide
Ground Handling services to other Airlines in the Terminal Complex and Terminal
Ramp, subject to MAC’s reasonable rules and regulations except as provided in
Article III.C.

 

2.                                       AIRLINE shall not contract with other
companies, excluding Signatory Airlines for Ground Handling services in the
Terminal Complex and Terminal Ramp for AIRLINE’s aircraft, without advance
written approval of MAC.

 

3.                                       AIRLINE shall remain fully and
primarily liable during the Term of this Agreement for the payment of all rents,
fees, and charges due and payable to MAC for the Premises that are subject to a
Ground Handling agreement, and the AIRLINE shall remain fully responsible for
the performance of all the other obligations hereunder, unless otherwise agreed
to by MAC.

 

4.                                       MAC reserves the right to charge third
parties other than Airlines a reasonable Ground Handling fee not to exceed 5% of
gross receipts and a reasonable annual administrative fee, for their right to
provide Ground Handling services to AIRLINE.

 

5.                                       Ground Handling rights outside the
Terminal Complex will be addressed in separate agreements between MAC and the
affected airlines.

 

E.             BANKRUPTCY

 

Any receiver, trustee, custodian, or other similar official appointed pursuant
to any proceeding relating to bankruptcy, reorganization, or other relief as set
forth in Article XIV.A.8., herein shall agree to:

 

1.                                       Perform promptly every obligation of
AIRLINE under this Agreement until this Agreement is either assumed or rejected
under the Federal Bankruptcy Code;

 

71

--------------------------------------------------------------------------------


 

2.                                       Pay on a current basis all rents, fees
and charges set forth in this Agreement;

 

3.                                       Reject or assume this Agreement within
sixty (60) days of filing a petition under the Federal Bankruptcy Code;

 

4.                                       Cure or provide adequate assurance of a
prompt cure of any default of the AIRLINE under this Agreement;

 

5.                                       Provide to MAC such adequate assurance
of future performance under this Agreement as may be requested by MAC, including
the procurement of a bond from a financially reputable surety covering any costs
or damages incurred by MAC in the event that MAC, within five (5) years after
assumption or assignment of this Agreement, exercises its rights to relet the
Premises.

 

72

--------------------------------------------------------------------------------


 

XII.         ARBITRATION

 

With respect to any dispute arising under or in performance of the provisions
hereof which cannot be adjusted by and between the parties hereto, MAC on the
one hand or the AIRLINE (or, where the matter in dispute applies to all Airlines
operating at the Airport under leases having the same terms as this Agreement,
Airlines representing an MII) on the other hand may elect to submit such matter
or dispute to arbitration, such election to be by written notice to the other
party. Upon service of such notice, the matter or dispute shall be submitted to
a board of three persons chosen in the following manner:

 

A.                                   Each party within ten (10) days after
service of the notice shall name an arbitrator, and the two thus chosen shall
select a third arbitrator. If the two arbitrators chosen fail to name the third
arbitrator within ten (10) days after the selection of the last of such
arbitrators, such third arbitrator shall be chosen within fifteen (15) days
thereafter by the Chairman of MAC and a duly authorized officer or
representative of the AIRLINE or MII Airlines as the case may be.

 

B.                                     It is understood and agreed that the
decision of a majority of the arbitrators on any matter or dispute submitted
thereto shall be final, conclusive and binding upon the parties hereto.

 

73

--------------------------------------------------------------------------------


 

XIII.        SUPPLEMENTAL AGREEMENTS

 

A.            GOLD CONCOURSE

 

1.                                       GENERAL

 

The terms, covenants, conditions and provisions of this Agreement shall apply to
the lease of the Gold Concourse to Northwest Airlines, provided that in the
event the terms of this Article conflict with any other provision of this
Agreement, this Article shall control.

 

No amendment, waiver or other modification of this Agreement shall apply to this
Article unless specifically so stated therein.

 

2.                                       TERM

 

Occupancy of the Gold Concourse by Northwest shall continue pursuant to the
provisions contained in this Article through December 31, 2015.

 

3.                                       USE OF THE GOLD CONCOURSE

 

a.                                       Subject to the understanding and
agreement of Northwest that the Gold Concourse is for the use of the traveling
public incident to operation of aircraft and incidental Airport operations to,
at and from the Gold Concourse, Northwest hereby leases that area of the
Terminal Complex identified as the Gold Concourse and shall have the right to
operate in such area and/or sublease to others space and/or concessions for the
sale of food and beverages, newsstand and other vending operations normally
carried on and conducted in air passenger terminals, provided that consent of
MAC shall first be procured for any such subleasing agreements to ensure that
such concessions shall not violate the rights of concessionaires within the
Terminal Building and area under agreement with MAC. Northwest shall file with
MAC copies of agreements entered into with any such sublessee/concessionaires
covering such operations.

 

1)                                      All revenues from such subleasing and/or
concessions may be retained by Northwest, and the foregoing rights of Northwest
within the Gold Concourse shall be in addition to Northwest’s operating rights
pursuant to this Agreement, subject, however, to the following provision:

 

2)                                      Northwest, upon application of the
rental auto, parking and/or insurance concessionaires at the Airport, or upon
application of other ground transportation operators, shall furnish and rent to
such applicants at a fair per square foot rental rate, adequate and sufficient
floor space within

 

74

--------------------------------------------------------------------------------


 

the Gold Concourse for the conduct of such concessionaire’s business for the
air-travelling public making use of the Gold Concourse, but concession revenues
from such operations shall not be retained by Northwest but shall be paid to MAC
by Northwest.

 

b.                                      The Gold Concourse, as a facility for
use by the travelling public, shall be subject to laws, rules, regulations and
ordinances having application elsewhere within the Terminal Building, and
Northwest hereby authorizes the presence of the Airport police within said Gold
Concourse and upon the loading ramp area fronting on the same for purposes of
police control and enforcement of such laws, rules, regulations or ordinances.

 

c.                                       Except as otherwise provided in A.3.a.
of this Section, Northwest shall not at anytime assign, transfer, convey,
sublet, mortgage, pledge, or encumber its interest under this Article, or any
part of the associated Terminal Ramp, or any other right granted under this
Article to any party other than a wholly owned subsidiary of Northwest or a
successor of Northwest by merger or acquisition, without first offering to
assign or sublet such interest to MAC.

 

d.                                      MAC and Northwest shall mutually agree
on the type, material business terms and location of new permanent concessions
that are placed in the Southwest Addition and in the gate 1-9 area of the Gold
Concourse, in accordance with commercially reasonable standards at regional
shopping malls, except for permanent concessions consisting of Caribou Coffee;
six to eight carts, kiosks or wall stores; McDonalds expansion into mechanical
space; or kiosks or temporary facilities, which shall not require, respectively,
Northwest’s or MAC’s consent or input.

 

4.                                       MAINTENANCE, REPAIR AND ADMINISTRATIVE
COSTS

 

a.                                       Northwest shall pay all costs of
operations to, at or from the Gold Concourse, including, without limiting the
foregoing, cost of utilities, custodial services, repair, maintenance, police,
fire and administrative expense allocable to the facility (based upon gross
square footage in the Terminal Complex) and that portion of the premium on MAC’s
property insurance insuring the Terminal Building and equipment therein against
fire with extended coverage, malicious mischief, boiler and machinery and glass
damage, as relates to the Gold Concourse as a part thereof, proceeds of such
insurance to be applied to repair. The allocation of all such expenses shall be
made by MAC according to generally accepted accounting principles. In addition,
Northwest shall procure and pay for, or shall endorse the insurance covering its
operations to, at or from the Terminal

 

75

--------------------------------------------------------------------------------


 

Building under this Agreement so as to cover operations on the Gold Concourse.

 

b.                                      Northwest may make alterations to or
install fixtures, equipment and improvements on the Gold Concourse, as required
to meet its operating needs, provided consent of MAC is first obtained, which
consent shall be granted unless MAC determines that such alterations, or such
fixtures, equipment and improvements are inconsistent with the overall Terminal
Building operation or with MAC’s operation at and control of the Airport. It is
understood that Northwest may and is hereby authorized to further improve and
develop at its cost and expense the unenclosed lower level space under lease to
it, subject to MAC approval of plans and specifications therefor.

 

5.                                       RENTALS, FEES AND CHARGES

 

Northwest shall pay rent for its use and occupancy of the Gold Concourse, not on
a compensatory basis, and not subject to annual recalculation of Terminal
Building rentals as provided in this Agreement, but rather as follows:

 

a.                                       Until July 1, 1999, on a monthly basis,
$173,140.19 as rent for the portion of the Gold Concourse excluding the Gold
World Club and Gates 1-9. Beginning July 1, 1999, on a monthly basis,
$132,738.20 as rent for the portion of the Gold Concourse excluding the Gold
World Club and Gates 1-9.

 

b.                                      On a monthly basis, $35,063.79 as rent
for Gates 1-9, including the area identified as the Gold World Club and the
parts storage building.

 

c.                                       On a monthly basis, police, fire and
administrative charges and cost of utilities.

 

d.                                      Until July 1, 1999, on a monthly basis,
an amount equal to 15% of the gross revenue Northwest derives from all
concessions operated on Gates 1-9 on the Gold Concourse, and a corresponding
monthly report of the gross receipts by unit. Beginning July 1, 1999, on a
monthly basis, an amount equal to 15% of the gross revenue Northwest derives
from all concessions operated on the Gold Concourse, including any future
extensions, and a corresponding monthly report of the gross receipts by unit.
For purposes of this provision “gross revenue” means all monies or rental
payments paid or payable to Northwest whether by cash, credit or otherwise and
is based upon the assumption that the division of expenses (such as license
fees, utilities, taxes) between Northwest and its concessionaires shall remain
substantially the same as under the previous agreement covering the Gold
Concourse.

 

76

--------------------------------------------------------------------------------


 

e.                                       On a monthly basis, in compensation for
the loss of space on the Gold Concourse due to construction of the International
Arrivals Facility, MAC shall pay to Northwest 35% of the concession fees paid to
MAC from the Southwest Addition.

 

f.                                         On a monthly basis for compensation
for use of Gates 1-9 for scheduled international aircraft arrivals, MAC shall
pay Northwest, $400, $800 and $1200, for each arrival by, respectively,
propeller aircraft, narrow-body jet aircraft or wide-body aircraft at the IAF.

 

6.                                       FUTURE EXTENSION

 

MAC and Northwest agree that upon written notice from Northwest, MAC and
Northwest will amend this Agreement and the lease between MAC and Northwest for
the Northwest Main Base - Building B, so as to permit Northwest, at its own cost
and subject to MAC approval of plans and specifications as set forth herein, to
construct an extension to the Gold Concourse to add additional gates and
aircraft parking positions designed for narrow body aircraft. Upon beneficial
occupancy of any such Gold Concourse extension, rent for Building B shall be
reduced by an agreed upon amount, provided that an equivalent amount shall be
added to Gold Concourse rent and that rental of such Gold Concourse extension
and use of associated aircraft parking positions shall be on the same basis as
provided in this Article.

 

7.                                       DELEGATION

 

By letter agreements, Northwest and MAC may jointly provide for the provision of
maintenance or concessions on the Gold Concourse, subject to such terms and
conditions mutually agreed upon by MAC and Northwest.

 

B.            TEMPORARY REGIONAL TERMINAL

 

1.                                       GENERAL

 

The terms, covenants, conditions and provisions of this Agreement shall apply to
the lease of the Temporary Regional Terminal to Northwest Airlines, provided
that in the event the terms of this Article conflict with any other provision of
this Agreement, this Article shall control.

 

2.                                       TERM

 

Occupancy of the Temporary Regional Terminal by Northwest shall continue under
these rates, terms and conditions until such time as a replacement facility for
the Temporary Regional Terminal is identified by MAC and available for use.

 

77

--------------------------------------------------------------------------------


 

3.                                       USE OF THE TEMPORARY REGIONAL TERMINAL

 

a.                                       Northwest hereby leases from MAC the
ground area necessary for a temporary regional/commuter passenger holdroom
facility. The demised premises shall include an area extending 20 feet beyond
the exterior walls. MAC will maintain an easement across the property for
Airport operational access and maintenance purposes.

 

b.             1)             The temporary regional/commuter passenger holdroom
facility is not large enough to accommodate the passengers, ticketing, baggage
handling functions and small package services of all regional/commuter air
carriers. Therefore, these airlines will lease ticket counter space in this
facility directly from MAC at the prevailing rates and lease terms or be
accommodated by their airline partners.

 

2)             Due to the increased number of operations on the aircraft ramp
and the distance certain aircraft may be parked from the temporary
regional/commuter passenger holdroom facility, an airside busing operation may
be required by MAC and instituted to transport passengers to and from all
regional/commuter aircraft for safety, convenience and service purposes
consistent with reasonable standards of safety. Northwest is responsible for
operating the airside busing operation. MAC reserves the right to regulate the
busing operation for operational and safety purposes.

 

3)             Great Lakes Airlines, Bemidji Airlines or any new entrant may, as
determined by MAC, operate from the existing Regional Terminal until its
demolition to make way for the Green Concourse extension or they may choose to
operate from the new temporary regional/commuter passenger holdroom facility.

 

4)             MAC’s operating budget will be impacted through the increased
costs of maintaining the new building space and apron.

 

5)             Therefore, it is agreed that:

 

a)             Northwest shall make the temporary regional/commuter passenger
holdroom facility available for access as set forth in Article IV.E.3.

 

78

--------------------------------------------------------------------------------


 

“Accommodation of other Airlines”, provided, however, that Northwest shall
accommodate Great Lakes Airlines in the Temporary Regional Terminal under
arrangements previously agreed upon between MAC and Northwest. Costs for such
accommodation of Great Lakes Airlines shall be established as set forth in
Article IV.E.3.

 

b)            Initial allocations of both aircraft apron and podiums, as set out
in Exhibits L and Q respectively, are to be made by agreement between Northwest
and the regional/commuter airlines. The initial allocation may change by future
agreement and must be included as an amendment to this Agreement. In the event
of dispute, MAC will serve as the final arbiter in directing final resolution.

 

c)             MAC will be responsible for providing janitorial services to the
temporary regional/commuter passenger holdroom facility.

 

d)            MAC will be responsible for providing maintenance on the Green
Concourse Extension portion of the project.

 

e)             Northwest will be responsible for providing facility maintenance
at the temporary regional/commuter terminal.

 

f)             MAC will be responsible for maintaining the apron areas dedicated
to regional/commuter use.

 

g)            The airside busing operation will be operated by Northwest on a
reasonable and nondiscriminatory basis.

 

4.                                       RENT AND OPERATIONS FUNDING

 

a.                                       Ground rent for the Temporary Regional
Terminal will be at a rate of $.19 per square foot per annum as shown on Exhibit
Q. Payment shall be made on a monthly basis to MAC. Northwest Airlines shall pay
all real estate and personal property taxes and assessments of any nature levied
against Northwest’s interest in the Temporary Regional Terminal or against any
improvements or equipment on the premises without deduction or set-off to
aforesaid rental payment.

 

79

--------------------------------------------------------------------------------


 

b.                                      MAC will charge the applicable users for
the costs of providing janitorial services and utilities to the temporary
passenger holdroom facility through normal and customary space rental charges.

 

Costs associated with Northwest’s Airlink partners will be charged directly to
Northwest.

 

Northwest will be solely responsible for the costs associated with the airside
busing operation.

 

5.                                       TITLE TO IMPROVEMENTS

 

Following termination of occupancy rights to the Temporary Regional Terminal,
the land and improvements, except the airline furniture, fixtures and equipment,
shall revert back to MAC with no further obligation by Northwest.

 

6.                                       REGIONAL/COMMUTER APRON & AUTO RENTAL
SERVICE SITE MODIFICATION COST RECOVERY

 

The construction costs associated with 602 lineal feet of temporary
regional/commuter apron and the auto rental service sites modification costs
will be charged to the Terminal Apron cost center.

 

The operational costs associated with 602 lineal feet of temporary
regional/commuter apron will be charged to the Terminal Apron cost center.

 

7.                                       CONCESSIONS

 

Northwest and MAC will jointly determine appropriate concessions to be offered
in the temporary regional/commuter passenger holdroom facility. Northwest will
be responsible for coordinating design and construction of all concessions in
the new temporary regional/commuter passenger holdroom facility. All revenues
received from the concessions in the facility will be reported fully to MAC and
Northwest on a monthly basis but will be retained by Northwest.

 

C.            FIS BAG BELT ENCLOSURE

 

1.                                       Northwest Airlines hereby leases from
MAC the portion of the FIS Bag Belt Area that has been enclosed for Northwest
tug and vehicle storage, as shown on Exhibit R. Northwest shall allow other
Airlines to use this area without charge to access the baggage belts. In
addition, MAC may access this area without charge to maintain the baggage belts.

 

80

--------------------------------------------------------------------------------


 

2.                                       Northwest shall install and maintain
protective equipment designed to protect the bag belt from damage and shall be
responsible for any damage to the bag belts caused by Northwest or its agents.

 

3.                                       Beginning July 1997, Northwest shall
pay MAC ground rent for this area at a rate of nineteen cents ($.19) per square
foot per annum. Payment shall be made on a monthly basis to MAC.

 

D.            TERMINAL BUILDING

 

1.                                       If MAC determines that it is in the
Airport’s interest to purchase improvements, equipment or to make other capital
expenditures which are outside the scope of this Agreement but which may benefit
an airline, MAC may enter into a supplemental agreement with the affected
airline to provide for the payment of the costs of such purchase.

 

2.                                       AIRLINE agrees that the projects listed
on Exhibit S attached hereto are projects which have been completed by MAC with
AIRLINE’s concurrence and shall not be included in airline rates and charges,
but rather shall be paid by AIRLINE to MAC as set forth in Exhibit S.

 

3.                                       MAC shall issue up to one hundred
thirty million dollars ($130,000,000) in Special Facility Obligations, as
defined in the Trust Indenture, to be supported by Northwest Airlines credit
contingent upon agreement between MAC and Northwest with respect to the projects
to be financed thereby.

 

E.             MONTH TO MONTH PREMISES

 

AIRLINE agrees that the Leased Premises shown on Exhibit T attached hereto are
leased to AIRLINE on a month-to-month term; and that all of the terms and
conditions of this Agreement, other than Article II.A. “Term” apply to these
month-to-month premises.

 

81

--------------------------------------------------------------------------------


 

XIV.                        EVENTS OF DEFAULT; REMEDIES

 

A.            EVENTS OF DEFAULT

 

The occurrence and continuation of any one or more of the following shall
constitute an event of default:

 

1.                                       AIRLINE fails to make payment in full
when due of any rents, fees, charges or any other amount payable hereunder
within 5 business days after notice thereof from MAC;

 

2.                                       AIRLINE shall fail to make any PFC
remittance to MAC in a timely fashion, or shall fail to timely comply with its
PFC reporting requirements to the MAC, or any other entity, in connection with
PFCs collected on behalf of MAC;

 

3.                                       AIRLINE fails to submit a Monthly
Activity Report to MAC on or before the 10th day of each month;

 

4.                                       AIRLINE shall make or permit any
unauthorized assignment or transfer of this Agreement, or any interest herein,
or of the right to use or possession of the Premises, or any part thereof;

 

5.                                       Any insurance required by the terms
hereof shall at any time not be in full force or effect;

 

6.                                       Failure of AIRLINE to perform, comply
with, or observe, in any material respect, any other term, condition or covenant
of this Agreement not identified elsewhere in Section A of this Article within
thirty (30) days after receipt of notice from MAC of such failure, or for such
longer period of time as may be reasonably necessary to cure the event of
default, but only for such longer period if: (a) AIRLINE is reasonably capable
of curing the event of default and (b) AIRLINE promptly and continuously
undertakes to cure and diligently pursues the curing of the event of default at
all times until such event of default is cured;

 

7.                                       Any representation or warranty of a
material fact made by AIRLINE herein or in any certificate or statement
furnished to the MAC pursuant to or in connection with this Agreement proves
untrue in any material respect as of the date of issuance or making thereof;

 

8.                                       (a) AIRLINE shall commence any case,
proceeding or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to AIRLINE, or seeking to adjudicate AIRLINE a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution, composition or other relief with respect to AIRLINE or any of its
debts, or

 

82

--------------------------------------------------------------------------------


 

(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for AIRLINE or for all or any substantial part of any of its property;
or (b) AIRLINE shall make a general assignment for the benefit of its creditors;
or (c) there shall be commenced against AIRLINE any case, proceeding or other
action of nature referred to in clause (a) above or seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of any of its property, which case, proceeding or other
action results in the entry of an order for relief or remains undismissed,
unvacated, undischarged and unbonded for a period of sixty (60) days; or (d)
AIRLINE shall take any action consenting to or approving of any of the acts set
forth in clause (a) or (b) above; or (e) AIRLINE shall generally not, or shall
be unable to, pay its debts as they become due or shall admit in writing its
inability generally to pay its debts as they become due;

 

9.                                       Any money judgment, writ or warrant of
attachment or similar process, or any combination thereof, involving an amount
in excess of $25,000,000 shall be entered or filed against the AIRLINE or any of
its assets and shall remain undischarged, unvacated, unbonded and unstayed for a
period of sixty (60) days or in any event later than five (5) days prior to the
date of any proposed sale or execution thereunder;

 

10.                                 Any act occurs that deprives AIRLINE
permanently of any material right, power or privilege necessary for the conduct
and operation of its Air Transportation Business; or

 

11.                                 If AIRLINE ceases to provide scheduled air
service at the Airport for a period of thirty (30) consecutive days or abandons
or fails to use its Exclusive Use Space for a period of thirty (30) consecutive
days, except when such cessation or abandonment is due to the default of MAC or
the circumstances described in Article IX.B.

 

B.            REMEDIES

 

If an event of default occurs hereunder, MAC, at its option, may at any time
thereafter, do one or more of the following as MAC in its sole discretion shall
elect, to the extent permitted by, and subject to compliance with any mandatory
requirements of, applicable law then in effect:

 

1.                                       Declare all rents, fees and other
charges payable hereunder, whether currently or hereafter accruing, to be
immediately due and payable;

 

2.                                       Proceed by appropriate court action or
actions, either at law or in equity, to enforce performance by AIRLINE of the
applicable covenants and terms of this Agreement or to recover damages for the
breach thereof;

 

3.                                       Enter and take possession of the
Premises and/or the rights of the AIRLINE hereunder without such re-entry
terminating AIRLINE’s obligations for the full

 

83

--------------------------------------------------------------------------------


 

Term hereof, which remedy shall be in addition to all other remedies at law or
in equity, including action for forcible entry and lawful detainer, for
ejectment or for injunction;

 

4.                                       Terminate all rights of AIRLINE under
this Agreement (without terminating the continuing obligation of AIRLINE to
fulfill its past and future obligation hereunder) and in such case AIRLINE
further agrees to indemnify and hold harmless MAC against all loss in rents,
fees, and charges and other damages which MAC shall incur by reason of such
termination, including, without limitation, costs of restoring and repairing the
Premises and putting the same in rentable condition, costs of reletting the
Premises to another Airline (including without limitation AIRLINE improvement
costs and related fees), loss or diminution of rents and other damage which MAC
incurs by reason of such termination, and all reasonable attorneys’ fees and
expenses incurred in enforcing the terms of this Agreement;

 

5.                                       In the event of any default hereunder,
AIRLINE shall reimburse MAC for all reasonable fees and costs incurred by MAC,
including reasonable attorneys’ fees, relating to such default and/or the
enforcement of MAC’s rights hereunder; and

 

6.                                       Apply all Contract Security granted by
AIRLINE to any unpaid obligations of AIRLINE hereunder.

 

84

--------------------------------------------------------------------------------


 

XV.                            TERMINATION

 

A.            TERMINATION BY MAC

 

This Agreement may be terminated by MAC pursuant to the provisions of Article
XIV above and as otherwise specified in this Agreement.

 

B.            TERMINATION BY AIRLINE

 

1.                                       If MAC shall fail to perform, comply
with, or observe, in any material respect, any term, condition or covenant of
this Agreement within thirty (30) days after receipt of notice from AIRLINE of
such failure, or for such longer period of time as may be reasonably necessary
to cure the event of default but only for such longer period if: (a) MAC is
reasonably capable of curing the event of default and (b) MAC promptly and
continuously undertakes to cure and diligently pursues the curing of the event
of default at all times until such event of default is cured, then AIRLINE, if
not then in default, may, without limiting any of its other rights and remedies
against MAC, at its option cancel this Agreement and thereby terminate this
Agreement.

 

2.                                       It is further understood and agreed
that, at any time when AIRLINE is not then in default, it may cancel this
Agreement on sixty (60) days’ notice in writing to MAC upon the happening of any
one of the following events:

 

a.                                       Issuance by any court of competent
jurisdiction of an injunction in any way preventing or restraining the use of
the Airport or any part thereof essential for AIRLINE’s operations hereunder and
the remaining in force of such injunction for a period of at least ninety (90)
days.

 

b.                                      Inability of the AIRLINE to use the
Airport or any part thereof essential for AIRLINE’s operations hereunder for a
period of not less than ninety (90) days because of fire, explosion, earthquake,
or other casualty or acts of God or the public enemy, unless within sixty (60)
days of the casualty, MAC gave AIRLINE written notice of its intention to repair
or reconstruct, as provided in Article IX.A. herein.

 

c.                                       The lawful assumption by the United
States of America or any authorized agency thereof of the operation, control, or
use of the Airport and the facilities thereon or any substantial part or parts
thereof, in such manner as substantially to restrict AIRLINE for a period of not
less than ninety (90) days from operating thereon for the carrying of
passengers, cargo, express, property, and United States mail.

 

85

--------------------------------------------------------------------------------


 

d.                                      Termination or the suspension or
substantial modification for a period of not less than ninety (90) days of the
operating authority of the AIRLINE to serve the Minneapolis-St. Paul
metropolitan area through the Airport by final order of the DOT or other
governmental agency, federal or state, having jurisdiction over the AIRLINE.

 

3.                                       If any of the foregoing continues for a
period of less than ninety (90) days, AIRLINE shall have the right upon written
notice to MAC to abatement of rents, fees and charges to the extent and for the
period that AIRLINE is unable to carry on its operations hereunder.

 

C.            TERMINATION BY GOVERNMENT TAKING

 

In the event the Premises shall be taken by governmental authority through
exercise of its power of eminent domain or other authority justifying such
taking, the Agreement shall terminate and the rents, fees and charges in respect
to said premises shall cease as of the date possession is taken by the taking
authority, and MAC shall be entitled to all damages payable by reason of taking,
subject to the claim of AIRLINE for the value of its leasehold, which claim or
claims as to validity and amount shall be a matter for determination between
AIRLINE and MAC, and if AIRLINE and MAC cannot reach a determination, then by
the court having jurisdiction of such proceeding, provided that nothing herein
contained shall preclude AIRLINE from asserting any claims or rights it may have
against such governmental authority as to its separate property, leasehold
improvements, and trade fixtures.

 

86

--------------------------------------------------------------------------------


 

XVI.                        GENERAL PROVISIONS

 

A.            INTERPRETATION

 

Nothing herein shall be construed or interpreted in any manner whatsoever as
limiting, relinquishing or waiving MAC’s right of control over the operation of
the Airport, and it is understood and agreed that this Agreement is entered into
in recognition of the aforesaid rights and functions of MAC. Subject to the
foregoing, this Agreement and the rights of the parties hereunder shall be
interpreted in the light of the following:

 

1.                                       SEPARABILITY

 

In the event any covenant, condition or provision herein is held to be invalid,
illegal, or unenforceable by any court of competent jurisdiction, such covenant,
condition or provision shall be deemed amended to conform to applicable laws so
as to be valid or enforceable or, if it cannot be so amended without materially
altering the intention of the parties, it shall be stricken. If stricken, all
other covenants, conditions and provisions of this Agreement shall remain in
full force and effect provided that the striking of such covenants, conditions
or provisions does not materially prejudice either MAC or AIRLINE in its
respective rights and obligations contained in the valid covenants, conditions
or provisions of this Agreement.

 

2.                                       ENTIRE AGREEMENT

 

This Agreement represents the entire contract between the parties and, except as
otherwise provided herein, may not be amended, changed, modified, or altered
without the written consent of the parties hereto. This Agreement incorporates
all of the conditions, agreements, and understandings between the parties
concerning the use and occupancy of the Airfield, Terminal Apron, Terminal
Complex, and other facilities at the Airport, and all such conditions,
understandings, and agreements have been merged into this written instrument.

 

B.            COMPLIANCE WITH LAW

 

1.                                       AIRLINE shall not use the Airport or
any part thereof, or knowingly permit the same to be used by any of its
employees, officers, agents, subtenants, invitees, or licensees for any illegal
purposes. AIRLINE shall, at all times during the Term of this Agreement, comply
with all applicable regulations, ordinances, and laws of any Municipal, County,
or State government or of the U.S. Government, and of any political division or
subdivision or agency, authority, or commission thereof which may have
jurisdiction to pass laws or ordinances or to make and enforce rules or
regulations with respect to the uses hereunder of the Premises (and, to

 

87

--------------------------------------------------------------------------------


 

the extent not in conflict with the foregoing, MAC’s Rules and Regulations and
Ordinances).

 

2.                                       At all times during the Term of this
Agreement, AIRLINE shall, in connection with its activities and operations at
the Airport:

 

a.                                       Comply with and conform to all present
and future statutes and ordinances, and regulations promulgated thereunder, of
all Federal, State, and other government bodies of competent jurisdiction that
apply to or affect, either directly or indirectly, AIRLINE or AIRLINE’s
operations and activities under this Agreement. AIRLINE shall comply with all
applicable provisions of the Americans with Disabilities Act of 1990, 42 U.S.C.
Section 12101 and federal regulations promulgated thereunder 28 C.F.R. parts 35,
36, and 37.

 

b.                                      Make, at its own expense, all
non-structural improvements, repairs, and alterations to its Exclusive and
Preferential Use Premises (subject to prior written approval of MAC), equipment,
and personal property that are required to comply with or conform to any of such
statutes and ordinances.

 

c.                                       Reimburse MAC for AIRLINE’s
proportional share of all non-structural improvements, repairs, and alterations
to its Common Use Premises that are required to comply with or conform to any of
such statutes and ordinances.

 

d.                                      At all times during the Term of this
Agreement, AIRLINE shall be an independent contractor.

 

3.                                       AIRLINE agrees to comply with the
notification and review requirements covered in Part 77 of the Federal Aviation
Regulations in the event any future structure or building is planned for the
Premises, or in the event of any planned modification or alteration of any
present or future building or structure situated on the Premises.

 

4.                                       COMPLIANCE WITH ENVIRONMENTAL LAWS

 

AIRLINE shall keep and maintain and shall conduct its operations on the Premises
in full compliance with all applicable Environmental Laws. AIRLINE shall further
ensure that its employees, agents, contractors and subcontractors occupying or
present on the Premises and any other invitees or persons conducting any
activities on the Premises under the control of AIRLINE comply with all
applicable Environmental Laws. By virtue of its operational control of the
Premises, AIRLINE shall be fully responsible for obtaining all necessary permits
or other approvals under the Environmental Laws and shall have full
responsibility for signing and submitting any necessary applications, forms,
documentation,

 

88

--------------------------------------------------------------------------------


 

notifications or certifications relating thereto. Upon request of MAC, AIRLINE
shall provide copies to MAC of any such applications, forms, documents,
notifications or certifications.

 

5.                                       FEDERAL STORMWATER REGULATIONS

 

a.                                       Notwithstanding any other provisions or
terms of this Agreement, AIRLINE acknowledges that the Airport is subject to
Federal Stormwater Regulations, 40 C.F.R. part 122, for vehicle maintenance
shops (including vehicle rehabilitation, mechanical repairs, painting, fueling
and lubrication), equipment cleaning operations, and/or deicing operations that
occur at the Airport as defined in said regulations. AIRLINE further
acknowledges that it is familiar with these stormwater regulations; that it may
conduct or operate from time to time “vehicle maintenance” (including vehicle
rehabilitation, mechanical repairs, painting, fueling and lubrication),
equipment cleaning operations, and/or deicing activities as defined in the
Federal Stormwater Regulations; that AIRLINE may be obligated to obtain its own
stormwater or other NPDES permit; and that it is aware that there are
significant penalties for submitting false information, including fines and
imprisonment for knowing violations.

 

b.                                      AIRLINE acknowledges that MAC’s
stormwater discharge permit and any subsequent renewals, is incorporated by
reference into this Agreement. AIRLINE agrees to be bound by all applicable
portions of said permit.

 

c.                                       Notwithstanding any other provisions or
terms of this Agreement, including AIRLINE’s right to quiet enjoyment, MAC and
AIRLINE both acknowledge that close cooperation is necessary to insure
compliance with any stormwater discharge permit terms and conditions, as well as
to insure safety and to minimize costs. AIRLINE acknowledges that it may be
necessary to undertake to minimize the exposure of stormwater to significant
materials generated, stored, handled or otherwise used by AIRLINE as defined in
the Federal Stormwater Regulations, by implementing and maintaining “Best
Management Practices.”

 

d.                                      MAC shall provide AIRLINE with written
notice of those stormwater discharge permit requirements arising from MAC’s
permit that AIRLINE shall be obligated to perform from time to time, including
collection of stormwater samples; preparation of stormwater pollution prevention
or similar plans; implementation of “good housekeeping” measures or Best
Management

 

89

--------------------------------------------------------------------------------


 

Practices; and maintenance of necessary records. Such written notice shall
include applicable deadlines.

 

e.                                       AIRLINE agrees to undertake at its sole
expense, unless otherwise agreed to in writing between MAC and AIRLINE, those
stormwater discharge permit requirements arising from MAC’s permit applicable to
a stormwater discharge for which AIRLINE has responsibility for which it has
received written notice from MAC. AIRLINE warrants that it shall meet any and
all deadlines that may be imposed on or agreed to by MAC and AIRLINE.

 

f.                                         AIRLINE, within thirty (30) days of
receipt of such written notice, shall notify MAC in writing if it disputes any
of the stormwater discharge permit requirements it is being directed to
undertake. If AIRLINE does not provide such timely notice, it is deemed to
assent to undertake such requirements. If AIRLINE provides MAC with written
notice, as required above, that it disputes such stormwater discharge permit
requirements, MAC and AIRLINE agree to negotiate a prompt resolution of their
differences. AIRLINE warrants that it will not object to MAC notices required
pursuant to this Paragraph for purposes of delay or avoiding compliance.

 

g.                                      In order to maintain compliance with 40
C.F.R. part 122, if resolution of any dispute between MAC and AIRLINE regarding
stormwater discharge permit requirements is not achieved within ninety (90)
days, MAC reserves the right to undertake whatever action is necessary to comply
with said permit requirements and the reasonable cost thereof shall be allocated
based on each party’s legal responsibility for undertaking the action in
question.

 

h.                                      MAC and AIRLINE agree to provide each
other upon request, with any non-privileged information collected and submitted
to any government entity(ies) pursuant to applicable stormwater regulations.

 

i.                                          AIRLINE agrees that the terms and
conditions of MAC’s stormwater discharge permit may change from time to time.

 

j.                                          AIRLINE agrees to participate in any
MAC organized task force or other work group established to coordinate
stormwater activities at the Airport.

 

k.                                       All such remedies of MAC with regard to
environmental requirements as set forth herein shall be deemed cumulative in
nature and shall survive termination of this Agreement.

 

90

--------------------------------------------------------------------------------


 

C.            CIVIL/HUMAN RIGHTS LAWS

 

1.                                       AIRLINE assures that it will comply
with pertinent legal requirements as are promulgated to assure that no person
shall, on the grounds of race, creed, color, national origin, sex, age, or
disability be excluded from participating in any activity conducted with or
benefiting from federal assistance.

 

2.                                       AIRLINE agrees that it will practice
nondiscrimination in its activities and will provide Disadvantaged Business
Enterprise participation in their leases as required by MAC, in order to meet
the sponsor’s goals, or required by the FAA in order to obtain an exemption from
the prohibition against long-term exclusive leases.

 

3.                                       AIRLINE for itself, its heirs, personal
representatives, successors in interest, and assigns, as a part of the
consideration hereof, does hereby covenant and agree, as a covenant running with
the land, that in the event facilities are constructed, maintained, or otherwise
operated on the said property described in this Agreement for a purpose for
which a DOT program or activity is extended or for another purpose involving the
provision of similar services or benefits, AIRLINE shall maintain and operate
such facilities and services in compliance with all other requirements imposed
pursuant to 49 CFR part 21, Nondiscrimination in Federally Assisted Programs of
the Department of Transportation, and as said Regulations may be amended.

 

4.                                       AIRLINE for itself, its personal
representatives, successors in interest, and assigns, as a part of the
consideration hereof, does hereby covenant and agree, as a covenant running with
the land, that: (a) no person on the grounds of race, color, or national origin
shall be excluded from participation in, denied the benefits of, or be otherwise
subjected to discrimination in the use of said facilities; (b) that in the
construction of any improvements on, over, or under such land and the furnishing
of services thereon, no person on the grounds of race, color, or national origin
shall be excluded from participation in, denied the benefits of, or otherwise be
subjected to discrimination; and (c) that AIRLINE shall use the Premises in
compliance with all other requirements imposed by or pursuant to 49 CFR Part 21,
Nondiscrimination in Federally Assisted Programs of the Department of
Transportation, and as said Regulations may be amended.

 

D.            ECONOMIC NONDISCRIMINATION

 

AIRLINE agrees to furnish service on a reasonable, and not unjustly
discriminatory basis to all users thereof, and to charge reasonable, and not
unjustly discriminatory prices for each unit or service, provided that AIRLINE
may be allowed to make reasonable and nondiscriminatory discounts, rebates, or
other similar types of price reductions to volume purchasers.

 

91

--------------------------------------------------------------------------------


 

E.             GRANTING OF MORE FAVORABLE TERMS

 

MAC covenants and agrees not to enter into any lease, contract, or agreement
with any other Airline making use of the Airport which unjustly discriminates
against AIRLINE’s use of the Airport, unless the same rights, privileges, and
concessions are concurrently and automatically made available to AIRLINE.
Without limiting the generality thereof, the foregoing shall not be construed to
limit the right of MAC to enter into agreement with any other Airline at varying
terms, rates, and conditions for leasing hangars and ground areas.

 

F.             CONSENTS, APPROVALS, AND NOTICES

 

1.                                       Wherever in this Agreement the consent
or approval of MAC or AIRLINE is required, such consent or approval shall mean
the consent or approval of the Executive Director on behalf of MAC and a
representative designated by AIRLINE in writing on behalf of AIRLINE.

 

2.                                       All notices required by this Agreement
shall be in writing and shall be given by registered or certified mail by
depositing the same in the U.S. mail in the continental United States, postage
prepaid, return receipt requested, or by personal or courier delivery. Either
party shall have the right, by giving written notice to the other, to change the
address at which its notices are to be received. Notice shall be given to:

 

a.                                       MAC:

 

Executive Director

 

Metropolitan Airports Commission

 

28th Avenue South

 

Minneapolis MN 55450

 

b.                                      AIRLINE:

 

[as set forth below

 

in AIRLINE’s

 

signature hereto]

 

c.                                       If notice is given in another manner or
place, it shall also be given at the place and in the manner specified above.

 

d.                                      The effective date of such notice,
consent, or approval shall be the date of the receipt as shown by the U.S.
Postal Service Return Receipt or the courier receipt, or the date personal
delivery is certified, unless provided otherwise in this Agreement.

 

92

--------------------------------------------------------------------------------


 

G.            WAIVER

 

1.             Waiver of any provision of this Agreement by either party shall
not be deemed binding unless such waiver is in writing, signed by the party
making the waiver and addressed to the other party, nor shall any custom or
practice which may evolve between the parties in the administration of the terms
of this Agreement be construed to waive or lessen the right of either party to
insist upon the performance of the other party in strict accordance with the
terms of this Agreement.

 

2.             Waiver by either party of breach of any covenant, condition, or
agreement herein by the other party shall not operate as a waiver of any
subsequent breach by such other party or release such other party from its
obligation under the terms of the Agreement.

 

H.            APPLICABLE LAW AND FORUM SELECTION

 

1.             This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Minnesota, and the laws, rules and
regulations of MAC.

 

2.             Any cause of action, claim, suit, demand, or other case, or
controversy arising from or related to this Agreement shall only be brought in a
state district court located in the county of Hennepin, Minnesota or in a
federal district court located in Minnesota. The parties irrevocably admit
themselves to, and consent to, the jurisdiction of either or both of said
courts. The provisions of this Section shall survive the termination of this
Agreement.

 

I.              SUCCESSORS

 

All covenants, stipulations, and agreements in this Agreement shall extend to
and bind the legal representatives, successors, and assigns of the respective
parties hereto.

 

J.             INSPECTION

 

1.             MAC shall have the right, but not the obligation or duty, to
inspect AIRLINE’s operations at all reasonable times for any purpose connected
with this Agreement, in the exercise of MAC’s governmental functions, for the
purpose of determining whether AIRLINE is fulfilling the obligations imposed on
it under the provisions of this Agreement.

 

2.             If inspection reveals that AIRLINE is not fulfilling such
obligations or any thereof, and MAC has sent AIRLINE written notice to that
effect, and AIRLINE has not within thirty (30) days proceeded to the fulfillment
thereof, MAC may proceed to do the work necessary to such fulfillment,

 

93

--------------------------------------------------------------------------------


 

and AIRLINE shall reimburse MAC in the amount of the cost thereof plus a 15
percent administrative charge.

 

3.             The failure of MAC to inspect or monitor or give AIRLINE notice
of a default or a notice of a hazardous or unsafe condition with respect
toAIRLINE’s operations under this Agreement shall not release AIRLINE from its
liability to perform its obligations under this Agreement or impose any
liability on MAC.

 

4.             AIRLINE shall have the right to inspect the Airport or any part
thereof at any reasonable time, upon request to the Executive Director and the
granting of such request by the Executive Director, such request not to be
unreasonably denied, and the Executive Director or the Executive Director’s
representative shall accompany AIRLINE’s representative on any and all
inspections.

 

K.            QUIET ENJOYMENT

 

So long as AIRLINE is not in default in its obligations hereunder, MAC covenants
and agrees that AIRLINE shall have, hold and enjoy peaceful and uninterrupted
possession of all of the Premises and of its rights to operate in, to and from
the Airport as hereby granted.

 

L.             NON-LIABILITY OF AGENTS AND EMPLOYEES

 

1.             No member, officer, agent, director, or employee of MAC or
AIRLINE shall be charged personally or held contractually liable by or to the
other party under any term or provision of this Agreement or because of any
breach thereof or because of its or their execution or attempted execution.

 

2.             AIRLINE expressly agrees that MAC shall not be liable to AIRLINE,
its contractors, agents, officers, employees, passengers, or invitees for
personal injury or for any loss or damage to real or personal property
occasioned by flood, fire, earthquake, lightning, windstorm, hail, explosion,
riot, strike, civil commotion, aircraft, smoke, vandalism,malicious mischief, or
acts of civil authority, or other casualty.

 

3.             MAC expressly agrees that AIRLINE shall not be liable to MAC, its
contractors, agents, officers, employees, or invitees for personal injury or for
any loss or damage to real or personal property occasioned by flood, fire,
earthquake, lightning, windstorm, hail, explosion, riot, strike, civil
commotion, aircraft, smoke, vandalism, malicious mischief, or acts of civil
authority, or other casualty.

 

4.             The provisions of this Section shall survive the termination of
this Agreement.

 

94

--------------------------------------------------------------------------------


 

M.           NO PARTNERSHIP OR AGENCY

 

Nothing contained in this Agreement is intended or shall be construed in any
respect to create or establish any relationship other than that of lessor and
lessee, and nothing herein shall be construed to establish any partnership,
joint venture or association or to make AIRLINE the general representative or
agent of MAC for any purpose whatsoever.

 

N.            SECURITY

 

In conjunction with AIRLINE’s operations at Airport, reasonable access shall be
made available for both persons and vehicles to AIRLINE’s aircraft parked in
designated parking areas via Terminal Complex doors, field access gates,
passenger loading bridges, and the ramp gates to the Security Identification
Display Area (“SIDA”), Air Operations Area (“AOA”), or other defined security
area. In order to maintain the security of restricted areas on Airport, AIRLINE
will be responsible for the control of persons and vehicles entering the SIDA
via the ramp gates to and from AIRLINE’s aircraft. AIRLINE agrees to implement
and maintain security measures with respect to access control to and from
AIRLINE’s aircraft and with respect to the use of the SIDA, as required by
federal regulations. Such security measures shall be reduced to writing and be
provided to the Airport Security Coordinator (“ASC”). AIRLINE agrees to
implement and maintain, as a minimum, the following security measures concerning
access control to and from the SIDA:

 

1.             During all hours, access points to the SIDA shall be secured and
locked.

 

2.             AIRLINE and its agents shall challenge any persons not recognized
as being authorized to have access to the SIDA from AIRLINE’s operations.

 

3.             AIRLINE and its agents shall restrict the activities of its
employees who are authorized to be in the SIDA to that portion of the SIDA in
which AIRLINE is authorized to operate.

 

4.             AIRLINE and its agents are responsible for ensuring that
personnel are trained in the security procedures described in this Agreement and
in all other security procedures, rules, and ordinances developed by MAC. MAC
may require attendance at courses conducted by MAC or MAC may elect to allow
AIRLINE and its agents to conduct such training. Whenever AIRLINE conducts such
training, the Airport Security Coordinator or designee will have the right to
audit.

 

5.             AIRLINE and its agents shall not allow any unescorted person into
the SIDA unless that person has a valid Airport identification badge.
Identification badges shall not be considered valid unless the color code of the
badge corresponds with the location in which such person may enter, as
designated by MAC. People who do not have valid identification badges to be
present on the SIDA shall be escorted at all times they are present on the SIDA
by a person with a valid identification badge. Issuance of ramp or SIDA
identification badges shall be made

 

95

--------------------------------------------------------------------------------


 

only by MAC and shall be at the sole discretion of MAC. Ramp and other
identification badges shall be denied to people not meeting security
requirements.

 

6.             AIRLINE and its agents shall abide by the Airport’s security
program and comply with applicable security procedures including, but not
limited to, the wearing of security identification badges by AIRLINE’s and its
agents’ personnel and clearly identifying each of AIRLINE’s vehicles by placing
AIRLINE’s company or agent’s name on each vehicle, or fully comply with any
vehicle identification or licensing system adopted by MAC.

 

7.             AIRLINE and its agents shall immediately notify the Airport
Police of any suspicious activities observed in or about the SIDA.

 

8.             Any unresolved questions concerning Airport security shall be
directed to the Airport Security Coordinator.

 

9.             AIRLINE further agrees to reimburse MAC for any penalties or
fines levied against MAC by the FAA due to AIRLINE’s or its agents’ failure to
abide by any applicable security measures.

 

10.           The Airport Security Coordinator or his designated alternate will
periodically evaluate compliance with this Section. Failure of AIRLINE to fully
comply with the procedures set forth in this Section shall be sufficient grounds
for MAC to immediately take any and all necessary corrective measures until
security that is acceptable to MAC is restored. AIRLINE shall pay any costs of
such corrective measures, plus a fifteen percent (15 percent) administrative
charge.

 

11.           AIRLINE must immediately return each MAC-issued security
identification badge to the airport badging office upon expiration of badge or
upon termination of badgeholder’s employment or contract. Further, AIRLINE must
promptly report any loss or theft of an individual’s MAC-issued security
identification, the termination of any badgeholder whose security identification
is not recovered; or the suspension of any badgeholder.

 

12.           AIRLINE must comply within established timelines with any security
audits conducted by the MAC including audits of airport-issued security badges.

 

O.            SUBORDINATION TO AGREEMENTS WITH THE U.S. GOVERNMENT

 

This Agreement shall be subordinate to the provisions of and requirements of any
existing or future agreement between MAC and the United States, relative to the
development, operation, or maintenance of the Airport.

 

This Agreement and all the provisions hereof shall be subject to whatever right
the United States Government now has or in the future may acquire affecting

 

96

--------------------------------------------------------------------------------


 

the control, operation, regulation, and taking over of said Airport or the
exclusive or non-exclusive use of the Airport by the United States during the
time of war or national emergency.

 

P.             NO EXCLUSIVE RIGHT

 

Nothing herein contained shall be deemed to grant to AIRLINE any exclusive right
or privilege within the meaning of Section 308 of the Federal Aviation Act for
the conduct of any activity on the Airport.

 

Q.            CONCERNING DEPRECIATION AND INVESTMENT CREDIT

 

Neither AIRLINE nor any successor of AIRLINE under this Agreement may claim
depreciation or an investment credit under the Internal Revenue Code of 1954, as
amended, with respect to the Premises. AIRLINE represents that it has made an
election under Proposed Treasury Regulations Sections 1.103(n)-1T through
1.103(n)-6T not to claim such depreciation or investment credit with respect to
the Premises and agrees that it will retain copies of said election in its
records and will not claim any such depreciation or investment credit. MAC
acknowledges receipt of a copy of said election and agrees that it will retain
copies of said election in its records.

 

R.            ATTORNEY’S FEES

 

In any action brought by either party for the enforcement of any provisions of
this Agreement, the party prevailing in said action shall be entitled to recover
reasonable attorney’s fees from the other party.

 

S.             SAVINGS

 

MAC and AIRLINE acknowledge that they have thoroughly read this Agreement,
including all exhibits thereto, and have sought and received whatever competent
advice and counsel was necessary for them to form a full and complete
understanding of all rights and obligations herein. MAC and AIRLINE further
acknowledge that this Agreement is the result of extensive negotiations between
them and that this Agreement shall not be construed against either party by
reason of that party’s preparation of all or part of this Agreement.

 

T.            MASTER TRUST INDENTURE

 

1.             SUBORDINATION OF FACILITIES CONSTRUCTION CREDITS.

 

The obligations of MAC under this Agreement, if any, which constitute Facilities
Construction Credits, are made subject and subordinate to the terms and
provisions of the MAC revenue obligations issued pursuant to Minnesota Statutes,
Section 473.608, Subd.12a., including the terms and provisions of master trust
indenture which controls the issuance of such obligations.

 

97

--------------------------------------------------------------------------------


 

2.             AIRLINE COOPERATION.

 

a.             The AIRLINE agrees that it will cooperate with MAC, the
underwriters and their counsel to satisfy any ongoing disclosure requirements
necessary under applicable law in order to market the MAC revenue obligations,
including provision of annual reports of AIRLINE or any parent.

 

b.             AIRLINE shall cooperate with MAC and the underwriters of MAC’s
revenue obligations so that the provisions of Rule 15(c) 2-12 of the Securities
Exchange Act of 1934, as amended, are complied with.

 

c.             At the time of issuance of MAC revenue obligations, AIRLINE
agrees that a duly authorized officer of AIRLINE shall execute a certificate
stating that the information relating to AIRLINE, if any, contained in the
official statement is accurate in all material respects (except as otherwise set
forth in such certificate) on and as of the date thereof, provided, however,
that no such certification need be made with respect to the completeness of such
information.

 

U.            TERMINATION OF PRIOR AGREEMENTS

 

All prior agreements between MAC and AIRLINE covering the use and occupancy of
the Airfield, Terminal Building, Terminal Apron, Gold Concourse or International
Arrivals Facility, but excluding any agreements between MAC and AIRLINE covering
Other Areas on the Airport, and excluding any required agreements between MAC
and AIRLINE covering mobile lift devices, are hereby cancelled.

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers on the dates below.

 

 

In Presence Of:

METROPOLITAN AIRPORTS COMMISSION

 

 

 

/s/ [signed - signature illegible]

 

By:

/s/ Gordy Wennerstrom

 

 

Gordy Wennerstrom

 

 

 

 

It’s:

Dir. Commercial Management &Airline Affairs

 

 

 

 

Date:

February 11, 2000

 

 

 

In Presence Of:

 

Northwest Airlines, Inc.

 

 

 

/s/ John R. DeCoster

 

By:

/s/ James M. Greenwald

 

 

Mr. James M. Greenwald

 

 

 

 

It’s:

Vice President Facilities &Airport Affairs

 

 

 

 

Date:

February 10, 2000

 

 

 

 

Address:

 

 

 

Northwest Airlines, Inc.

 

 

5101 Northwest Drive

 

 

Dept A 1130

 

 

St. Paul, MN 55111

 

99

--------------------------------------------------------------------------------


 

STATE OF MINNESOTA

)

 

) SS

COUNTY OF DAKOTA

)

 

This instrument was acknowledged before me on the 10th day of February, 2000, by
James M. Greenwald as the authorized representative of Northest Airlines, Inc.

 

(Notary Seal)

/s/ Eunice Burnham

 

 

Notary Public

 

 

STATE OF MINNESOTA

)

 

 

 

)SS

COUNTY OF HENNEPIN

)

 

 

This instrument was acknowledged before me on the 11th day of February,

2000, by

Gordy Wennerstrom the Director -

CMAA of the

 

 

              (Name)

      (Title)

 

Metropolitan Airports Commission.

 

(Notary Seal)

/s/ Rebecca A. Zwart

 

 

   Notary Public

 

100

--------------------------------------------------------------------------------


 

Exhibit A

[Map - Airport Layout Plan]

 

 

Exhibit B

[Map - Airfield]

 

--------------------------------------------------------------------------------


 

Exhibit C

[Diagrams - Terminal Building Plan]

 

 

Exhibit D

[Maps - Terminal Apron]

 

--------------------------------------------------------------------------------


 

Exhibit E

[Diagrams - Terminal Building - Gold Concourse]

 

 

Exhibit F

[Maps - Landside Area]

 

--------------------------------------------------------------------------------


 

 

EXHIBIT G

1/1/99

 

OTHER AREAS

 

Other Areas includes, but is not limited to, the following MAC facilities:

 

•              West Terminal Area

•              Cargo Area

•              Other Roads (Non AOA and Non Terminal Area)

•              Hangars and Other Buildings (Includes any other MAC facility not
flowing to airline rates and charges)

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H

1/1/99

 

INTERNATIONAL REGULARLY SCHEDULED AIRLINE SERVICE CRITERIA

 

As operator of the HHH Terminal and the Lindbergh Terminal IAF Facility, the MAC
must have reasonable and clear criteria to allocate international charter
flights to the HHH Terminal AND international regularly scheduled flights to the
Lindbergh Terminal IAF Facility. The principal purpose of the Lindbergh Terminal
IAF Facility is to serve passengers making connections at MSP on a
regularly scheduled basis. In addition, Gates 1-9 of the Lindbergh Terminal will
be utilized by Northwest regularly scheduled flights providing domestic
connecting service when not used by carriers providing international regularly
scheduled service. Therefore, in making the determination of whether an
international non-stop passenger flight to MSP is a regularly scheduled flight
or a charter operation for purposes of making terminal assignment, the MAC will
supply the following criteria:

 

1.             Does the international operation generally have passengers
connecting at MSP on-line, inter-line or via code share, and the operational
need for connecting facilities?

 

2.             Is the carrier a signatory under the MAC use and lease agreement?

 

3.             Does the carrier hold all necessary government approvals to
operate international regularly scheduled service?

 

4.             Is the carrier’s international service primarily scheduled on a
year-round basis or does it primarily offer seasonal service to different
locations?

 

5.             Are the carrier’s schedules published each month in the Official
Airline Guide and displayed in computer reservation systems? Are the fares
regularly published by the Airline Tariff Publishing Company?

 

6.             Does the carrier providing the service provide reservation
services and create PNRs for the flights with its own employees?

 

International operations that meet these criteria overall shall be considered
international regularly scheduled flights for use of the Lindbergh IAF.
However,the failure to meet any one or more criteria shall not necessarily
preclude the operation from being considered an international regularly
scheduled flight. MAC’s goal of optimizing overall airport operating efficiency
shall be an important consideration.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

2010 PLAN ESTIMATED PROJECT COSTS

METROPOLITAN AIRPORTS COMMISSION

(1998 DOLLARS IN THOUSANDS)

 

PROGRAM

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

TOTAL

 

Runway Deicing/Holding Pad Program

 

$

49,500

 

$

2,776

 

$

77

 

$

5,697

 

$

58,050

 

Runway 17/35 Program

 

454,550

 

 

 

 

 

108,850

 

563,400

 

Runway 4/22 Development Program

 

27,000

 

 

 

 

 

 

 

27,000

 

Noise Mitigation Program

 

330,800

 

 

 

 

 

80,000

 

410,800

 

Taxiway W Construction Program

 

18,200

 

 

 

 

 

 

 

18,200

 

Taxiway C/D Complex Construction Program

 

16,500

 

 

 

 

 

 

 

16,500

 

Airfield Rehabilitation and Repair Program

 

57,540

 

 

 

 

 

 

 

57,540

 

Runway Rehabilitation Program

 

62,000

 

 

 

 

 

 

 

62,000

 

Environmental Remediation Program

 

6,000

 

 

 

500

 

1,000

 

7,500

 

Public Parking/Auto Rental Expansion Program

 

 

 

880

 

10,375

 

177,595

 

188,850

 

Green Concourse Extension Program

 

6,064

 

21,742

 

180,682

 

17,812

 

226,300

 

Concourse Expansion &Rehabilitation Program

 

 

 

 

 

6,500

 

 

 

6,500

 

Lindbergh Terminal Rehab &Development Program

 

1,064

 

 

 

41,824

 

3,822

 

46,710

 

Humphrey Terminal Development Program

 

 

 

 

 

 

 

77,000

 

77,000

 

Sun Country Hangar Program

 

 

 

 

 

 

 

5,150

 

5,150

 

Landside Rehabilitation &Repair Program

 

 

 

 

 

37,882

 

18,240

 

56,122

 

Light Rail Transit Program

 

 

 

 

 

12,500

 

57,500

 

70,000

 

Reliever Airport Program

 

 

 

 

 

 

 

132,400

 

132,400

 

Reliever Airports Utility Extension Program

 

 

 

 

 

 

 

11,200

 

11,200

 

Miscellaneous Field &Runway

 

10,500

 

 

 

 

 

650

 

11,150

 

Miscellaneous Landside Program

 

23,400

 

7,510

 

14,835

 

87,455

 

133,200

 

TOTAL OF ALL PROGRAMS

 

$

1,063,118

 

$

32,908

 

$

305,175

 

$

784,371

 

$

2,185,572

 

 

1

--------------------------------------------------------------------------------


 

PROJECTS COMPRISING THE 2010 PLAN

METROPOLITAN AIRPORTS COMMISSION

 

RUNWAY DEICING/HOLDING PAD PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects to construct deicing/holding pads adjoining
the ends of Runways 12L, 12R, 30L, and 30R.

 

Projects which are required for the construction of the Runway 12L pad, include
the following:

 

•              Demolition of Hangars 1 and 2

 

•              Snow Removal Equipment Storage Building Addition

 

•              Maintenance Fueling System

 

•              Deicing Operations Center

 

Projects which are required for the construction of the Runway 12R pad, include
the following:

 

•              Building Demolition

 

•              Taxiway B Construction

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

 

 

COST CENTER

 

 

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Runway 12L Pad

 

1998

 

1998

 

$

11,500,000

 

$

11,500,000

 

 

 

 

 

 

 

Hangars 1 &2 Demolition

 

1997

 

1998

 

700,000

 

700,000

 

 

 

 

 

 

 

Snow Removal Equipment Storage Bldg Addn.

 

1997

 

1998

 

4,750,000

 

2,375,000

 

$

1,710,000

 

$

47,500

 

$

617,500

 

Maintenance Fueling Facility

 

1998

 

1998

 

700,000

 

350,000

 

252,000

 

7,000

 

91,000

 

Maintenance Campus Site Work

 

1998

 

1998

 

1,850,000

 

925,000

 

666,000

 

18,500

 

240,500

 

Deicing Operations Center

 

1998

 

1998

 

4,550,000

 

 

 

 

 

 

 

4,550,000

 

SUBTOTAL

 

 

 

 

 

$

24,050,000

 

$

15,850,000

 

$

2,628,000

 

$

73,000

 

$

5,499,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Runway 12R Pad

 

2001

 

2002

 

$

15,900,000

 

15,900,000

 

 

 

 

 

 

 

Buildings Demolition

 

2001

 

2001

 

1,000,000

 

1,000,000

 

 

 

 

 

 

 

Taxiway B

 

2001

 

2001

 

2,100,000

 

2,100,000

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

$

19,000,000

 

$

19,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Runway 30R Pad

 

2001

 

2001

 

$

9,000,000

 

$

9,000,000

 

 

 

 

 

 

 

Runway 30L Pad - Temporary

 

1999

 

1999

 

$

3,500,000

 

$

3,500,000

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

$

55,550,000

 

$

47,350,000

 

$

2,628,000

 

$

73,000

 

$

5,499,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

2,500,000

 

$

2,150,000

 

$

148,000

 

$

4,000

 

$

198,000

 

PROGRAM TOTAL

 

 

 

 

 

$

58,050,000

 

$

49,500,000

 

$

2,776,000

 

$

77,000

 

$

5,697,000

 

 

2

--------------------------------------------------------------------------------


 

RUNWAY 17/35 CONSTRUCTION PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects required to construct a new 8,000-foot by 150
foot concrete runway and associated roadways, taxiways, and appurtenances as
shown on the attached graphic and summarized as follows:

 

•              Site Preparation and Utility Installation - Based on preliminary
graphics and discussions with HNTB, this project is split 50% Field and Runway
and 50% Other. Other includes both MAC and Tenant facilities.

 

•              Demolition On and Off Airport - 100% Field and Runway

 

•              Runway, Taxiways, Taxilanes and Connectors - Based on graphics
from HNTB and discussions with Airport Development the split is as follows;

•              West Side Taxiway - Common Use charged to all west side tenants
proportionately (2A)

•              West Side Connectors - Common Use charged to all west side
tenants proportionately (2B0

•              Runway - 100% Field and Runway (2C)

•              East Side Taxiway - 100% Field and Runway (2D)

•              East Side Connectors - 100% Field and Runway (2D)

•              Deicing Pad - 100% Field and Runway (2E)

•              Taxiway and Connectors through Midfield - 2/3 Midfield allocated
proportionately to tenants and 1/3 Field and Runway (2F)

 

•              Infield Roadways and Service Roads - 2/3 allocated
proportionately to tenants and 1/3 Field and Runway

 

•              Aircraft Apron Areas - allocated to the specific tenant

 

•              Airside Service Roads and ARFF Roads - 100% Field and Runway

 

•              Landside Roadways and 24th Ave. Bridge - allocated 1/2 Field and
Runway and 1/2 MAC Roads

 

•              Runway 17/35 and 4/22 Roadway Tunnels - Based on 9/23 letter from
HNTB, $3,100,000 would be charged to Midfield Tenants which is the cost of an
at-grade roadway to their facilities. The remaining $61,200,000 is proposed to
be Field and Runway

 

•              Taxiways Z and Y Bridges - 100% Field and Runway

 

•              66th Street/TH 77 Interchange - 100% Other ( MAC Roads)

 

•              Fueling Facilities - a portion (less than 50%) will be Field and
Runway with the balance to be charged to Other Tenants

 

•              NAVAIDS including ILS, RTR,VORTAC, and ALS - 100% Field and
Runway

 

•              Tenant Lease Extinguishment - 100% Field and Runway

 

•              Deicing Agent Processing Facility - 100% Field and Runway

 

•              Airfield Electric Distribution Center - 100% Field and Runway

 

•              Airfield Materials and Equipment Storage Facilities - allocated
based on the percentages identified in the new Airline Agreement (50% Field and
Runway, 36% Ramp, 2% Parking, 2% Public Roads, 4% Cargo Area, 4% Other Public
Roads, 1% Terminal and 1% HHH Terminal

 

3

--------------------------------------------------------------------------------


 

•              Property Acquisition - 100% Field and Runway

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the project elements listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

 

 

COST CENTER

 

 

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

Site Preparation and Utility Installation

 

1998

 

2004

 

$

58,000,000

 

$

29,000,000

 

 

 

 

 

$

29,000,000

 

Demolition On and Off Airport

 

1999

 

2004

 

18,200,000

 

18,200,000

 

 

 

 

 

 

 

Runways, Taxiways, Taxilanes, and Connectors

 

1999

 

2004

 

41,000,000

 

19,500,000

 

 

 

 

 

21,500,000

 

Infield Roads and Service Roads

 

1999

 

2004

 

4,800,000

 

1,600,000

 

 

 

 

 

3,200,000

 

Aircraft Apron Areas

 

1999

 

2004

 

21,000,000

 

 

 

 

 

 

 

21,000,000

 

Airside Service Roads and ARFF Roads

 

1999

 

2004

 

3,700,000

 

3,700,000

 

 

 

 

 

 

 

Landside Roadways and 24th Ave. Bridge

 

1999

 

2004

 

12,900,000

 

6,450,000

 

 

 

 

 

6,450,000

 

Runways 17/35 and 4/22 Roadway Tunnels

 

1999

 

2004

 

69,900,000

 

66,500,000

 

 

 

 

 

3,400,000

 

Taxiways Z and Y Bridges

 

1999

 

2004

 

26,800,000

 

26,800,000

 

 

 

 

 

 

 

66th Street/TH 77 Interchange

 

1999

 

2004

 

10,500,000

 

 

 

 

 

 

 

10,500,000

 

Fueling Facilities

 

1999

 

2004

 

3,800,000

 

 

 

 

 

 

 

3,800,000

 

NAVAIDS including ILS, RTR, VORTAC, ALS

 

1999

 

2004

 

2,700,000

 

2,700,000

 

 

 

 

 

 

 

Tenant Lease Extinguishment

 

1999

 

2004

 

35,000,000

 

35,000,000

 

 

 

 

 

 

 

Deicing Agent Processing Facility

 

1999

 

2004

 

4,300,000

 

4,300,000

 

 

 

 

 

 

 

Airfield Electric Distribution Center

 

1999

 

2004

 

5,400,000

 

5,400,000

 

 

 

 

 

 

 

Airfield Material &Equipment Storage Facilities

 

1999

 

2004

 

5,400,000

 

5,400,000

 

 

 

 

 

 

 

Property Acquisition

 

1998

 

2004

 

190,000,000

 

190,000,000

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

$

513,400,000

 

$

414,550,000

 

 

 

 

 

$

98,850,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

50,000,000

 

$

40,000,000

 

 

 

 

 

$

10,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

563,400,000

 

$

454,550,000

 

 

 

 

 

$

108,850,000

 

 

4

--------------------------------------------------------------------------------


 

RUNWAY 4/22 DEVELOPMENT PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects required for the reconstruction of the
northeast 2000 feet of Runway 22 and the construction of a 1,000-foot extension
to Runway 4/22 and includes the following projects:

 

•              Runway 12R/30L Temporary Extension

 

•              Runway 4/22 Reconstruction

 

•              Runway 4/22 Road Relocation

 

•              Runway 4/22 Extension

 

•              North Side Storm Sewer

 

•              Property Acquisition

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

 

 

COST CENTER

 

 

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

Runway 12R/30L Temporary Extension

 

1999

 

2000

 

$

3,500,000

 

$

3,500,000

 

 

 

 

 

 

 

Runway 4/22 Reconstruction

 

2001

 

2001

 

8,500,000

 

8,500,000

 

 

 

 

 

 

 

Runway 22 Road Relocation

 

2001

 

2001

 

1,000,000

 

1,000,000

 

 

 

 

 

 

 

Runway 4/22 Extension

 

2001

 

2001

 

5,000,000

 

5,000,000

 

 

 

 

 

 

 

North Side Storm Sewer

 

2001

 

2001

 

2,500,000

 

2,500,000

 

 

 

 

 

 

 

Property Acquisition

 

 

 

 

 

5,000,000

 

5,000,0000

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

$

25,500,000

 

$

25,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

1,500,000

 

$

1,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

27,000,000

 

$

27,000,000

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

NOISE MITIGATION PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects to insulate houses and schools within the DNL
65 and 1996 DNL 60 contours, to acquire property in New Ford Town and Rich Acres
subdivisions in Richfield, and to remediate problems associated with indoor air
quality in homes which were previously insulated. Projects in this program
include the following:

 

•              Home Insulation

•              New Ford Town/Rich Acres Acquisition

•              School Noise Abatement

•              Runway 4/22 Noise Mitigation

•              Remediation of Past Homes

•              Remote Monitoring Unit Installations

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Costs, Estimated Project
Costs and Cost Centers for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

 

 

COST CENTER

 

 

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Home Insulation (Inside 65 DNL) *

 

1998

 

2003

 

$

129,100,000

 

$

129,100,000

 

 

 

 

 

 

 

Home Insulation (Between 60 and 65 DNL)**

 

2003

 

2010

 

150,000,000

 

70,000,000

 

 

 

 

 

80,000,000

 

New Ford Town Rich Acres Acquisition

 

1998

 

1998

 

3,500,000

 

3,500,000

 

 

 

 

 

 

 

School Noise Abatement

 

1998

 

2002

 

33,000,000

 

33,000,000

 

 

 

 

 

 

 

Runway 4/22 Noise Mitigation

 

2000

 

2005

 

38,000,000

 

38,000,000

 

 

 

 

 

 

 

Remediation of Past Homes

 

1998

 

2002

 

6,300,000

 

6,300,000

 

 

 

 

 

 

 

Remote Monitoring Unit Installations

 

1999

 

2001

 

900,000

 

900,000

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

$

360,800,000

 

$

280,800,000

 

 

 

 

 

80,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

50,000,000

 

$

50,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

410,800,000

 

$

330,800,000

 

 

 

 

 

80,000,000

 

 

--------------------------------------------------------------------------------

*      For 1998, assumes 910 homes @ $28,000 per home

For 1999 through 2003, assumes 2,795 homes @ $37,100 per home

 

**   For 2003 through 2010, assumes 4043 homes @ $37,100 per home

 

6

--------------------------------------------------------------------------------


 

TAXIWAY W CONSTRUCTION PROGRAM

 

PROGRAM SCOPE

 

This program consists of the construction of an approximately 9,050-feet long
parallel taxiway for Runway 12R/30L in three phases.

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Center for the projects described above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

 

 

COST CENTER

 

 

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

Taxiway W Segment 1

 

1998

 

1998

 

$

5,200,000

 

$

5,200,000

 

 

 

 

 

 

 

Taxiway W Segment 2

 

1998

 

1998

 

5,500,000

 

5,500,000

 

 

 

 

 

 

 

Taxiway W Segment 3

 

1999

 

1999

 

7,500,000

 

7,500,000

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

$

18,200,000

 

$

18,200,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

18,200,000

 

$

18,200,000

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

TAXIWAY C/D COMPLEX CONSTRUCTION PROGRAM

 

PROGRAM SCOPE

 

This program consists of the realignment and reconstruction of Taxiways Charlie
and Delta in phases to allow unrestricted two-way taxiing of Group V aircraft on
both taxiways.

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Center for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

 

 

COST CENTER

 

 

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

C/D Complex-Phase 1

 

2004

 

2005

 

$

8,000,000

 

$

8,000,000

 

 

 

 

 

 

 

C/D Complex-Phase 2

 

2004

 

2005

 

8,000,000

 

8,000,000

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

$

16,000,000

 

$

16,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

500,000

 

$

500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

16,500,000

 

$

16,500,000

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

AIRFIELD REHABILITATION AND REPAIR PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects undertaken on a yearly basis to repair and
maintain the facilities on the airfield. These projects include the following:

 

•              Airside Bituminous Rehabilitation - $475,000 per year

•              Pavement Rehabilitation - Aprons/Taxiways - $2,850,000 per year

•              Pavement Joint Sealing - $475,000 per year

•              Miscellaneous projects within the airside - $380,000 per year

•              Taxiway A/H Reconstruction

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the total Estimated Costs to be incurred for
the projects listed above as well as their Cost Centers.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

 

 

COST CENTER

 

 

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

Airside Bituminous

 

1998

 

2010

 

$

6,175,000

 

$

6,175,000

 

 

 

 

 

 

 

Pavement Joint Sealing

 

1998

 

2010

 

6,175,000

 

6,175,000

 

 

 

 

 

 

 

Pavement Rehabilitation-Aprons/Taxi-way

 

1998

 

2010

 

37,050,000

 

37,050,000

 

 

 

 

 

 

 

Miscellaneous

 

1998

 

2010

 

4,940,000

 

4,940,000

 

 

 

 

 

 

 

Taxiway A/H Reconstruction

 

2001

 

2001

 

3,200,000

 

3,200,000

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

$

57,540,000

 

$

57,540,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

57,540,000

 

$

57,540,000

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

RUNWAY REHABILITATION PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects to rehabilitate/reconstruct Runways 12R/30L
and 12L/30R. Projects to be completed under this program include the following:

 

•              Reconstruct Runway 12R/30L - Segment 1

•              Reconstruct Runway 12R/30L - Segment 3

•              Rehabilitate Runway 12R/30L - Segment 2

•              Reconstruct Runway 12R/30L - Segment 2

•              Rehabilitate Runway 12L/30R - Segment 2

•              Reconstruct Runway 12L/30R - Segment 2

•              Runway 30L Safety Area Improvements

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the projects listed above.

 

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

 

 

COST CENTER

 

 

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reconstruct Runway 12R/30L-Segment 1

 

1998

 

1998

 

$

15,000,000

 

$

15,000,000

 

 

 

 

 

 

 

Reconstruct Runway 12R/30L-Segment 3

 

1999

 

1999

 

16,000,000

 

16,000,000

 

 

 

 

 

 

 

Rehabilitate Runway 12R/30L-Segment 2

 

2001

 

2001

 

1,300,000

 

1,300,000

 

 

 

 

 

 

 

Reconstruct Runway 12R/30L-Segment 2

 

2004

 

2004

 

10,200,000

 

10,200,000

 

 

 

 

 

 

 

Rehabilitate Runway 12L/30R-Segment 2

 

2001

 

2001

 

800,000

 

800,000

 

 

 

 

 

 

 

Reconstruct Runway 12L/30R-Segment 2

 

2005

 

2005

 

14,000,000

 

14,000,000

 

 

 

 

 

 

 

Runway 30L Safety Area Improvements

 

1999

 

1999

 

3,700,000

 

3,700,000

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

$

61,000,000

 

$

61,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

1,000,000

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

62,000,000

 

$

62,000,000

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

ENVIRONMENTAL REMEDIATION PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects to remove/upgrade MAC owned underground
storage tanks and to provide storm water detention facilities of adequate size
to handle the drainage from new pavement areas.

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the tables below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

 

 

COST CENTER

 

 

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

UST Removals/Upgrades

 

1998

 

2010

 

$

2,000,000

 

$

500,000

 

 

 

$

500,000

 

$

1,000,000

 

Storm Water Detention Ponds

 

1999

 

2000

 

5,500,000

 

5,500,000

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

$

7,500,000

 

$

6,000,000

 

 

 

$

500,000

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

0

 

$

0

 

 

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

7,500,000

 

$

6,000,000

 

 

 

$

500,000

 

$

1,000,000

 

 

11

--------------------------------------------------------------------------------


 

PUBLIC PARKING/AUTO RENTAL EXPANSION PROGRAM

 

PROGRAM SCOPE

 

This project consists of the construction of two nine level parking structures
and two new entrance and two new exit helicies and a quick turn-around (QTA)
facility on the ground level for the auto rental companies. Other projects,
which are required for the operation of the parking structure includes the
following:

 

•              Automated People Mover

•              Parking Management Building

•              Roadway relocations related to ingress and egress from the new
parking facilities

•              Revenue Control System

•              NWA Replacement Parking for those spaces lost to the exit plaza

•              Northwest Drive Improvements

•              Temporary Auto Rental Service Site Development

•              Temporary Regional Apron

•              Miscellaneous Projects including a security system, helix
enclosures, snowmelters, maintenance gates at the helices, a maintenance
building and directional signage.

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

 

 

COST CENTER

 

 

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

Parking/Auto Rental Structure

 

1998

 

2000

 

$

95,900,000

 

 

 

 

 

 

 

$

95,900,000

 

Automated People Mover

 

1998

 

2000

 

26,000,000

 

 

 

 

 

$

8,580,000

 

17,420,000

 

Parking Management Building

 

1998

 

1999

 

3,500,000

 

 

 

 

 

 

 

3,500,000

 

Roadway Relocations

 

1999

 

2001

 

27,000,000

 

 

 

 

 

 

 

27,000,000

 

Revenue Control System

 

1998

 

1999

 

6,600,000

 

 

 

 

 

 

 

6,600,000

 

NWA Replacement Parking

 

1998

 

1999

 

9,000,000

 

 

 

 

 

 

 

9,000,000

 

Northwest Drive Improvements

 

1999

 

1999

 

3,500,000

 

 

 

 

 

 

 

3,500,000

 

Temp. Auto Rental Service Site Development

 

1998

 

1998

 

1,000,000

 

 

 

 

 

 

 

1,000,000

 

Temporary Regional Apron

 

1998

 

1998

 

850,000

 

 

 

$

850,000

 

 

 

 

 

Miscellaneous Projects

 

1998

 

2001

 

6,000,000

 

 

 

 

 

 

 

6,000,000

 

Transit Center

 

1999

 

2001

 

2,000,000

 

 

 

 

 

1,000,000

 

1,000,000

 

SUBTOTAL

 

 

 

 

 

$

181,350,000

 

 

 

$

850,000

 

$

9,580,000

 

$

170,920,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

7,500,000

 

 

 

$

30,000

 

$

795,000

 

$

6,675,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

188,850,000

 

 

 

$

880,000

 

$

10,375,000

 

$

177,595,000

 

 

12

--------------------------------------------------------------------------------


 

GREEN CONCOURSE EXTENSION PROGRAM

 

PROGRAM SCOPE

 

This project consists of the extension of the Green Concourse by the
construction of 12 new gates and a new Regional Terminal Facility with 30
parking positions. The relocation of the inbound roadway required by the
alignment of the Green Concourse extension is also part of this project. Other
projects which are required for the extension of the Green Concourse include the
following:

 

•              Post Office Relocation

•              Green/Gold Connector Bag Belt

•              Green/Gold Connector Ticket Counter/Bag Check

•              Green Concourse Apron Expansion

•              Green Concourse Temporary Regional Apron

•              Green/Gold Connector

•              Green Concourse APM

•              Fuel Hydrant Loop Extension

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Green Concourse Expansion-Phase 1

 

1999

 

2000

 

$

40,500,000

 

 

 

 

 

$

40,500,000

 

 

 

Green Concourse Expansion-Phase 2

 

2000

 

2002

 

71,000,000

 

 

 

 

 

71,000,000

 

 

 

Post Office Relocation

 

1999

 

2000

 

17,000,000

 

$

6,000,000

 

 

 

 

 

 $11,000,000

 

Green/Gold Connector Bag Belt

 

1999

 

2000

 

5,000,000

 

 

 

 

 

5,000,000

 

 

 

Green/Gold Connector Ticket Ctr/Bag Check

 

1999

 

2000

 

2,000,000

 

 

 

 

 

2,000,000

 

 

 

Green Concourse Apron Expansion

 

1999

 

2001

 

16,000,000

 

 

 

$

16,000,000

 

 

 

 

 

Green Concourse Temporary Regional Apron

 

1999

 

2000

 

5,000,000

 

 

 

5,000,000

 

 

 

 

 

Green/Gold Connector

 

1999

 

2000

 

20,000,000

 

 

 

 

 

20,000,000

 

 

 

Green Concourse APM

 

1999

 

2001

 

36,000,000

 

 

 

 

 

36,000,000

 

 

 

Fuel Hydrant Loop Extension

 

1998

 

2004

 

6,300,000

 

 

 

 

 

 

 

6,300,000

 

SUBTOTAL

 

 

 

 

 

$

218,800,000

 

$

6,000,000

 

$

21,000,000

 

$

174,500,000

 

$

17,300,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

7,500,000

 

$

64,000

 

$

742,000

 

$

6,182,000

 

$

512,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

226,300,000

 

$

6,064,000

 

$

21,742,000

 

$

180,682,000

 

$

17,812,000

 

 

13

--------------------------------------------------------------------------------


 

CONCOURSE EXPANSION AND REHABILITATION PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects to in fill areas on the Blue and Red
Concourses as follows:

 

Blue Concourse             10,240 square feet

 

Red Concourse              13,000 square feet

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the projects listed above.

 

 

 

 

 

 

 

ESTIMATED

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED PROJECT

 

PROJECT

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE

 

COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blue Concourse Infill Phase-1

 

2001

 

2002

 

$

2,500,000

 

 

 

 

 

$

2,500,000

 

 

 

Red Concourse Infill Phase-1

 

2000

 

2001

 

3,000,000

 

 

 

 

 

3,000,000

 

 

 

SUBTOTAL

 

 

 

 

 

$

5,500,000

 

 

 

 

 

$

5,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

1,000,000

 

 

 

 

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

6,500,000

 

 

 

 

 

$

6,500,000

 

 

 

 

14

--------------------------------------------------------------------------------


 

LINDBERGH TERMINAL REHABILITATION AND DEVELOPMENT PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects to upgrade and expand the Lindbergh Terminal
complex and includes the following projects:

 

•

 

Terminal Carpet Replacement

 

Computer Lab Expansion

•

 

Terminal Curtainwall Security Enhancements

 

West Mezzanine Finishes

•

 

Terminal Elevator Addition/Modifications

 

North Terminal Addition

•

 

Energy Management Center Boiler Replacements

 

Tug Drive Door Replacement

•

 

Commercial Roadway Bag Belt/Sortation Facility

 

Tug Drive Floor Replacement

•

 

Informational/Directional Signage

 

Chiller Addition

•

 

International Arrivals Facility Upgrade

 

Cooling Towers Installation

•

 

Lindbergh Terminal Bag Make-up Addition

 

Security Camera Installation

•

 

Loading Dock Relocation

 

Conference Center

•

 

Rubber Flooring Replacement

 

Business Service Center Development

•

 

Terminal Toilet Additions

 

Jetway Door Reconstruction

•

 

P. A. System Replacement

 

 

•

 

Police Department Modifications

 

 

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terminal Carpet Replacement

 

1998

 

1998

 

$

1,730,000

 

 

 

 

 

$

1,730,000

 

 

 

Terminal Curtainwall Security Enhancements

 

2000

 

2000

 

550,000

 

 

 

 

 

550,000

 

 

 

Terminal Elevator/Escalator Modifications

 

1999

 

2000

 

600,000

 

 

 

 

 

600,000

 

 

 

Energy Management Center Boiler Replacements

 

2001

 

2001

 

4,500,000

 

 

 

 

 

4,500,000

 

 

 

Commercial Roadway Bag Belt /Sortation Facility

 

2000

 

2000

 

1,000,000

 

 

 

 

 

1,000,000

 

 

 

Informational/Directional Signage

 

1999

 

2001

 

1,250,000

 

 

 

 

 

1,250,000

 

 

 

International Arrivals Facility Upgrade

 

1999

 

1999

 

2,500,000

 

 

 

 

 

 

 

$

2,500,000

 

Lindbergh Terminal Bag Make-up Addition

 

2001

 

2001

 

2,000,000

 

 

 

 

 

2,000,000

 

 

 

Loading Dock Relocation

 

2001

 

2001

 

1,000,000

 

 

 

 

 

1,000,000

 

 

 

Rubber Flooring Replacement

 

1999

 

2001

 

750,000

 

 

 

 

 

750,000

 

 

 

Terminal Toilet Additions

 

1999

 

1999

 

1,100,000

 

 

 

 

 

1,100,000

 

 

 

PA System Replacement

 

1999

 

2000

 

4,000,000

 

 

 

 

 

4,000,000

 

 

 

Police Department Modifications

 

1999

 

1999

 

160,000

 

$

32,000

 

 

 

17,000

 

111,000

 

Computer Lab Expansion

 

1999

 

1999

 

160,000

 

32,000

 

 

 

17,000

 

111,000

 

West Mezzanine Finishes

 

2000

 

2000

 

1,000,000

 

 

 

 

 

1,000,000

 

 

 

North Terminal Addition

 

2001

 

2002

 

12,000,000

 

 

 

 

 

12,000,000

 

 

 

Tug Drive Door Replacement

 

1999

 

1999

 

60,000

 

 

 

 

 

60,000

 

 

 

Tug Drive Floor Replacement

 

1999

 

1999

 

700,000

 

 

 

 

 

700,000

 

 

 

Chiller Addition

 

1998

 

1999

 

4,450,000

 

 

 

 

 

4,450,000

 

 

 

Cooling Towers Installation

 

1998

 

1999

 

5,000,000

 

 

 

 

 

5,000,000

 

 

 

Security Camera Installation

 

1998

 

2000

 

1,000,000

 

1,000,000

 

 

 

 

 

 

 

Conference Center

 

1998

 

1999

 

850,000

 

 

 

 

 

 

 

850,000

 

Business Service Centers Development

 

1998

 

1999

 

250,000

 

 

 

 

 

 

 

250,000

 

Jetway Door Reconstruction

 

1999

 

1999

 

100,000

 

 

 

 

 

100,000

 

 

 

SUBTOTAL

 

 

 

 

 

$

46,710,000

 

$

1,064,000

 

 

 

$

41,824,000

 

$

3,822,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

0

 

$

0

 

 

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

46,710,000

 

$

1,064,000

 

 

 

$

41,824,000

 

$

3,822,000

 

 

15

--------------------------------------------------------------------------------


 

HUMPHREY TERMINAL DEVELOPMENT PROGRAM

 

PROGRAM SCOPE

 

This project consists of the construction of a replacement terminal for the
existing Humphrey Terminal to provide gates for 8 narrow body/4 wide body
aircraft. Projects to be constructed which are incidental to this project
include the following:

 

•              Construction of two 250,000 gallon above ground storage tanks and
trickle fill line.

•              Ground Service Equipment storage/maintenance facility.

•              Parking Facility

•              Hydrant Fueling System

•              Ground Power

•              Airline Lease Space Shell

•              Concessions Shell

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terminal Development

 

1999

 

2001

 

$

53,000,000

 

 

 

 

 

 

 

$

53,000,000

 

Fuel Storage Tanks and Pipeline

 

1998

 

1998

 

9,000,000

 

 

 

 

 

 

 

9,000,000

 

GSE Storage/Maintenance Facility

 

1999

 

2001

 

3,700,000

 

 

 

 

 

 

 

3,700,000

 

Short Term Parking Facility

 

1999

 

2001

 

2,100,000

 

 

 

 

 

 

 

2,100,000

 

Hydrant Fueling System

 

1999

 

2001

 

600,000

 

 

 

 

 

 

 

600,000

 

Ground Power

 

1999

 

2001

 

600,000

 

 

 

 

 

 

 

600,000

 

Airline Lease Space

 

1999

 

2001

 

600,000

 

 

 

 

 

 

 

600,000

 

Concessions Fit-Up

 

1999

 

2001

 

2,400,000

 

 

 

 

 

 

 

2,400,000

 

SUBTOTAL

 

 

 

 

 

$

72,000,000

 

 

 

 

 

 

 

$

72,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

5,000,000

 

 

 

 

 

 

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

77,000,000

 

 

 

 

 

 

 

$

77,000,000

 

 

16

--------------------------------------------------------------------------------


 

SUN COUNTRY HANGAR DEVELOPMENT PROGRAM

 

PROGRAM SCOPE

 

This program consists of the construction of a new hangar and apron for Sun
Country Airlines.

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Center for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hangar

 

1998

 

1998

 

$

4,050,000

 

 

 

 

 

 

 

$

4,050,000

 

Apron

 

1998

 

1998

 

1,000,000

 

 

 

 

 

 

 

1,000,000

 

SUBTOTAL

 

 

 

 

 

$

5,050,000

 

 

 

 

 

 

 

$

5,050,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

100,000

 

 

 

 

 

 

 

$

100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

5,150,000

 

 

 

 

 

 

 

$

5,150,000

 

 

17

--------------------------------------------------------------------------------


 

LANDSIDE REHABILITATION AND REPAIR PROGRAM

 

PROGRAM SCOPE

 

This program consists of yearly projects to repair, maintain and improve the
facilities in the terminal and on the landside. These will projects be defined
in the year(s) prior to implementation. Project categories include the
following:

 

•              Landside Bituminous Construction

•              Parking Structure Rehabilitation

•              Lindbergh Terminal Interior Rehabilitation

•              Terminal Exterior Rehabilitation

•              Terminal Complex Sprinkler Modifications

•              Terminal Electrical Modifications

•              Terminal Mechanical Modifications

•              Terminal Miscellaneous Projects

•              West Terminal Rehabilitation

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Landside Bituminous Construction

 

1998

 

2010

 

$

4,940,000

 

 

 

 

 

 

 

$

4,940,000

 

Parking Structure Rehabilitation

 

1998

 

2010

 

11,875,000

 

 

 

 

 

 

 

11,875,000

 

Lindbergh Terminal Interior Rehabilitation

 

1998

 

2010

 

19,665,000

 

 

 

 

 

$

19,665,000

 

 

 

Terminal Exterior Rehabilitation

 

1998

 

2010

 

6,650,000

 

 

 

 

 

6,650,000

 

 

 

Terminal Complex Sprinkler Modifications

 

1998

 

2010

 

1,330,000

 

 

 

 

 

1,330,000

 

 

 

Terminal Electrical Mods

 

1998

 

2010

 

1,401,000

 

 

 

 

 

1,401,000

 

 

 

Terminal Mechanical Mods

 

1998

 

2010

 

5,748,000

 

 

 

 

 

5,748,000

 

 

 

Terminal Miscellaneous

 

1998

 

2010

 

3,088,000

 

 

 

 

 

3,088,000

 

 

 

West Terminal Rehabilitation

 

1998

 

2010

 

1,425,000

 

 

 

 

 

 

 

1,425,000

 

SUBTOTAL

 

 

 

 

 

$

56,122,000

 

 

 

 

 

$

37,882,000

 

$

18,240,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

0

 

 

 

 

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

56,122,000

 

 

 

 

 

$

37,882,000

 

$

18,240,000

 

 

18

--------------------------------------------------------------------------------


 

LIGHT RAIL TRANSIT PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects to be implemented at Wold Chamberlain Field. 
These projects generally consist of the following:

 

•              Lindbergh Terminal Light Rail Transit Station

•              Hubert H. Humphrey Light Rail Transit Station

•              Other Eligible Program Elements

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Costs for each project.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lindbergh Terminal LRT Station

 

1999

 

2003

 

$

25,000,000

 

 

 

 

 

$

12,500,000

 

$

12,500,000

 

Hubert H. Humphrey LRT Station

 

1999

 

2003

 

2,000,000

 

 

 

 

 

 

 

$

2,000,000

 

Other Eligible Program Elements

 

1999

 

2003

 

43,000,000

 

 

 

 

 

 

 

$

43,000,000

 

SUBTOTAL

 

 

 

 

 

$

70,000,000

 

 

 

 

 

 

 

$

57,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

70,000,000

 

 

 

 

 

$

12,500,000

 

$

57,500,000

 

 

19

--------------------------------------------------------------------------------


 

RELIEVER AIRPORTS PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects to be implemented at MAC’s six reliever
airports. These projects generally consist of land acquisition for runway
protection, rehabilitation of existing airfield pavements, construction of new
runways, taxi-ways, aprons and construction /expansion of areas for the
construction of new hangars.

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Costs for each reliever
airport from 1998 to 2010.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

St. Paul-Downtown Airport

 

1998

 

2010

 

$

19,000,000

 

 

 

 

 

 

 

$

19,000,000

 

Flying Cloud Airport

 

1998

 

2010

 

61,000,000

 

 

 

 

 

 

 

61,000,000

 

Crystal Airport

 

1998

 

2010

 

3,100,000

 

 

 

 

 

 

 

3,100,000

 

Anoka County-Blaine Airport

 

1998

 

2010

 

23,7000,000

 

 

 

 

 

 

 

23,700,000

 

Lake Elmo Airport

 

1998

 

2010

 

8,100,000

 

 

 

 

 

 

 

8,100,000

 

Airlake Airport

 

1998

 

2010

 

12,500,000

 

 

 

 

 

 

 

12,500,000

 

SUBTOTAL

 

 

 

 

 

$

127,400,000

 

 

 

 

 

 

 

$

127,400,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

5,000,000

 

 

 

 

 

 

 

$

5,000,000

 

PROGRAM TOTAL

 

 

 

 

 

$

132,400,000

 

 

 

 

 

 

 

$

132,400,000

 

 

20

--------------------------------------------------------------------------------


 

RELIEVER AIRPORTS UTILITY EXTENSION PROGRAM

 

PROGRAM SCOPE

 

This program consists of projects to extend municipal utilities consisting of
sanitary sewer and water main to its system of reliever airports.

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Centers for the Utility Extension projects at each of the
reliever airports.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

St. Paul-Downtown Airport

 

1998

 

1998

 

$

300,000

 

 

 

 

 

 

 

$

300,000

 

Flying Cloud Airport

 

1999

 

2000

 

4,500,000

 

 

 

 

 

 

 

4,500,000

 

Crystal Airport

 

1999

 

2000

 

1,200,000

 

 

 

 

 

 

 

1,200,000

 

Anoka County-Blaine Airport

 

1999

 

2000

 

1,800,000

 

 

 

 

 

 

 

1,800,000

 

Airlake Airport

 

2000

 

2000

 

400,000

 

 

 

 

 

 

 

400,000

 

SUBTOTAL

 

 

 

 

 

$

8,200,000

 

 

 

 

 

 

 

$

8,200,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

3,000,000

 

 

 

 

 

 

 

$

3,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

11,200,000

 

 

 

 

 

 

 

$

11,200,000

 

 

21

--------------------------------------------------------------------------------


 

MISCELLANEOUS FIELD AND RUNWAY PROGRAM

 

PROGRAM SCOPE

 

This program consists of the construction of miscellaneous projects associated
with the airfield. Projects to be constructed include the following:

 

•              Run-up Pad Blast Fence Modifications

•              Electrical System Computerization

•              Security Fence/Gates Replacement

•              Tunnel Structure Rehabilitation

•              Apron Lighting Upgrades

•              Remote Satellite Antennas Relocation

•              Miscellaneous Airside Projects

•              Utility Reconstruction

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarized in the table below are the Estimated Project Schedule, Estimated
Project Costs and Cost Center for each of the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Run-up Pad Blast Fence Modifications

 

1998

 

1998

 

1,500,000

 

$

1,500,000

 

 

 

 

 

 

 

Electrical System Computerization

 

1998

 

2000

 

1,000,000

 

1,000,000

 

 

 

 

 

 

 

Security Fence/Gates Replacement

 

1998

 

2000

 

800,000

 

800,000

 

 

 

 

 

 

 

Tunnel Structure Rehabilitation

 

1999

 

1999

 

200,000

 

200,000

 

 

 

 

 

 

 

Apron Lighting Upgrades

 

2001

 

2001

 

2,000,000

 

2,000,000

 

 

 

 

 

 

 

Remote Satellite Antennas Relocation

 

1999

 

1999

 

150,000

 

 

 

 

 

 

 

$

150,000

 

Miscellaneous Airfield Projects

 

2000

 

2010

 

4,500,000

 

4,500,000

 

 

 

 

 

 

 

Utility Reconstruction

 

1999

 

2000

 

500,000

 

 

 

 

 

 

 

500,000

 

SUBTOTAL

 

 

 

 

 

$

10,650,000

 

$

10,000,000

 

 

 

 

 

$

650,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

500,000

 

$

500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

11,150,000

 

$

10,500,000

 

 

 

 

 

$

650,000

 

 

22

--------------------------------------------------------------------------------


 

MISCELLANEOUS LANDSIDE PROGRAM

 

PROGRAM SCOPE

 

This program consists of miscellaneous projects located throughout the airport
which will enhance customer service, improve operations within the terminal
complex and provide for the support of expanded terminal operations. Projects
included in this program are as follows:

 

•

 

East Commercial Roadway Reconstruction

 

HHH AVI System/Taxi Starter Booth

•

 

East Airport Water Main Loop

 

Lower Level Roadway Lighting Improvements

•

 

General Office Modifications

 

Maintenance Facility Addition

•

 

Central Alarm Monitoring/Fiber Optic Cable Upgrade

 

Materials Storage Building

•

 

Emergency Power Addition

 

Navy Relocation

•

 

Commercial Vehicle Staging Area

 

Post Road Taxi Monitors/LED Signs

•

 

EconoLot/Employee Parking Structure

 

Fire/Rescue Replacement Facility

•

 

Green/Gold Ramp Lighting Upgrades

 

D Street Reconstruction

•

 

Green/Gold Ramp Security System

 

MAC Belly Cargo Building

•

 

MAC Cargo Hangar

 

 

 

ESTIMATED PROJECT SCHEDULES/COSTS

 

Summarizing the table below are the Estimated Project Schedules, Estimated
Project Costs and Cost Center for the projects listed above.

 

 

 

ESTIMATED PROJECT
SCHEDULE

 

ESTIMATED
PROJECT
COST

 

COST CENTER

 

PROJECT

 

START

 

COMPLETION

 

(1998$)

 

AIRFIELD

 

RAMP

 

TERMINAL

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

East Commercial Roadway Reconstruction

 

1998

 

1998

 

$

600,000

 

 

 

 

 

 

 

$

600,000

 

East Airport Water Main Loop

 

1999

 

2000

 

1,000,000

 

 

 

 

 

 

 

1,000,000

 

General Office Space Modifications

 

1998

 

1999

 

9,000,000

 

 

 

 

 

 

 

9,000,000

 

Central Alarm Monitoring/Fiber Optic Cable Upgrade

 

1999

 

2002

 

10,850,000

 

 

 

 

 

$

10,850,000

 

 

 

Emergency Power Addition

 

1999

 

1999

 

4,000,000

 

 

 

$

2,000,000

 

2,000,000

 

 

 

Commercial Vehicle Staging Area

 

2000

 

2000

 

500,000

 

 

 

 

 

 

 

500,000

 

EconoLot/Employee Parking Structure

 

2001

 

2002

 

60,000,000

 

 

 

 

 

 

 

60,000,000

 

Green/Gold Ramp Lighting Upgrades

 

1999

 

2000

 

1,250,000

 

 

 

1,250,000

 

 

 

 

 

Green/Gold Ramp Security System

 

2000

 

2000

 

1,200,000

 

 

 

1,200,000

 

 

 

 

 

HHH AVI System/Taxi Starter Booth

 

1999

 

2000

 

250,000

 

 

 

 

 

 

 

250,000

 

Lower Level Roadway Lighting Improvements

 

1999

 

1999

 

450,000

 

 

 

 

 

 

 

450,000

 

Maintenance Facility Addition

 

2000

 

2000

 

3,000,000

 

$

1,500,000

 

1,080,000

 

30,000

 

390,000

 

Materials Storage Building

 

1999

 

1999

 

5,500,000

 

2,750,000

 

1,980,000

 

55,000

 

715,000

 

Navy Relocation

 

1999

 

2000

 

12,500,000

 

12,500,000

 

 

 

 

 

 

 

Post Road Taxi Monitors/LED Signs

 

1999

 

1999

 

200,000

 

 

 

 

 

 

 

200,000

 

Fire/Rescue Replacement Facility

 

2002

 

2003

 

9,500,000

 

6,650,000

 

 

 

1,900,000

 

950,000

 

D Street Reconstruction

 

1999

 

1999

 

2,500,000

 

 

 

 

 

 

 

2,500,000

 

MAC Belly Cargo Building

 

2000

 

2001

 

4,700,000

 

 

 

 

 

 

 

4,700,000

 

MAC Cargo Hangar

 

2002

 

2003

 

6,200,000

 

 

 

 

 

 

 

6,200,000

 

SUBTOTAL

 

 

 

 

 

$

133,200,000

 

$

23,400,000

 

$

7,510,000

 

$

14,835,000

 

$

87,455,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingency

 

 

 

 

 

$

0

 

$

0

 

$

0

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM TOTAL

 

 

 

 

 

$

133,200,000

 

$

23,400,000

 

$

7,510,000

 

$

14,835,000

 

$

87,455,000

 

 

23

--------------------------------------------------------------------------------


 

Exhibit J

[Maps/Diagrams - Leased Areas of Main Terminal]

 

EXHIBIT K

1/1/99

 

GUIDELINES FOR ADMINISTERING

VALIDATED AIRPORT PARKING

 

 

METROPOLITAN AIRPORTS COMMISSION

 

1

--------------------------------------------------------------------------------


 

I.              POLICY

 

Under certain circumstances, outlined below, the Metropolitan Airports
Commission shall waive parking charges in its public parking facilities at the
Minneapolis-Saint Paul International Airport. For a limited number of regular
users, a parking card will be issued. Other users need to present their parking
lot ticket for validation.

 

It is the intention of the Commission to be consistent with Minnesota Law, State
Statute 473.608, subdivision 23.

 

II.            GENERAL STATEMENT

 

All of the complementary parking, whether by card to the underground garage or
validation for other lots, will be given only to those that have a distinct need
to be at the airport in conjunction with the conduct of business of the
Metropolitan Airports Commission, or the Minneapolis/St. Paul International
Airport. Persons attending meetings with Commissioners or MAC staff will be
afforded this accommodation because of the public nature of their visit to the
Terminal. Contract agents of the Commission will be afforded the opportunity for
validated parking while working on Commission contracts or projects, since the
cost of parking would otherwise be billed back to the Commission and, therefore,
an added expenditure that could easily be handled through validation. In the
future the provision of validated parking will be included as an explicit
contract provision.

 

In accordance with terms of State law, a system of recordkeeping shall be
established whereby all complementary parking shall be logged for employees or
visitors receiving validated parking. Additionally, log records shall be kept
with regard to usage of courtesy parking cards for the underground parking
garage and courtesy parking cards issued to MAC employees for use in outdoor
facilities. Records shall be completed with dollar amounts of parking value on a
monthly basis, and such records shall then be assembled and stored for review by
appropriate persons or groups. Such records shall be stored for a period of
seven years.

 

III.           GARAGE PARKING CARD

 

A parking card can be issued to an authorized individual for a period of up to
one year by the Manager, Landside Operations. The following stipulations apply
to all issuances:

 

2

--------------------------------------------------------------------------------


 

A.            The parking card is issued to an authorized individual as
described in this policy. The card will not be honored if presented by anyone
other than the authorized user.

 

B.            The parking card is the property of the Metropolitan Airports
Commission and will be surrendered upon request for whatever reason deemed
necessary by the Commission.

 

C.            The parking card is for official public or aviation business only.
“USE OF THE PARKING CARD FOR PERSONAL REASONS WILL RESULT IN LOSS OF THE PARKING
CARD.”

 

D.            The maximum number of consecutive days of authorized complimentary
parking can be limited after proper notification. This limit can be set after a
30 day notice, or upon issuance of new cards. Parking beyond an established
limit would result in the card holder being responsible for all accumulated
charges beyond the stated limit.

 

Cards will be issued on a no charge basis to currently serving members of the
Metropolitan Airports Commission and currently employed staff members as
designated by the Executive Director.

 

Accommodations are made for station manager level individuals from the scheduled
airlines serving the Lindbergh Terminal to receive a parking card for the garage
to assure quick access to the Terminal Building for related business purposes
and most especially for emergency call back situations. For the year beginning
April 1, 1996, the cards issued to the station manger from each airline shall be
invoiced to that airline at the current rate of employee parking, presently
$23.00 per month per card. One card shall be issued to each airline with the
exception of Northwest Airlines, which shall be issued three cards under this
pricing structure, one each for the two co-directors of this station, and one to
the vice president in charge of this station, all who office in the Lindbergh
Terminal Building.

 

Extra cards for the garage may also be issued, at the discretion of the
Executive Director, to all airlines serving the Minneapolis/St. Paul
International Airport, based on an overall percentage of traffic generated from
the preceding calendar year. Each airline shall be afforded the opportunity to
buy one additional card for the underground parking garage at $1500.00 per card,
per year, for each 2.75% increment of passenger activity. The year shall run
April 1 through March 31. The card would only be issued to a

 

3

--------------------------------------------------------------------------------


 

currently serving employee of said airline stationed at Minneapolis/St. Paul, as
identified by each respective station manager. Any card issued under this
authority will have actual usage history tracked, so that an annual review may
be made of the amount of usage, and the fee to be established by the Commission
may be charged annually. All cards available through this procedure will be
priced at the same annual fee, and payment shall be made in advance. Uses of
these cards shall be restricted to business related purposes only.

 

1.             PROCEDURE FOR PARKING CARD USE

 

The authorized card user will PRESENT THE CARD TO THE CASHIER UPON RETURN TO THE
GARAGE FACILITY. Individual will be required to sign their vehicle claim check
with a legible signature and card number for each use of the card. GARAGE
EMPLOYEES ARE REQUIRED TO VALIDATE THE CARD USER AND CARD NUMBER AND ARE NOT
AUTHORIZED TO VALIDATE PARKING WITHOUT SEEING THE CARD.

 

During the winter months or whenever the “Garage Full” sign is illuminated and
the gate arm is down, cardholders will be admitted by activating the call box
intercom and identifying themselves by name and card number. The supervisor on
duty will open the arm by remote control and allow entrance.

 

2.             TERMINATION/EXPIRATION

 

Upon completion of employment, affiliation or appointment, the card will expire
automatically. THE PARKING CARD CANNOT BE TRANSFERRED TO ANOTHER INDIVIDUAL.
Cardholders are requested to return the card to the Metropolitan Airports
Commission at the end of their affiliation or employment. Cards may be renewed
annually after review and approval by the Executive Director of the Commission
as appropriate.

 

IV.           VALIDATIONS AND OTHER ACCOMMODATIONS

 

A restricted number of MAC management and support staff will be given
responsibility for parking validation. The Manager, Landside Operations will
maintain the list of MAC staff authorized to sign parking validations.
Complimentary parking allowed as follows:

 

4

--------------------------------------------------------------------------------


 

A.            Members of the general public or others attending meetings, events
or other activities with MAC staff or attending public Commission meetings will
be allowed validated parking privileges for the time necessary to attend
meetings.

 

B.            Volunteers working to provide staffing at the Armed Forces Service
Center and Traveller’s Assistance kiosks will be allowed validated parking. The
Executive Director has discretion to allow parking validation during nationally
recognized conventions, sporting events and other gatherings of regional or
statewide significance, such as the Super Bowl volunteer greeters, NCAA Final
Four, LPGA, and other similar events.

 

C.            Contract agents of the Metropolitan Airports Commission will be
allowed validated parking in outdoor facilities in the conduct of their contract
services. Effective with the date of this policy, future contracts with contract
agents of the Commission shall identify validated parking as a part of each
agreement. For example, employees of the Commission’s parking management firm
will be allowed validated parking as may be specified in their bargaining
contract.

 

V.            QUESTIONS/PROBLEMS

 

All questions/problems regarding the use of the Parking Card or validations
should be directed to the Manager, Landside Operations, Lindbergh Terminal
Building, phone 726-5244.

 

5

--------------------------------------------------------------------------------


 

Exhibit L

[Maps - Regional Terminal Parking Positions]

 

EXHIBIT M

1/1/99

 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Indirect Cost Center Allocations

 

 

 

Indirect Cost Centers

 

 

 

Maintenance

 

Equipment

 

ARFF

 

Police

 

Administration

 

Cost Center

 

Labor (%)

 

Building (%)

 

(%)

 

(%)

 

(%) (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

Airfield

 

45.0

 

50.0

 

70.0

 

20.0

 

 

 

Terminal Building

 

14.5

 

1.0

 

20.0

 

11.0

 

 

 

Terminal Apron

 

8.0

 

36.0

 

—

 

—

 

 

 

Humphrey Terminal

 

2.0

 

1.0

 

2.0

 

2.0

 

 

 

International Arrivals Facility

 

0.5

 

—

 

1.0

 

1.0

 

 

 

Landside Area

 

13.0

 

4.0

 

3.0

 

40.0

 

 

 

Other Areas

 

9.0

 

8.0

 

4.0

 

26.0

 

 

 

Equipment Buildings

 

8.0

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

100.0

 

100.0

 

100.0

 

100.0

 

100.0

 

 

--------------------------------------------------------------------------------

(1) The annual costs associated with Administration shall be allocated to each
of the Airport Cost Centers based on the ratio of the (1) annual costs
associated with a particular Airport Cost Center plus the amount allocated to
such Airport Cost Center from the indirect cost centers to (2) total annual
costs associated with Administration.

 

Example:

 

Terminal Building annual cost

 

$

10,000,000

 

 

 

 

 

 

 

 

 

Indirect cost center allocations to Terminal Building:

 

 

 

 

 

Maintenance labor

 

650,000

 

 

 

Equipment buildings

 

50,000

 

 

 

ARFF

 

200,000

 

 

 

Police

 

1,000,000

 

 

 

 

 

 

 

 

 

Subtotal

 

$

11,900,000

 

[A]

 

 

 

 

 

 

 

Total annual costs of all cost centers

 

$

80,000,000

 

[B]

 

Terminal Building share of total annual costs of all cost centers

 

14.9

%

[C=A/B]

 

 

 

 

 

 

 

Administration annual costs

 

$

15,000,000

 

[D]

 

 

 

 

 

 

 

Terminal Building share of Administration annual costs

 

$

2,231,250

 

[C*D]

 

 

1

--------------------------------------------------------------------------------


 

INDIRECT COST CENTER ALLOCATIONS

 

 

 

MAINTENANCE

 

EQUIPMENT

 

 

 

 

 

 

 

 

 

LABOR

 

BUILDINGS

 

FIRE

 

POLICE

 

ADMINISTRATION*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10 Lindbergh Terminal

 

14.5

%

1.0

%

20.0

%

11.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12 Int’l Arrivals Facility

 

0.5

%

0.0

%

1.0

%

1.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16 Terminal Apron

 

8.0

%

36.0

%

0.0

%

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21 Airfield

 

45.0

%

50.0

%

70.0

%

20.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26/31

Landside Facilities

 

13.0

%

4.0

%

3.0

%

40.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36 HHH Terminal

 

2.0

%

1.0

%

2.0

%

2.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53/56

Maintenance Equipment/Buildings

 

8.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33/39

Cargo Areas &Public Areas/Other Rds

 

9.0

%

8.0

%

4.0

%

26.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

100.0

%

100.0

%

100.0

%

100.0

%

 

 

 

--------------------------------------------------------------------------------

* Propose to allocate on same basis as current calculation (i.e. not a fixed
percentage)

 

2

--------------------------------------------------------------------------------


 

EXHIBIT N

1/1/99

 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees, and Charges

Calculation of Landing Fee Rates

 

ARTICLE

 

 

 

 

 

REFERENCE

 

 

 

19xx

 

 

 

 

 

 

 

V1.C.1.

 

Direct Operation and Maintenance Expense

 

$

6,000,000

 

 

 

 

 

 

 

 

 

Indirect Operation and Maintenance Expense

 

11,000,000

 

 

 

 

 

 

 

 

 

Direct and Indirect Depreciation

 

2,000,000

 

 

 

 

 

 

 

 

 

Direct and Indirect Imputed Interest (1)

 

1,900,000

 

 

 

 

 

 

 

 

 

Direct and Indirect Cost of Capital Outlays

 

200,000

 

 

 

 

 

 

 

 

 

Fine, Assessment, Judgment, or Settlement

 

50,000

 

 

 

 

 

 

 

 

 

Debt Service Reserve Fund Deposit

 

0

 

 

 

 

 

 

 

 

 

Operation Reserve Account Deposit

 

0

 

 

 

 

 

 

 

 

 

Coverage Account Deposit

 

0

 

 

 

 

 

 

 

 

 

TOTAL AIRFIELD COST

 

$

21,150,000

 

 

 

 

 

 

 

 

 

LESS:

 

 

 

 

 

 

 

 

 

V1.C.2.

 

Service Fees

 

$

(200,000

)

 

 

 

 

 

 

 

 

General Aviation Landing Fees

 

(600,000

)

 

 

 

 

 

 

 

 

Nonsignatory Landing Fees

 

(150,000

)

 

 

 

 

 

 

 

 

Off-Airport Aircraft Noise Costs

 

(500,000

)

 

 

 

 

 

 

 

 

Projects Rejected by MII of Signatory Airlines

 

(100,000

)

 

 

 

 

 

 

 

 

TOTAL ADJUSTMENTS

 

$

(1,550,000

)

 

 

 

 

 

 

 

 

NET AIRFIELD COST

 

$

19,600,000

 

 

 

 

 

 

 

V1.C.3.

 

Total Landed Weight of Signatory Airlines (1,000-lbs units)

 

22,500,000

 

 

 

 

 

 

 

 

 

Landing Fee Rate per 1,000 lbs

 

$

.87

 

 

--------------------------------------------------------------------------------

(1) includes imputed interest on the historical cost of MAC’s investment in
land.

 

1

--------------------------------------------------------------------------------


 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees, and Charges

Calculation of Environmental Surcharge Rate and Excess Stage 2 Fee Rate

 

ARTICLE

 

 

 

 

 

REFERENCE

 

 

 

19xx

 

 

 

 

 

 

 

V1.D.2.

 

Off- Airport Aircraft Noise Costs

 

$

500,000

 

 

 

 

 

 

 

 

 

Less: Environmental Surcharges Paid by Nonsignatory Airlines

 

(50,000

)

 

 

 

 

 

 

 

 

Total Net Off-Airport Aircraft Noise Costs Due

 

$

450,000

 

 

 

 

 

 

 

 

 

Total Stage 2 and Stage 3 Operations of Signatory Airlines

 

200,000

 

 

 

 

 

 

 

 

 

Environmental surcharge Rate per Aircraft Operation

 

$

2.25

 

 

 

 

 

 

 

V1.D.3.

 

Environmental Surcharge Rate per Aircraft Operation

 

$

2.25

 

 

 

 

 

 

 

 

 

Stage 2 Differential

 

30

%

 

 

 

 

 

 

 

 

Excess Stage 2 Fee Rate per Stage 2 Operation

 

$

0.68

 

 

The stage 2 credit shall be equal to the total excess stage 2 fees paid by the
Signatory Airlines at the Airport in a given Fiscal Year.

 

2

--------------------------------------------------------------------------------


 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees, and Charges

Calculation of Terminal Apron Rates

 

ARTICLE

 

 

 

 

 

REFERENCE

 

 

 

19XX

 

 

 

 

 

 

 

V1.E.1.

 

Direct Operation and Maintenance Expense

 

$

250,000

 

 

 

 

 

 

 

 

 

Indirect Operation and Maintenance Expense

 

3,000,000

 

 

 

 

 

 

 

 

 

Direct and Indirect Depreciation

 

200,000

 

 

 

 

 

 

 

 

 

Direct and Indirect Imputed Interest

 

100,000

 

 

 

 

 

 

 

 

 

Direct and Indirect Cost of Capital Outlays

 

10,000

 

 

 

 

 

 

 

 

 

Debt Service Reserve Fund Deposit

 

0

 

 

 

 

 

 

 

 

 

Operation Reserve Account Deposit

 

0

 

 

 

 

 

 

 

 

 

Coverage Account Deposit

 

0

 

 

 

 

 

 

 

 

 

Total Terminal Apron Cost

 

$

3,560,000

 

 

 

 

 

 

 

V1.E.2.

 

Total Lineal Feet of Terminal Apron (1)

 

9,000

 

 

 

 

 

 

 

 

 

Terminal Apron Rate per Lineal Foot

 

$

395.56

 

 

--------------------------------------------------------------------------------

(1) Excludes the lineal feet of Regional Ramp, but includes the weighted lineal
feet of Regional Ramp.

 

3

--------------------------------------------------------------------------------


 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees, and Charges

Calculation of Regional Ramp Fees

 

ARTICLE

 

 

 

 

 

REFERENCE

 

 

 

19XX

 

 

 

 

 

 

 

V1.E.2.

 

Terminal Apron Rate per Lineal Foot

 

$

395.56

 

 

 

 

 

 

 

 

 

Weighted lineal Feet of Regional Ramp

 

500

 

 

 

 

 

 

 

V1.F.1.

 

Regional Ramp Cost

 

$

197,778

 

 

 

 

 

 

 

 

 

Aircraft Parking Positions (Regional Ramp)

 

10

 

 

 

 

 

 

 

V1.F.2.

 

Fee per Preferential Use Parking Position

 

$

19,778

 

 

4

--------------------------------------------------------------------------------


 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees, and Charges

Calculation of Terminal Building Rental Rate (Janitored and Unjanitored Space)

 

ARTICLE

 

 

 

 

 

REFERENCE

 

 

 

19XX

 

 

 

UNJANITORED SPACE RATE CALCULATION

 

 

 

 

 

 

 

 

 

V1.G.1.a.

 

Direct Operation and Maintenance Expense

 

$

7,000,000

 

 

 

Indirect Operation and Maintenance Expense

 

3,500,000

 

 

 

Direct and Indirect Depreciation

 

3,000,000

 

 

 

Direct and Indirect Imputed Interest

 

3,000,000

 

 

 

Direct and Indirect Cost of Capital Outlays

 

200,000

 

 

 

Debt Service Reserve Fund Deposit

 

0

 

 

 

Operation Reserve Account Deposit

 

0

 

 

 

Coverage Account Deposit

 

0

 

 

 

Total Terminal Building Cost

 

$

16,700,000

 

 

 

 

 

 

 

 

 

Less:

 

 

 

V1.G.1.b.

 

Steam and Chilled Water Reimbursement (Gold Concourse)

 

$

(500,000

)

 

 

Carrousel and Conveyor Costs (?)

 

(250,000

)

 

 

Janitorial Operation and Maintenance Expenses

 

(2,000,000

)

 

 

Total Adjustments

 

$

(2,750,000

)

 

 

 

 

 

 

 

 

Net Terminal Building Cost

 

$

13,950,000

 

 

 

 

 

 

 

V1.G.1.c.

 

Total Rentable Space

 

650,000

 

 

 

 

 

 

 

 

 

Terminal Building Rental Rate per Square Foot for Unjanitored space

 

$

21.46

 

 

 

 

 

 

 

 

 

JANITORED SPACE RATE CALCULATION

 

 

 

V1.G.2.

 

Total Direct Janitored Operation and Maintenance Expenses

 

$

2,000,000

 

 

 

 

 

 

 

 

 

Total Janitored Space (1)

 

450,000

 

 

 

 

 

 

 

 

 

Janitored Rate per Square foot

 

$

4.44

 

 

 

Terminal Building Rental Rate per Square Foot for Unjanitored Space

 

21.46

 

 

 

Terminal Building Rental Rate per Square Foot for Janitored Space

 

$

25.90

 

 

--------------------------------------------------------------------------------

(1) Excludes MAC and mechanical space.

 

5

--------------------------------------------------------------------------------


 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees, and Charges

Calculation of Carrousel and Conveyor Charge

 

ARTICLE

 

 

 

 

 

REFERENCE

 

 

 

19XX

 

V1.H.1.

 

Terminal Building Rental Rate per Square foot (1)

 

$

25.90

 

 

 

 

 

 

 

 

 

Rentable Space (tug drive, inbound baggage area, baggage claim area)

 

50,000

 

 

 

 

 

 

 

 

 

Equivalent Terminal Building Rentals

 

$

1,295,000

 

 

 

 

 

 

 

 

 

Equipment Charges (depreciation, imputed interest, maintenance)

 

250,000

 

 

 

 

 

 

 

 

 

Total Carrousel and Conveyor Charge

 

$

1,545,000

 

 

--------------------------------------------------------------------------------

(1)           The terminal building rental rate to be used to calculate the
equivalent terminal building rentals is the janitored or unjanitored terminal
building rental rate, as appropriate.

 

6

--------------------------------------------------------------------------------


 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rents, Fees, and Charges

Calculation of Airline Cost Per Enplaned Passenger

 

 

 

ACTUAL

 

 

 

1997

 

 

 

 

 

Landing Fees-Signatory

 

$

23,569,200

 

Landing Fees-HHH Nonsignatory

 

83,600

 

Landing Fees-Commuter Nonsignatory

 

0

 

 

 

 

 

Ramp Fees-Signatory

 

3,930,600

 

Ramp Fees-HHH Nonsignatory

 

263,100

 

Ramp Fees-commuter Nonsignatory

 

5,900

 

 

 

 

 

Green Concourse Direct

 

1,551,100

 

Terminal Building

 

8,939,900

 

IAF Charges

 

1,702,100

 

Carrousels &Conveyors

 

231,400

 

Old Portion of Gold Concourse

 

420,800

 

Lobby Fees

 

683,500

 

FIS Surcharge

 

178,600

 

HHH Terminal Building Rent

 

159,100

 

 

 

 

 

Noise Surcharge

 

626,900

 

Apron Fees

 

241,000

 

 

 

 

 

Police/Fire/Admin - Gold Concourse

 

488,100

 

Steam/Chilled Water - Gold Concourse

 

770,100

 

Janitorial - Gold Concourse

 

535,800

 

Gate Surcharge - Republic

 

0

 

Self Liquidating - Green/Gold Concourse

 

3,483,000

 

 

 

 

 

Total Costs

 

$

47,863,800

 

 

 

 

 

Enplaned Passengers

 

14,335,640

 

 

 

 

 

AIRLINE COST PER ENPLANED

 

$

3.34

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT O

1/1/99

 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Table of Initial Rentable Square Footage

 

The table of initial rentable square footage presented below includes the amount
and breakdown of rentable square footage as of January 1, 1998, which amount may
change from time to time.

 

 

 

RENTABLE SQUARE FOOTAGE

 

 

 

Lindbergh

 

Red

 

Blue

 

Green

 

Regional

 

 

 

Type of Space

 

Terminal

 

Concourse

 

Concourse

 

Concourse

 

Terminal

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Airline Space

 

42,646

 

46,683

 

40,273

 

80,268

 

7,914

 

217,784

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Holdroom

 

—

 

33,116

 

29,074

 

49,772

 

3,577

 

115,539

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concession

 

63,566

 

8,342

 

11,359

 

13,150

 

—

 

96,417

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Baggage Makeup

 

58,952

 

—

 

—

 

—

 

—

 

58,952

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tug Drive

 

46,492

 

—

 

—

 

—

 

—

 

46,492

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Baggage Claim

 

38,734

 

—

 

—

 

—

 

263

 

38,997

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticket Counter

 

7,078

 

—

 

—

 

—

 

262

 

7,340

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other

 

196,308

 

16,043

 

3,843

 

1,825

 

289

 

218,308

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

453,776

 

104,184

 

84,549

 

145,015

 

12,305

 

799,829

 

 

--------------------------------------------------------------------------------

(1)   Other includes non-airline space, other/unoccupied space, holdroom stairs,
airline mechanical/ electrical & toilets, miscellaneous space, and garage.

 

1

--------------------------------------------------------------------------------


 

Exhibit P

[Maintenance Responsibility Matrix]

 

 

Exhibit Q

[Map - Regional Terminal Buildings]

 

--------------------------------------------------------------------------------


 

Exhibit R

[Map - FIS Bag Belt Enclosure Area]

 

EXHIBIT S

1/1/99

 

NORTHWEST AIRLINES SELF-LIQUIDATING PROJECTS

 

 

 

ORIGINAL PRINCIPAL

 

 

 

 

 

 

 

DESCRIPTION

 

 &TERM

 

START DATE

 

LAST PAYMENT

 

WHO PAYS

 

 

 

 

 

 

 

 

 

 

 

GOLD CONCOURSE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

106-2-053 Pier A

 

P: $19,846,349

 

01/01/86

 

12/01/2015

 

NWA

 

Extension (SA#3)

 

30 years

 

 

 

 

 

 

 

(MAC Funded)

 

@ $173,140.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GREEN CONCOURSE

 

 

 

 

 

 

 

 

 

Security checkpoint

 

P=$109,668

 

01/01/96

 

12/31/00

 

NWA

 

Relocation Project

 

60 months

 

 

 

 

 

 

 

 

 

@ $2,185.65/mo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RED CONCOURSE

 

 

 

 

 

 

 

 

 

106-2-155;

 

P: $1,023,634.94

 

09/01/91

 

08/01/01

 

NWA

 

Modifications (A#5)

 

10 years

 

 

 

 

 

 

 

(MAC Funded)

 

@ $11,991.05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

106-2-293; Red

 

P: $145,528

 

11/01/97

 

10/01/07

 

NWA

 

Concourse Tug

 

120 months

 

 

 

 

 

 

 

storage area

 

@ $1,683.59/mo.

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Exhibit T

 

[Maps - Month-to-Month Leased Areas]

 

--------------------------------------------------------------------------------